Exhibit 10.1

EXECUTION VERSION

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Among

SESI, L.L.C., as Borrower,

SUPERIOR ENERGY SERVICES, INC.,

as Parent,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

AND

THE LENDERS PARTY HERETO

 

 

As of February 7, 2012

 

 

J.P. MORGAN SECURITIES LLC, MERRILL LYNCH, PIERCE, FENNER & SMITH

INCORPORATED and WELLS FARGO SECURITIES, LLC

as Joint Lead Arrangers and Joint Bookrunners,

BANK OF AMERICA, N.A. and WELLS FARGO BANK, N.A.,

as Syndication Agents

CAPITAL ONE, NATIONAL ASSOCIATION, ROYAL BANK OF CANADA and THE

BANK OF NOVA SCOTIA,

as Documentation Agents



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page    ARTICLE I DEFINITIONS      1   

1.1      DEFINITIONS

     1   

1.2      OTHER DEFINITIONAL PROVISIONS

 

     22    ARTICLE II THE CREDITS      23   

2.1      REVOLVING LOANS; TERM LOANS; SWING LINE LOANS

     23   

2.2      LETTERS OF CREDIT

     28   

2.3      MANDATORY PREPAYMENTS

     31   

2.4      COMMITMENT FEE; REDUCTIONS IN AGGREGATE LOAN COMMITMENTS; OTHER FEES

     32   

2.5      MINIMUM AMOUNT OF EACH LOAN ADVANCE

     32   

2.6      OPTIONAL PREPAYMENTS

     32   

2.7      METHOD OF SELECTING TYPES AND EURODOLLAR INTEREST PERIODS

     33   

2.8      CONVERSION AND CONTINUATION OF OUTSTANDING ADVANCES

     33   

2.9      CHANGES IN INTEREST RATE, ETC.

     34   

2.10    RATES APPLICABLE AFTER DEFAULT

     34   

2.11    METHOD OF PAYMENT

     35   

2.12    NOTELESS AGREEMENT; EVIDENCE OF OBLIGATIONS

     35   

2.13    BORROWING NOTICES

     36   

2.14    INTEREST PAYMENT DATES; INTEREST AND FEE BASIS

     36   

2.15    NOTIFICATION OF ADVANCES, INTEREST RATES, PREPAYMENTS AND COMMITMENT
REDUCTIONS

     37   

2.16    LENDING INSTALLATIONS

     37   

2.17    NON-RECEIPT OF FUNDS BY THE ADMINISTRATIVE AGENT

     37   

2.18    COLLATERAL AND GUARANTEES

     37   

2.19    DEFAULTING LENDER

     38   

2.20    INCREMENTAL FACILITIES

 

     41    ARTICLE III YIELD PROTECTION; TAXES      42   

3.1      YIELD PROTECTION; CHANGES IN CAPITAL ADEQUACY REGULATIONS

     42   

3.2      AVAILABILITY OF TYPES OF ADVANCES

     43   

3.3      FUNDING INDEMNIFICATION

     44   

3.4      TAXES

     44   

3.5      LENDER STATEMENTS; SURVIVAL OF INDEMNITY

     47   

3.6      REPLACEMENT OF LENDER

 

     48    ARTICLE IV CONDITIONS PRECEDENT      48   

4.1      EFFECTIVENESS; CONDITIONS PRECEDENT TO ADVANCES

     48   

4.2      EACH ADVANCE AFTER THE CLOSING DATE

 

     52    ARTICLE V REPRESENTATIONS AND WARRANTIES      53   

5.1      EXISTENCE AND STANDING

     53   

5.2      AUTHORIZATION AND VALIDITY

     53   

5.3      NO CONFLICT; GOVERNMENT CONSENT

     53   

5.4      FINANCIAL STATEMENTS

     54   

 

(i)



--------------------------------------------------------------------------------

 

5.5      MATERIAL ADVERSE CHANGE

   54

5.6      TAXES

   54

5.7      LITIGATION AND CONTINGENT OBLIGATIONS

   54

5.8      SUBSIDIARIES

   55

5.9      ERISA

   55

5.10    ACCURACY OF INFORMATION

   55

5.11    MATERIAL AGREEMENTS

   56

5.12    COMPLIANCE WITH LAWS

   56

5.13    OWNERSHIP OF PROPERTIES

   56

5.14    ENVIRONMENTAL MATTERS

   56

5.15    INVESTMENT COMPANY ACT

   56

5.16    LABOR MATTERS

   57

5.17    SOLVENCY

   57 ARTICLE VI COVENANTS    57

6.1      FINANCIAL REPORTING

   57

6.2      USE OF PROCEEDS

   58

6.3      NOTICE OF DEFAULT

   59

6.4      CONDUCT OF BUSINESS

   59

6.5      TAXES

   59

6.6      INSURANCE

   59

6.7      COMPLIANCE WITH LAWS; ENVIRONMENTAL AND ERISA MATTERS

   59

6.8      MAINTENANCE OF PROPERTIES

   60

6.9      INSPECTION

   60

6.10    RESTRICTED PAYMENTS

   60

6.11    FUNDED INDEBTEDNESS; RATE MANAGEMENT OBLIGATIONS

   60

6.12    MERGER

   61

6.13    SALE OF ASSETS

   61

6.14    LIENS

   62

6.15    ACQUISITIONS

   64

6.16    TRANSACTIONS WITH AFFILIATES

   64

6.17    APPRAISALS

   65

6.18    FINANCIAL COVENANTS

   65

6.19    INVESTMENTS

   65

6.20    OPTIONAL PAYMENTS AND MODIFICATIONS OF CERTAIN DEBT INSTRUMENTS

   66

6.21    DELIVERY OF PLEDGED CERTIFICATES

   66 ARTICLE VII EVENTS OF DEFAULT    66 ARTICLE VIII ACCELERATION AND REMEDIES
   68

8.1      ACCELERATION

   68

8.2      PRESERVATION OF RIGHTS

   69 ARTICLE IX GENERAL PROVISIONS    69

9.1      SURVIVAL OF REPRESENTATIONS

   69

9.2      GOVERNMENTAL REGULATION

   70

9.3      HEADINGS

   70

9.4      ENTIRE AGREEMENT

   70

 

(ii)



--------------------------------------------------------------------------------

 

9.5      SEVERAL OBLIGATIONS; BENEFITS OF THIS AGREEMENT

   70

9.6      EXPENSES; INDEMNIFICATION

   70

9.7      USURY SAVINGS CLAUSE

   71

9.8      [RESERVED]

   71

9.9      SEVERABILITY OF PROVISIONS

   71

9.10    ACKNOWLEDGEMENTS

   71

9.11    CONFIDENTIALITY

   72

9.12    AMENDMENTS AND WAIVERS

   72

9.13    THE PATRIOT ACT

 

   74 ARTICLE X THE ADMINISTRATIVE AGENT    74

10.1    APPOINTMENT

   74

10.2    DELEGATION OF DUTIES

   74

10.3    EXCULPATORY PROVISIONS

   74

10.4    RELIANCE BY ADMINISTRATIVE AGENT

   75

10.5    NOTICE OF DEFAULT

   75

10.6    NON-RELIANCE ON AGENTS AND OTHER LENDERS

   76

10.7    INDEMNIFICATION

   76

10.8    ADMINISTRATIVE AGENT IN ITS INDIVIDUAL CAPACITY

   77

10.9    SUCCESSOR ADMINISTRATIVE AGENT

   77

10.10 ARRANGERS, DOCUMENTATION AGENT AND SYNDICATION AGENT

   77

10.11 RELEASES OF GUARANTEES AND LIENS

 

   77 ARTICLE XI SETOFF; RATABLE PAYMENTS    78

11.1    SETOFF

   78

11.2    RATABLE PAYMENTS

 

   79 ARTICLE XII BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS    79

12.1    SUCCESSORS AND ASSIGNS

   79

12.2    PERMITTED ASSIGNMENTS AND PARTICIPATIONS

   79

12.3    DISSEMINATION OF INFORMATION

   83

12.4    TAX TREATMENT

 

   83 ARTICLE XIII NOTICES    83

13.1    NOTICES

   83

13.2    CHANGE OF ADDRESS

 

   84 ARTICLE XIV COUNTERPARTS    84

14.1    COUNTERPARTS

 

   84 ARTICLE XV CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL   
84

15.1    GOVERNING LAW

   84

15.2    SUBMISSION TO JURISDICTION; WAIVERS

   84

15.3    WAIVER OF JURY TRIAL

   85

 

(iii)



--------------------------------------------------------------------------------

SCHEDULES AND EXHIBITS

SCHEDULE 1 (COMMITMENT AMOUNTS OF THE LENDERS)

SCHEDULE 2 (PRICING SCHEDULE)

SCHEDULE 3 (LIST OF BORROWER’S SUBSIDIARIES)

SCHEDULE 4 (LIST OF EXISTING INVESTMENTS)

SCHEDULE 5 (LIST OF EXISTING INDEBTEDNESS)

SCHEDULE 6 (LIST OF EXISTING LETTERS OF CREDIT)

SCHEDULE 7 (LIST OF LEASES AND CHARTERS TO BE EXCLUDED FROM THE DEFINITION OF
FUNDED INDEBTEDNESS)

EXHIBIT A (FORM OF COMPLIANCE CERTIFICATE)

SCHEDULE 1 TO COMPLIANCE CERTIFICATE

EXHIBIT B (FORM OF ASSIGNMENT AND ASSUMPTION)

        ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

EXHIBIT C (FORM OF SOLVENCY CERTIFICATE)

EXHIBIT D (FORM OF INCREASED FACILITY ACTIVATION NOTICE)

EXHIBIT E (FORM OF NEW LENDER SUPPLEMENT)

EXHIBIT F (FORM OF U.S. TAX COMPLIANCE CERTIFICATE)

        EXHIBIT F-1:    FOR NON-U.S. LENDERS THAT ARE NOT PARTNERSHIPS FOR
U.S. FEDERAL INCOME TAX PURPOSES         EXHIBIT F-2:    FOR NON-U.S. LENDERS
THAT ARE PARTNERSHIPS FOR U.S. FEDERAL INCOME TAX PURPOSES         EXHIBIT F-3:
   FOR NON-U.S. PARTICIPANTS THAT ARE NOT PARTNERSHIPS FOR U.S. FEDERAL INCOME
TAX PURPOSES         EXHIBIT F-4:    FOR NON-U.S. PARTICIPANTS THAT ARE
PARTNERSHIPS FOR U.S. FEDERAL INCOME TAX PURPOSES

 

(iv)



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

THIS THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated as of February 7, 2012,
is among SESI, L.L.C., as the Borrower, SUPERIOR ENERGY SERVICES, INC., as the
Parent, JPMORGAN CHASE BANK, N.A., as the Administrative Agent, and the Lenders.

RECITALS

A. The Parent and the Borrower have entered into an Agreement and Plan of Merger
(together with all schedules, exhibits and annexes thereto, in each case as may
be amended, waived, supplemented or otherwise modified, the “Purchase
Agreement”) dated as of October 9, 2011 among the Parent, the Borrower and the
Target, pursuant to which the Parent will acquire the Target and its
subsidiaries through a merger (the “Merger”).

B. The Borrower has heretofore entered into that certain Second Amended and
Restated Credit Agreement, dated as of May 29, 2009 (and amended as of July 20,
2010, April 20, 2011 and November 10, 2011), among the Parent, the Borrower, the
Administrative Agent and certain of the Lenders party thereto (as amended,
supplemented, restated or otherwise modified prior to the Closing Date, the
“Existing Credit Agreement”).

C. Certain financial institutions not previously a party to the Existing Credit
Agreement intend to become a party to this Agreement.

D. Any obligations and Liens outstanding under the Existing Credit Agreement on
the Closing Date shall be continued as Obligations and Liens under this
Agreement.

E. The Borrower has requested an amendment and restatement to the Existing
Credit Agreement so that the Lenders provide (i) commitments for Revolving Loans
in the aggregate principal amount of $600,000,000 and (ii) Term Loans in the
aggregate principal amount of $400,000,000. The Administrative Agent and the
Lenders are willing to do so on the terms and conditions set forth below.

NOW, THEREFORE, in consideration of their mutual covenants and undertakings, the
Borrower, the Parent, the Administrative Agent and the Lenders hereby agree to
amend and restate the Existing Credit Agreement in its entirety as follows:

ARTICLE I

DEFINITIONS

1.1 Definitions. As used in this Agreement, the following terms shall have the
following meanings:

“2006 Notes” is defined in Section 2.18(c).

“2011 Notes” is defined in Section 2.18(c).

 

- 1 -



--------------------------------------------------------------------------------

“2016 Notes” means the 8% Senior Notes due 2016 under the Target’s Indenture
dated as of December 6, 2006.

“Acquisition” means any transaction, or series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Subsidiaries (a) acquires any going business concern or all or
substantially all of the assets of any firm, corporation or limited liability
company or division thereof that is a going business concern, whether through
purchase of assets, merger or otherwise, or (b) directly or indirectly acquires
(in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes) of the Equity Interests
(including any option, warrant or any right to acquire any of the foregoing) of
any other Person; or (c) acquires interests in mineral leases. “Acquisition”
shall not include the formation of a Wholly-Owned Subsidiary of the Borrower or
any Wholly-Owned Subsidiary of any Wholly-Owned Subsidiary of the Borrower.

“Additional Assets” means any (a) property or assets (other than Funded
Indebtedness, Equity Interests and working capital assets) used or useful in the
businesses of the Borrower and its Subsidiaries or any business related,
ancillary or complementary thereto, (b) the Equity Interests of a Person that
becomes a Subsidiary as a result of the Acquisition of such Equity Interests by
the Parent, the Borrower or another Subsidiary or (c) Equity Interests
constituting a minority interest in any Person that at such time is a
Subsidiary; provided, however, that any such Subsidiary described in clauses
(b) and (c) above is primarily engaged in a business in which the Borrower or
its Subsidiaries are engaged or any business related, ancillary or complementary
thereto.

“Additional Contingent Consideration” means consideration payable by the
Borrower or its Subsidiaries to sellers subsequent to the closing of an
Acquisition that is dependent on the performance of the acquired company
following the Acquisition. For the purposes of calculating financial covenants
in Section 6.18, the amount of Additional Contingent Consideration to be
included shall be the amount of Additional Contingent Consideration (excluding
any accrued interest) which through the date of determination of such covenant
and based on the performance of the acquired company through the date of
determination of such covenant, the Borrower reasonably anticipates paying to
the sellers within the 12 months following the date of determination.

“Adjusted Leverage Ratio” is defined in Section 6.18.2.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
contractual representative of the Lenders pursuant to Article X, and not in its
individual capacity as a Lender, and any successor Administrative Agent
appointed pursuant to Article X.

“Advance” means a borrowing hereunder, (a) made by the Lenders on the same
Borrowing Date, (b) converted or continued by the Lenders on the same date of
conversion or continuation, consisting, in either case, of the aggregate amount
of the several Loans of the same Type and, in the case of Eurodollar Advances,
for the same Eurodollar Interest Period, or (c) made by the Swing Line Lender on
the Swing Line Loan.

“Affected Lender” is defined in Section 3.6.

 

- 2 -



--------------------------------------------------------------------------------

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 20% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.

“Agent Indemnitee” is defined in Section 10.7.

“Aggregate Exposure” means, with respect to any Lender at any time, an amount
equal to the sum of (a) the aggregate then unpaid principal amount of such
Lender’s Term Loans and (b) the amount of such Lender’s Revolving Commitment
then in effect or, if the Revolving Commitments have been terminated, the amount
of such Lender’s Revolving Extensions of Credit then outstanding.

“Aggregate Exposure Percentage” means, with respect to any Lender at any time,
the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at
such time to the Aggregate Exposure of all Lenders at such time.

“Aggregate Revolving Commitment” means the aggregate of the Revolving Commitment
of all the Lenders, as increased or reduced from time to time pursuant to the
terms hereof.

“Agreement” means this Third Amended and Restated Credit Agreement, as it may be
amended or modified and in effect from time to time.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus one half of one percent (0.50)% and (c) the
Eurodollar Rate for a one month Interest Period on such day (or if such day is
not a Business Day, the immediately preceding Business Day) plus 1.50%, provided
that, for the avoidance of doubt, the Eurodollar Rate for any day shall be based
on the rate appearing on the Reuters LIBOR01 Page (or on any successor or
substitute page of such page) at approximately 11:00 a.m. London time on such
day). Any change in the Alternate Base Rate due to a change in the Prime Rate,
the Federal Funds Effective Rate or the Eurodollar Rate shall be effective from
and including the effective date of such change in the Prime Rate, the Federal
Funds Effective Rate or the Eurodollar Rate, respectively.

“Applicable Fee Rate” means, at any time, the percentage rate per annum at which
commitment fees are accruing on the unused portion of the Aggregate Revolving
Commitment at such time as set forth in the Pricing Schedule.

“Applicable Letter of Credit Fee Rate” means, at any time, with respect to
Letters of Credit, the percentage rate per annum which is applicable at such
time as set forth in the Pricing Schedule.

“Applicable Margin” means, with respect to Advances of any Type at any time, the
percentage rate per annum which is applicable at such time with respect to
Advances of such Type as set forth in the Pricing Schedule.

 

- 3 -



--------------------------------------------------------------------------------

“Application” means an application, in such form as the Issuing Lender may
specify from time to time, requesting the Issuing Lender to open a Letter of
Credit.

“Arrangers” means J.P. Morgan Securities LLC, Merrill Lynch, Pierce, Fenner &
Smith Incorporated and Wells Fargo Securities, LLC.

“Article” means an article of this Agreement unless another document is
specifically referenced.

“Asset Sale” means any disposition of property or series of related dispositions
of property (excluding any such disposition permitted by Section 6.13(a)) that
yields gross proceeds to the Borrower or its Subsidiaries (valued at the initial
principal amount thereof in the case of non-cash proceeds consisting of notes or
other debt securities and valued at fair market value in the case of other
non-cash proceeds) in excess of $20,000,000.

“Assignee” is defined in Section 12.2(b)(i).

“Assignment and Assumption” means any assignment agreement in the form of
Exhibit B, executed and delivered pursuant to Section 12.3.

“Authorized Officer” means any of the President, any Vice President, Chief
Financial Officer or Treasurer of the Borrower, acting singly.

“AutoBorrow Agreement” means any agreement providing for automatic borrowing
services between the Borrower and a Swing Line Lender.

“Available Revolving Commitment” means as to any Lender at any time, an amount
equal to the excess, if any, of (a) such Lender’s Revolving Commitment then in
effect over (b) such Lender’s Obligations then outstanding.

“Bankruptcy Event” means with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a governmental or quasi-governmental authority or
instrumentality thereof, provided, further, that such ownership interest does
not result in or provide such Person with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such governmental or
quasi-governmental authority or instrumentality) to reject, repudiate, disavow
or disaffirm any contracts or agreements made by such Person.

“Benefitted Lender” is defined in Section 11.1(a).

“Book Value” means as to any Person, at any time, in accordance with GAAP
(except as otherwise specifically set forth below), the amount equal to (a) the
aggregate “net book value” of all assets of such Person (excluding the value of
patents, trademarks, tradenames, copyrights, licenses, goodwill and other
intangible assets) minus (b) the aggregate amount of intercompany

 

- 4 -



--------------------------------------------------------------------------------

indebtedness of such Person. For purposes of this definition, “net book value”
means the gross book value of all assets of such Person less all appropriate
reserves in accordance with GAAP (including all reserves for doubtful
receivables, obsolescence, depreciation and amortization).

“Borrower” means SESI, L.L.C., a Delaware limited liability company, and it’s
permitted successors and assigns.

“Borrowing Date” means a date on which an Advance is made hereunder.

“Borrowing Notice” is defined in Section 2.7.

“Business Day” means (a) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in New York City for the conduct of substantially
all of their commercial lending activities, interbank wire transfers can be made
on the Fedwire system and dealings in U.S. dollars are carried on in the London
interbank market and (b) for all other purposes, a day (other than a Saturday or
Sunday) on which banks generally are open in New York City for the conduct of
substantially all of their commercial lending activities and interbank wire
transfers can be made on the Fedwire system.

“Buyer Material Adverse Effect” means a “Parent Material Adverse Effect” (as
such term is defined in the Purchase Agreement), except that all references in
such definition to “Parent” shall be deemed to be references to “Parent” on a
pro forma consolidated basis after giving effect to the Merger and all
references in such definition to “Parent Subsidiaries” shall be deemed to be
references to “Parent Subsidiaries” on a pro forma consolidated basis after
giving effect to the Merger.

“Capital Expenditures” means, without duplication, any expenditures for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of the Borrower and its
Subsidiaries prepared in accordance with GAAP.

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, euro time deposits or overnight bank
deposits having maturities of six months or less from the date of acquisition
issued by any Lender or by any commercial bank or trust company organized under
the laws of the United States or any state thereof having combined capital and
surplus of not less than $250,000,000; (c) commercial paper of an issuer rated
at least A-1 by Standard & Poor’s Ratings Services (“S&P” )

 

- 5 -



--------------------------------------------------------------------------------

or P-1 by Moody’s Investors Service, Inc. (“Moody’s”), or carrying an equivalent
rating by a nationally recognized rating agency, if both of the two named rating
agencies cease publishing ratings of commercial paper issuers generally, and
maturing within six months from the date of acquisition; (d) repurchase
obligations of any Lender or of any commercial bank satisfying the requirements
of clause (b) of this definition, having a term of not more than 30 days, with
respect to securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) money market mutual or similar funds that invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition; or (h) money market funds that (i) comply with the criteria set
forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000.

“Change” is defined in Section 3.1(b).

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Parent;
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Parent by Persons who were neither (i) nominated by the
board of directors of the Parent nor (ii) appointed by directors so nominated;
or (c) the acquisition of direct or indirect control of the Parent by any Person
or group.

“Closing Date” means the date of this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

“Collateral” shall mean all of the types of property described in Section 2.18,
or as otherwise described as such in any Collateral Documents.

“Collateral Documents” means, collectively, all guaranties and all security
agreements, financing statements, mortgages, deeds of trust, assignments
creating and perfecting security interests, liens, or encumbrances in the assets
of the Borrower and its Subsidiaries in favor of the Administrative Agent, to
secure the Secured Obligations.

“Commitment” means, for each Lender, such Lender’s Revolving Commitment and/or
Term Commitment, as the case may be.

 

- 6 -



--------------------------------------------------------------------------------

“Compliance Certificate” means the certificate required from the Borrower from
time to time in the form of Exhibit A, signed by an Authorized Officer.

“Conduit Lender” means any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender, and provided,
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Section 3.1, 3.2, 3.4 or 9.6 than the designating Lender
would have been entitled to receive in respect of the extensions of credit made
by such Conduit Lender or (b) be deemed to have any Commitment.

“Consolidated Current Liabilities” means at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the Parent
and its Subsidiaries at such date, but excluding (a) the current portion of any
Long-Term Debt of the Parent and its Subsidiaries and (b) without duplication of
clause (a) above, all Funded Indebtedness consisting of Term Loans, Revolving
Loans or Swing Line Loans to the extent otherwise included therein.

“Consolidated Tangible Assets” means, as of any date of determination, means the
total amount of assets (less accumulated depreciation and amortization,
allowances for doubtful receivables, other applicable reserves and other
properly deductible items) which would appear on a consolidated balance sheet of
the Parent, the Borrower and their Restricted Subsidiaries, determined on a
consolidated basis in accordance with GAAP, after deducting therefrom, to the
extent otherwise included, the amounts of:

(a) minority interests in such consolidated Subsidiaries held by Persons other
than the Parent, the Borrower or a Restricted Subsidiary;

(b) cash set apart and held in a sinking or other analogous fund established for
the purpose of redemption or other retirement of indebtedness or capital stock;
and

(c) all goodwill, trade names, trademarks, patents, organization expense,
unamortized debt discount and expense and other similar intangibles properly
classified as intangibles in accordance with GAAP; in each case after giving pro
forma effect, in accordance with GAAP, to any asset Acquisition, Investment or
Asset Sale occurring on or after the date of such consolidated balance sheet as
if such transaction had occurred immediately prior to such balance sheet date.

“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise;
“controlling” and “controlled” have meanings correlative thereto.

 

- 7 -



--------------------------------------------------------------------------------

“Conversion/Continuation Notice” is defined in Section 2.8.

“Credit Party” means the Administrative Agent, the Issuing Lender, the Swing
Line Lender or any other Lender.

“Default” means an event which but for the lapse of time or the giving of
notice, or both, would constitute an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or Swing
Line Loans or (iii) pay over to any Credit Party any other amount required to be
paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swing Line Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of a Bankruptcy Event.

“Documentation Agents” means Capital One, National Association, Royal Bank of
Canada and The Bank of Nova Scotia.

“Domestic Subsidiaries” means Subsidiaries of the Borrower incorporated or
organized under the laws of any jurisdiction within the United States of
America.

“EBITDA” means Net Income plus, to the extent deducted in determining Net
Income, (a) Interest Expense, (b) Income Taxes, (c) depreciation expense,
(d) amortization expense, (e) other non-cash charges, and (f) extraordinary
non-cash losses, minus, to the extent included in determining Net Income,
extraordinary gains and other non-cash items which would increase Net Income,
all calculated on a consolidated basis in accordance with GAAP; provided,
however, that following the Merger or any Permitted Acquisition by the Borrower
or any of its Subsidiaries, calculation of EBITDA for the fiscal quarter in
which the Merger or such Permitted Acquisition, as the case may be, occurred and
each of the three fiscal quarters immediately following the Merger or such
Permitted Acquisition, as applicable, shall be made on a Pro Forma Basis.

 

- 8 -



--------------------------------------------------------------------------------

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (a) the
protection of the environment, (b) the effect of the environment on human
health, (c) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or
(d) the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of pollutants, contaminants, hazardous
substances or wastes or the clean-up or other remediation thereof.

“Equity Interest” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest; provided that debt securities which are convertible shall not
be Equity Interests merely by virtue of the right of any Person to convert such
securities into Equity Interests of the issuer of such debt securities.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Section 414 of the Code.

“Eurodollar Advance” means an Advance which, except as otherwise provided in
Section 2.10, bears interest at the applicable Eurodollar Rate.

“Eurodollar Base Rate” means, with respect to a Eurodollar Advance for the
relevant Eurodollar Interest Period, the applicable rate for deposits in U.S.
dollars as reported on Reuters LIBOR01 Page as of 11:00 a.m. (London time) two
Business Days prior to the first day of such Eurodollar Interest Period, and
having a maturity equal to such Eurodollar Interest Period, provided that,
(i) if such page is not available to the Administrative Agent, the applicable
Eurodollar Base Rate for the relevant Eurodollar Interest Period shall instead
be the rate determined by the Administrative Agent to be the rate at which
JPMorgan Chase Bank, N.A. or one of its Affiliate banks offers to place deposits
in U.S. dollars with first-class banks in the London interbank market at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of such Eurodollar Interest Period, in the approximate amount of JPMorgan Chase
Bank, N.A.’s relevant Eurodollar Advance and having a maturity equal to such
Eurodollar Interest Period.

“Eurodollar Interest Period” means, with respect to a Eurodollar Advance, a
period of one, two, three or six months (or other period acceptable to all of
the Lenders) commencing on a Business Day selected by the Borrower pursuant to
this Agreement. Such Eurodollar Interest Period shall end on the day which
corresponds numerically to such date one, two, three or six months (or other
period acceptable to all of the Lenders) thereafter, provided, however, that if
there is no such numerically corresponding day in such next, second or third
succeeding month, such Eurodollar Interest Period shall end on the last Business
Day of such next, second or third succeeding month. If a Eurodollar Interest
Period would otherwise end on a day which is not a Business Day, such Eurodollar
Interest Period shall end on the next succeeding Business Day, provided,
however, that if said next succeeding Business Day falls in a new calendar
month, such Eurodollar Interest Period shall end on the immediately preceding
Business Day.

 

- 9 -



--------------------------------------------------------------------------------

“Eurodollar Rate” means, with respect to a Eurodollar Advance for the relevant
Eurodollar Interest Period, the sum of (a) the quotient of (i) the Eurodollar
Base Rate applicable to such Eurodollar Interest Period, divided by (ii) one
minus the Reserve Requirement (expressed as a decimal) applicable to such
Eurodollar Interest Period, plus (b) the Applicable Margin.

“Event of Default” means an event described in Article VII.

“Excluded Taxes” means, (a) in the case of each Lender or applicable Lending
Installation and the Administrative Agent, taxes imposed on its overall net
income, and franchise taxes imposed on it, by (i) the jurisdiction under the
laws of which such Lender or the Agent (as applicable) is incorporated or
organized or (ii) the jurisdiction in which the Agent’s or such Lender’s (as
applicable) principal executive office or such Lender’s applicable Lending
Installation is located, (b) in the case of any Lender, taxes attributable to
such Lender’s failure to comply with Section 3.4(d), (c) in the case of any
Lender (other than pursuant to an assignment request by the Borrower under
Section 3.6), U.S. federal withholding taxes pursuant to a law in effect on the
date such Lender becomes a party to this Agreement, except to the extent that
such Lender’s assignor (if any) was entitled, at the time of assignment, to
receive additional amounts from the Borrower with respect to such taxes pursuant
to Section 3.4 and (d) any U.S. federal withholding taxes imposed under FATCA,
in each case including any interest, additions to tax or penalties applicable
thereto.

“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.

“Existing Credit Agreement” is defined in Recital B.

“Existing Letters of Credit” means each letter of credit (a) previously issued
for the account of, or guaranteed by, the Borrower pursuant to the Existing
Credit Agreement that is outstanding on the Closing Date and is listed on
Schedule 6(a) or (b) listed on Schedule 6(b).

“Facility” means each of (a) the Term Commitments and the Term Loans made
thereunder (the “Term Facility”), (b) the Revolving Commitments and the
Revolving Loans made thereunder (the “Revolving Facility”) and (c) the
Incremental Term Loans (the “Incremental Term Facility”).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average (rounded upwards, if necessary, to the next 1/100
of 1%) of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published for such day (or, if such day is not a Business Day, for the
immediately preceding Business Day) by the Federal Reserve Bank of New York,

 

- 10 -



--------------------------------------------------------------------------------

or, if such rate is not so published for any day which is a Business Day, the
average of the quotations at approximately 10:00 a.m. (Chicago time) on such day
on such transactions received by the Administrative Agent from three Federal
funds brokers of recognized standing selected by the Administrative Agent in its
sole discretion.

“Floating Rate” means, for any day, a rate per annum equal to (a) the Alternate
Base Rate for such day plus (b) the Applicable Margin, in each case changing
when and as the Alternate Base Rate changes.

“Floating Rate Advance” means an Advance which, except as otherwise provided in
Section 2.10, bears interest at the Floating Rate.

“Foreign Benefit Arrangement” means any employee benefit arrangement mandated by
non-U.S. law that is maintained or contributed to by any Loan Party or any ERISA
Affiliate.

“Foreign Plan” means each employee benefit plan (within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA) that is not subject to
U.S. law and is maintained or contributed to by any Loan Party or any ERISA
Affiliate.

“Foreign Subsidiaries” means direct or indirect Subsidiaries of the Borrower
incorporated or organized under the laws of a country other than the United
States of America.

“Funded Indebtedness” of a Person means, without duplication, such Person’s
(a) obligations for borrowed money, (b) obligations representing the deferred
purchase price of Property or services (other than accounts payable arising in
the ordinary course of such Person’s business payable on terms customary in the
trade), (c) obligations, whether or not assumed, secured by Liens or payable out
of the proceeds or production from Property now or hereafter owned or acquired
by such Person, (d) obligations which are evidenced by notes, bonds, debentures,
acceptances, or other instruments, (e) obligations to purchase securities or
other Property arising out of or in connection with the sale of the same or
substantially similar securities or Property, (f) Capitalized Lease Obligations,
(g) indebtedness created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property),
(h) liquidation value of all mandatorily redeemable preferred Equity Interests,
(i) any other obligation for borrowed money or other financial accommodation
which in accordance with GAAP would be shown as a liability on the consolidated
balance sheet of such Person, (j) obligations, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of credit
or similar arrangements (but excluding performance bonds of any type, including
in the form of letters of credit), and (k) Guarantee Obligations in respect of
obligations of the kind referred to in clauses (a) through (e) above. Funded
Indebtedness of any Person shall include Funded Indebtedness of any other Person
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such Person, except to the extent the
terms of such Funded Indebtedness expressly provide that such Person is not
liable therefor.

 

- 11 -



--------------------------------------------------------------------------------

In the case of the Parent’s senior exchangeable notes, Funded Indebtedness shall
include the total outstanding principal amounts payable to the holders thereof.
Funded Indebtedness shall not include Additional Contingent Consideration and
the leases and charters listed on Schedule 7.

“Funding Office” means the office of the Administrative Agent specified in
Section 13.1 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 6.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 5.4(a). In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then the Borrower and the Administrative Agent agree to enter
into negotiations in order to amend such provisions of this Agreement so as to
reflect equitably such Accounting Changes with the desired result that the
criteria for evaluating the Borrower’s financial condition shall be the same
after such Accounting Changes as if such Accounting Changes had not been made.
Until such time as such an amendment shall have been executed and delivered by
the Borrower, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Changes had not occurred. “Accounting
Changes” refers to changes in accounting principles required by the promulgation
of any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.

“Guarantee Obligation” means as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Funded Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (a) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(b) to advance or supply funds (i) for the purchase or payment of any such
primary obligation or (ii) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (c) to purchase property, securities or services primarily for
the purpose of assuring the owner of any such primary obligation of the ability
of the primary obligor to make payment of such primary obligation or
(d) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (A) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (B) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument

 

- 12 -



--------------------------------------------------------------------------------

embodying such Guarantee Obligation, unless such primary obligation and the
maximum amount for which such guaranteeing person may be liable are not stated
or determinable, in which case the amount of such Guarantee Obligation shall be
such guaranteeing person’s maximum reasonably anticipated liability in respect
thereof as determined by the Borrower in good faith.

“Income Taxes” means, with reference to any period, all federal, state and local
income tax expense of the Parent and its Subsidiaries, calculated on a
consolidated basis for such period.

“Increased Facility Activation Date” means any Business Day on which any Lender
shall execute and deliver to the Administrative Agent an Increased Facility
Activation Notice pursuant to Section 2.20(a).

“Increased Facility Activation Notice” means a notice substantially in the form
of Exhibit D.

“Increased Facility Closing Date” means any Business Day designated as such in
an Increased Facility Activation Notice.

“Incremental Term Lenders” means (a) on any Increased Facility Activation Date
relating to Incremental Term Loans, the Lenders signatory to the relevant
Increased Facility Activation Notice and (b) thereafter, each Lender that is a
holder of an Incremental Term Loan.

“Incremental Term Loans” means any term loans made pursuant to Section 2.20.

“Information” is defined in Section 5.10.

“Insolvent” with respect to any Multiemployer Plan, means the condition that
such Plan is insolvent within the meaning of Section 4245 of ERISA.

“Interest Coverage Ratio” is defined in Section 6.18.3.

“Interest Expense” means, with reference to any period, the interest expense of
the Parent and its Subsidiaries calculated on a consolidated basis for such
period, and, in the case of a Permitted Acquisition, imputed interest determined
as set forth in the definition of Pro Forma Basis.

“Investment” means (a) the purchase, holding or acquisition (including pursuant
to any merger) of any Equity Interests in or evidences of indebtedness or other
securities (including any option, warrant or other right to acquire any of the
foregoing) of any other Person in a transaction which does not constitute an
Acquisition, (b) the making of (or permitting to exist) any capital contribution
or loans or advances to, guaranteeing the obligations of, or the making of (or
permitting to exist) any investment in, any other Person, and (c) the purchase
or acquisition (in one transaction or a series of transactions) of any assets of
any other Person constituting a business unit; provided that Investments shall
exclude Acquisitions.

“IRS” means the United States Internal Revenue Service.

 

- 13 -



--------------------------------------------------------------------------------

“Issuing Lender” means, as the context may require, (a) each of the
Administrative Agent and any other Revolving Lender approved by the
Administrative Agent and the Borrower that has agreed in its sole discretion to
act as an “Issuing Lender” hereunder, in each case in its capacity as issuer of
any Letter of Credit, and (b) with respect to each Existing Letter of Credit,
the Lender that issued such Existing Letter of Credit. An Issuing Lender may, in
its discretion, arrange for one or more Letters of Credit to be issued by
affiliates of such Issuing Lender. Each reference herein to the “Issuing Lender”
shall be deemed to be a reference to the relevant Issuing Lender.

“L/C Exposure” means at any time, the total L/C Obligations. The L/C Exposure of
any Revolving Lender at any time shall be its Pro Rata Share of the total L/C
Exposure at such time.

“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Letters of
Credit and (b) the aggregate amount of drawings under Letters of Credit that
have not then been reimbursed pursuant to Section 2.2.5.

“L/C Participants” means the collective reference to all the Revolving Lenders
other than the Issuing Lender.

“Lender Parent” means with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a Subsidiary.

“Lenders” means the lending institutions listed on Schedule 1 hereto (as amended
or replaced from time to time) and their respective successors and assigns.
Unless otherwise specified herein, the term “Lenders” includes the
Administrative Agent in its capacity as a lender.

“Lending Installation” means, with respect to a Lender or the Administrative
Agent, the office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent listed on Schedule 1 hereto (or any superseding Schedule 1)
or otherwise selected by such Lender or the Administrative Agent pursuant to
Section 2.16.

“Letter of Credit” means any letter of credit issued (or, in the case of
Existing Letters of Credit, deemed issued) pursuant to this Agreement.

“Leverage Ratio” is defined in Section 6.18.1.

“Lien” means, with respect to any asset, any lien (statutory or other),
mortgage, deed of trust, pledge, hypothecation, encumbrance or charge or
security interest in, on or of such asset (including, without limitation, the
interest of a vendor or lessor under any conditional sale, Capitalized Lease or
other title retention agreement).

“Loan” means, with respect to a Lender, each Term Loan or Revolving Loan of such
Lender, as the case may be, and, in the case of the Swing Line Lender, the Swing
Line Loan.

 

- 14 -



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, any Notes issued pursuant to Section 2.12
and the Collateral Documents and each other agreement, document or instrument
delivered by Borrower or any other Loan Party in connection with this Agreement,
and the Existing Credit Agreement, all as amended, supplemented, restated or
otherwise modified from time to time.

“Loan Parties” means each of the Borrower, the Parent and the Borrower’s
Subsidiaries that is a party to a Loan Document.

“Long-Term Debt” means as to any Person, all Funded Indebtedness of such Person
that matures more than one year from the date of its creation or matures within
one year from such date but is renewable or extendible, at the option of such
Person, to a date more than one year from such date or arises under a revolving
credit or similar agreement that obligates the lender or lenders to extend
credit during a period of more than one year from such date, including all
current maturities and current sinking fund payments in respect of such Funded
Indebtedness whether or not required to be paid within one year from the date of
its creation and, in the case of the Borrower, Funded Indebtedness in respect of
the Loans.

“Material Adverse Effect” means a material adverse effect on (a) the business,
Property, condition (financial or otherwise), results of operations, or
prospects of the Parent, Borrower and Borrower’s Subsidiaries taken as a whole,
(b) the ability of the Parent, the Borrower and the other Loan Parties taken as
a whole to perform fully and on a timely basis their obligations under any of
the Loan Documents to which they are parties or (c) the validity or
enforceability in any material respect of any of the Loan Documents or the
rights and remedies of the Administrative Agent or the Lenders under the Loan
Documents.

“Material Indebtedness” is defined in Section 7.5.

“Merger” is defined in Recital A.

“Merger Documentation” means, collectively, the Purchase Agreement and all
schedules, exhibits and annexes thereto and all side letters and agreements
affecting the terms thereof or entered into in connection therewith.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Available Cash” means, in connection with any Asset Sale, the proceeds
thereof in the form of cash (including any cash payments received by way of
deferred payment of principal pursuant to a note or installment receivable or
purchase price adjustment receivable or otherwise, but only as and when
received, but excluding any other consideration received in the form of
assumption by the acquiring Person of Funded Indebtedness or other obligations
relating to such properties or assets or received in any other noncash form), in
each case net of: (i) all accounting, engineering, investment banking,
brokerage, legal, title and recording tax expenses, commission and other fees
and expenses incurred, and all Federal, state, provincial, foreign and local
taxes required to be accrued as a liability under GAAP, as a consequence of such
Asset Sale; (ii) taxes paid or payable after taking into account any reduction
in consolidated tax liability due to available tax credits or deductions and any
tax sharing arrangement; (iii) all payments made on any Funded Indebtedness
which is secured by any assets subject to such Asset Sale, in accordance with
the terms of any Lien upon or other security agreement of any kind with respect
to such assets, or which must by its terms, or in order to obtain a necessary

 

- 15 -



--------------------------------------------------------------------------------

consent to such Asset Sale, or by applicable law, be repaid out of the proceeds
from such Asset Sale; (iv) all distributions and other payments required to be
made to minority interest holders in Subsidiaries or joint ventures as a result
of such Asset Sale; and (v) any required escrow against indemnification
liabilities (until such amounts are released from escrow) and the deduction of
appropriate amounts provided by the seller as a reserve, in accordance with
GAAP, against any liabilities associated with the property or other assets
disposed in such Asset Sale and retained by the Parent, the Borrower or any
Subsidiary after such Asset Sale.

“Net Income” means, for any period, the consolidated net income (or loss) of the
Parent, the Borrower and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary of the
Borrower or is merged into or consolidated with the Borrower or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a Subsidiary
of the Borrower) in which the Borrower or any of its Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received by the Borrower or such Subsidiary in the form of dividends or similar
distributions and (c) the undistributed earnings of any Subsidiary of the
Borrower to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any contractual obligation (other than under any Loan Document) or requirement
of law applicable to such Subsidiary.

“New Lender” is defined in Section 2.20(b).

“New Lender Supplement” is defined in Section 2.20(b).

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

“Note” means any promissory note evidencing the Loans issued at the request of a
Lender pursuant to Section 2.12.

“Obligations” means all obligations of the Borrower to the Lenders, from time to
time, arising under the Loan Documents, including without limitation, all unpaid
principal of and accrued and unpaid interest on the Loans, all commercial and
standby letters of credit and bankers acceptances issued by any Lender, all
accrued and unpaid fees and all expenses, reimbursements, indemnities and other
obligations of the Borrower to the Lenders or to any Lender, the Administrative
Agent or any indemnified party arising under the Loan Documents.

“Other Taxes” is defined in Section 3.4(b).

“Participants” is defined in Section 12.2(c).

“Participant Register” is defined in Section 12.2(c).

“Parent” means Superior Energy Services, Inc., a Delaware corporation and the
sole member of the Borrower.

“PATRIOT Act” is defined in Section 9.13.

 

- 16 -



--------------------------------------------------------------------------------

“Payment Date” means each of March 31, June 30, September 30 and December 31.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Pension Plan” means any Plan (other than a Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA.

“Permitted Acquisition” means an Acquisition permitted by the terms of
Section 6.15, or otherwise consented to by the Required Lenders.

“Permitted Liens” means (a) with respect to the Borrower and its Subsidiaries,
Liens permitted by the terms of Section 6.14(a) and (b) with respect to the
Parent, Liens permitted by the terms of Section 6.14(b).

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Borrower may have (or, if such Plan were terminated, could have)
any liability.

“Pricing Schedule” is the pricing schedule set forth on Schedule 2.

“Prime Rate” means a rate per annum equal to the rate of interest announced from
time to time by JPMorgan Chase Bank, N.A. as its prime or base rate (which is
not necessarily the lowest rate charged to any customer), changing when and as
said prime or base rate changes.

“Prohibited Transaction” has the meaning assigned to such term in Section 406 of
ERISA and Section 4975(f)(3) of the Code.

“Pro Forma Basis” means, following a Permitted Acquisition, the calculation of
the Funded Indebtedness, Additional Contingent Consideration, Interest Expense
and EBITDA components of the Leverage Ratio, Adjusted Leverage Ratio and
Interest Coverage Ratio for the fiscal quarter in which such Permitted
Acquisition occurred and each of the three fiscal quarters immediately following
such Permitted Acquisition with reference to the audited historical financial
results of the Person, business, division or group of assets acquired in such
Permitted Acquisition (or if such audited historical financial results are not
available, such management prepared financial statements as are acceptable to
the Administrative Agent) and the Borrower and its Subsidiaries for the
applicable test period after giving effect on a Pro Forma Basis to such
Permitted Acquisition and assuming that such Permitted Acquisition had been
consummated at the beginning of such test period. For purposes of calculating
EBITDA on a Pro Forma Basis, the Borrower may exclude expenses reasonably
believed by the Borrower will be saved as a result of the Acquisition, but only
to the extent consistent with Regulation S-X of the Securities Act of 1933, as
amended.

“Pro Forma Financial Statements” is defined in Section 5.4(b).

 

- 17 -



--------------------------------------------------------------------------------

“Pro Rata Share” means, (a) with respect to any Revolving Lender, at any time,
the percentage obtained by dividing (i) the Lender’s Revolving Commitment at
such time (as adjusted from time to time in accordance with the provisions of
this Agreement) by (ii) the amount of the Aggregate Revolving Commitment at such
time; provided, however, that if all of the Revolving Commitments are terminated
pursuant to the terms of this Agreement, then “Pro Rata Share” means, with
respect to any Lender at any time, the percentage obtained by dividing (x) the
principal amount of Revolving Loans outstanding at such time (excluding the
amounts outstanding on the Swing Line Loan) by (y) the aggregate principal
amount of Revolving Loans outstanding hereunder at such time, and, (b) with
respect to any Term Lender, at any time, the percentage obtained by dividing
(i) the Lender’s Term Loans outstanding at such time (as adjusted from time to
time in accordance with the provisions of this Agreement) by (ii) the aggregate
amount of the Term Loans outstanding at such time.

“Projections” is defined in Section 5.10.

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

“Purchase Agreement” is defined in Recital A.

“Purchase Agreement Representations” is defined in Section 4.1(o).

“Rate Management Obligations” means any and all obligations of the Borrower or
any Subsidiaries, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Rate
Management Transactions, and (b) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Management Transactions.

“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered into between the Borrower or
any Subsidiaries and any Lender or affiliate thereof which is a rate swap, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap, equity or equity index option, bond option, interest rate
option, foreign exchange transaction, cap transaction, floor transaction, collar
transaction, forward transaction, currency swap transaction, cross-currency rate
swap transaction, currency option or any other similar transaction (including
any option with respect to any of these transactions) or any combination
thereof, whether linked to one or more interest rates, foreign currencies,
commodity prices, equity prices or other financial measures.

“Refunded Swing Line Loans” is defined in Section 2.1.5(c).

“Register” is defined in Section 12.2(iv).

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

 

- 18 -



--------------------------------------------------------------------------------

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.

“Reorganization” means, with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Replaced Term Loans” is defined in Section 9.12.

“Replacement Term Loans” is defined in Section 9.12.

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Pension Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event, provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or
Section 412(d) of the Code.

“Required Lenders” means, at any time, Lenders whose Pro Rata Shares, in the
aggregate, are greater than 50%.

“Reserve Requirement” means, with respect to a Eurodollar Interest Period, the
maximum aggregate reserve requirement (including all basic, supplemental,
marginal and other reserves) which is imposed under Regulation D on Eurodollar
liabilities.

“Restricted Payments” means any dividend or other distribution (whether in cash,
securities or other property except Equity Interests issued by the Parent or its
Subsidiaries) with respect to any Equity Interests in the Parent or its
Subsidiaries, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any Equity
Interests in the Parent or its Subsidiaries or any option, warrant or other
right to acquire any such Equity Interests in the Parent or its Subsidiaries .

“Restricted Subsidiaries” shall have the meaning set forth under the indenture
relating to the 2011 Notes dated as of April 27, 2011, among the Borrower, the
Parent, the respective Subsidiaries of the Parent and The Bank of New York
Mellon Trust Company, N.A., as trustee, as in effect the date hereof without
giving effect to any amendment or termination thereof.

“Revolving Commitment” means, for each Lender, the obligation of such Lender to
make Revolving Loans not exceeding the amount set forth on Schedule 1 under the
caption “Revolving Commitment” (as amended or replaced from time to time) or as
set forth in any Assignment and Assumption relating to any assignment that has
become effective pursuant to Section 12.3, as such amount may be modified from
time to time pursuant to the terms hereof.

 

- 19 -



--------------------------------------------------------------------------------

“Revolving Commitment Period” means the period from and including the Closing
Date to the Revolving Loan Termination Date.

“Revolving Extensions of Credit” means, as to any Revolving Lender at any time,
an amount equal to the sum of (a) the aggregate principal amount of all
Revolving Loans held by such Lender then outstanding, (b) such Lender’s Pro Rata
Share of the L/C Obligations then outstanding and (c) such Lender’s Pro Rata
Share of the aggregate principal amount of Swing Line Loans then outstanding.

“Revolving Lender” means each Lender that has a Revolving Commitment or that
holds Revolving Loans.

“Revolving Loan” is defined in Section 2.1.1.

“Revolving Loan Termination Date” means February 7, 2017 or any earlier date
upon which the Aggregate Revolving Commitment is reduced to zero or otherwise
terminated pursuant to the terms of Section 2.4.

“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.

“SEC” means the Securities and Exchange Commission, any successor thereto and
any analogous governmental authority.

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

“Secured Obligations” means, collectively, (a) the Obligations, (b) all Rate
Management Obligations and (c) all Specified Cash Management Obligations owing
to one or more Lenders or affiliates of Lenders.

“Secured Parties” means the collective reference to the Administrative Agent,
the Lenders and any affiliate of any Lender to which Secured Obligations are
owed.

“Senior Notes” means the 7.125% Senior Notes of the Borrower due 2021.

“Specified Cash Management Obligations” means obligations in respect of any
agreement providing for treasury, depositary, purchasing card or cash management
services, including in connection with any automated clearing house transfers of
funds or any similar transactions between the Borrower or any Subsidiary thereof
and any Lender or affiliate thereof.

“Specified Company SEC Disclosure” is defined in Section 4.1(p).

“Specified Parent SEC Disclosure” is defined in Section 4.1(p).

“Specified Representations” is defined in Section 4.1(o).

 

- 20 -



--------------------------------------------------------------------------------

“Subsidiary” means (a) any corporation, more than 50% of the outstanding
securities having ordinary voting power of which shall at the time be owned or
controlled, directly or indirectly, by the Borrower or by one or more of its
Subsidiaries or by the Borrower and one or more of its Subsidiaries, or (b) any
partnership, limited liability company, association, joint venture or similar
business organization, more than 50% of the ownership interests having ordinary
voting power of which shall at the time be so owned or controlled.

“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property which (a) represents more than 10% of the book value
of the assets of the Borrower and its Subsidiaries as are shown in the
consolidated financial statements of the Borrower and its Subsidiaries as at the
beginning of the four fiscal quarter period ending with the fiscal quarter in
which such determination is made, or (b) is responsible for more than 10% of the
consolidated net sales or of the Net Income of the Borrower and its Subsidiaries
as reflected in the financial statements referred to in clause (a) above.

“Superior Energy Liftboats” means Superior Energy Liftboats, L.L.C., a Louisiana
limited liability company.

“Swing Line Exposure” means at any time, the sum of the aggregate amount of all
outstanding Swing Line Loans at such time. The Swing Line Exposure of any
Revolving Lender at any time shall be its Pro Rata Share of the total Swing Line
Exposure at such time.

“Swing Line Lender” means Wells Fargo Bank, N.A., in its capacity as the lender
of Swing Line Loans.

“Swing Line Loans” is defined in Section 2.1.4(a).

“Swing Line Note” means the promissory note evidencing the Swing Line Loan.

“Swing Line Participation Amount” is defined in Section 2.1.5(d).

“Syndication Agents” means Bank of America, N.A. and Wells Fargo Bank, N.A.

“Target” means Complete Production Services, Inc., a Delaware corporation.

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes.

“Term Commitment” means as to any Lender, the obligation of such Lender, if any,
to make a Term Loan to the Borrower in a principal amount not to exceed the
amount set forth under the heading “Term Commitment” opposite such Lender’s name
on Schedule 1. The original aggregate amount of the Term Commitments is
$400,000,000.

“Term Lender” means each Lender that has a Term Commitment or that holds a Term
Loan.

“Term Loan” is defined in Section 2.1.3(a).

 

- 21 -



--------------------------------------------------------------------------------

“Term Loan Maturity Date” means February 7, 2017.

“Total Revolving Commitments” means, at any time, the aggregate amount of the
Revolving Commitments then in effect.

“Total Revolving Extensions of Credit” means at any time, the aggregate amount
of the Revolving Extensions of Credit of the Revolving Lenders outstanding at
such time.

“Transferee” is defined in Section 12.3.

“Type” means, with respect to any Advance, its nature as a Floating Rate Advance
or a Eurodollar Advance.

“United States” or “U.S.” means the United States of America.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” is defined in Section 3.4(d)(ii)(B)(iii).

“Wholly-Owned Subsidiary” of a Person means (a) any Subsidiary all of the
outstanding voting securities (other than directors’ qualifying shares or shares
required by applicable law to be held by a Person other than the Borrower or its
Subsidiaries) of which shall at the time be owned or controlled, directly or
indirectly, by such Person or one or more Wholly-Owned Subsidiaries of such
Person, or by such Person and one or more Wholly-Owned Subsidiaries of such
Person, or (b) any partnership, limited liability company, association, joint
venture or similar business organization 100% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.

1.2 Other Definitional Provisions.

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (a) accounting terms
relating to the Parent or any of its Subsidiaries not defined in Section 1.1 and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under GAAP (provided that all terms
of an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made without
giving effect to (i) any election under Accounting Standards Codification
825-10-25 (previously referred to as Statement of Financial Accounting Standards
159) (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to

 

- 22 -



--------------------------------------------------------------------------------

value any indebtedness or other liabilities of the Borrower or any Subsidiary at
“fair value”, as defined therein and (ii) any treatment of indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such indebtedness in a
reduced or bifurcated manner as described therein, and such indebtedness shall
at all times be valued at the full stated principal amount thereof, (b) the
words “include”, “includes” and “including” shall be deemed to be followed by
the phrase “without limitation”, (c) the word “incur” shall be construed to mean
incur, create, issue, assume, become liable in respect of or suffer to exist
(and the words “incurred” and “incurrence” shall have correlative meanings),
(d) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, Equity Interest, securities, revenues, accounts,
leasehold interests and contract rights, and (e) references to agreements shall,
unless otherwise specified, be deemed to refer to such agreements as amended,
supplemented, restated or otherwise modified from time to time.

(c) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

ARTICLE II

THE CREDITS

2.1 Revolving Loans; Term Loans; Swing Line Loans.

2.1.1 Making the Revolving Loans. Subject to the terms and conditions hereof and
during the Revolving Commitment Period, each Lender severally agrees, on the
terms and conditions set forth in this Agreement, to make revolving loans to the
Borrower from time to time in amounts not to exceed in the aggregate at any one
time outstanding the amount of its Revolving Commitment (each individually a
“Revolving Loan” and, collectively, the “Revolving Loans”). Subject to the
provisions of Section 2.4(b) below, the maximum aggregate amount of the
Revolving Commitments shall be $600,000,000. Subject to the terms of this
Agreement, the Borrower may borrow, repay and reborrow Revolving Loans at any
time prior to the Revolving Loan Termination Date. The Revolving Commitments of
the Lenders shall expire on the Revolving Loan Termination Date. On the
Revolving Loan Termination Date, the Borrower shall repay in full the
outstanding principal balance of the Revolving Loans. The Advances must be
either Floating Rate Advances or Eurodollar Advances, or a combination thereof,
selected by the Borrower or otherwise outstanding in accordance with Sections
2.7 and 2.8.

2.1.2 Foreign Currencies. At any time prior to the Revolving Loan Termination
Date, each Lender severally agrees, on terms and conditions to be set forth in
an amendment to this Agreement, to make revolving loans to the Borrower in one
or more foreign currencies in amounts not to exceed in the aggregate at any one
time outstanding the equivalent amount of

 

- 23 -



--------------------------------------------------------------------------------

$50,000,000 (it being understood and agreed that no Lender shall be obligated to
make revolving loans to the Borrower in any particular foreign currency if such
Lender determines in its sole discretion it is unable to fund revolving loans in
the requested currency). Following such request, the Borrower, the
Administrative Agent and Lenders shall negotiate an amendment to this Agreement
specifying (a) the applicable currency or currencies, (b) setting forth the
applicable interest rates, maturity dates and repayment and prepayment terms,
(c) providing for the calculation of all financial covenants and other monetary
limitations in equivalent U.S. dollars, and (d) setting forth such other
provisions as the Administrative Agent and the Required Lenders shall require.

2.1.3 Term Loans.

(a) Subject to the terms and conditions hereof, each Lender severally agrees to
make a term loan (a “Term Loan”) in U.S. dollars to the Borrower on the Closing
Date in an amount not to exceed the Term Commitment of such Lender. Subject to
Section 2.1.3(b), the Term Loans may from time to time be (a) Eurodollar
Advances or (b) Floating Rate Advances or (c) a combination thereof, as
determined by the Company and notified to the Administrative Agent in accordance
with Section 2.7.

(b) The Borrower shall give the Administrative Agent irrevocable notice (which
notice must be received by the Administrative Agent prior to 10:00 a.m., New
York City time, one Business Day prior to the anticipated Closing Date)
requesting that the Term Lenders make the Term Loans on the Closing Date and
specifying the amount to be borrowed. The Term Loans made on the Closing Date
shall initially be Floating Rate Advances. Upon receipt of such notice the
Administrative Agent shall promptly notify each Term Lender thereof. Not later
than 12:00 Noon, New York City time, on the Closing Date each Term Lender shall
make available to the Administrative Agent at the Funding Office an amount in
immediately available funds equal to the Term Loan to be made by such Lender.
The Administrative Agent shall credit the account of the Borrower on the books
of such office of the Administrative Agent with the aggregate of the amounts
made available to the Administrative Agent by the Term Lenders in immediately
available funds.

(c) The undrawn portion of each Lender’s Term Commitment shall expire at the end
of the day on the Closing Date.

(d) The Borrower shall repay the Term Loans in consecutive quarterly
installments of $5,000,000, subject to Section 2.11(b), on the last day of each
fiscal quarter, commencing on its first complete fiscal quarter after the
Closing Date, with the unpaid balance due on the Term Loan Maturity Date.
Amounts prepaid or repaid on account of the Term Loans may not be reborrowed.

2.1.4 Making the Swing Line Loans.

(a) Subject to the terms and conditions hereof (and if an AutoBorrow Agreement
is in effect, subject to the terms and conditions of said AutoBorrow Agreement),
the Swing Line Lender agrees to make a portion of the credit otherwise available
to the Borrower under the Revolving Commitments prior to the Revolving Loan
Termination Date by making

 

- 24 -



--------------------------------------------------------------------------------

swing line loans (“Swing Line Loans”) to the Borrower; provided that (i) the
aggregate principal amount of Swing Line Loans outstanding at any time shall not
exceed $25,000,000 (notwithstanding that the Swing Line Loans outstanding at any
time, when aggregated with the Swing Line Lender’s other outstanding Revolving
Loans, may exceed such amount), (ii) the Borrower shall not request, and the
Swing Line Lender shall not make, any Swing Line Loan if, after giving effect to
the making of such Swing Line Loan, the aggregate amount of the Available
Revolving Commitments would be less than zero, and (iii) the Swing Line Lender
confirms with the Administrative Agent that all of the conditions to funding in
Section 4.2 are then satisfied. During the Revolving Commitment Period, the
Borrower may use the Swing Line Loan by borrowing, repaying and reborrowing, all
in accordance with the terms and conditions hereof. No Lender shall have any
rights or obligations under the AutoBorrow Agreement, but each Lender shall have
the obligation to purchase and fund risk participations in the Swing Line Loans
and to refinance Swing Line Loans as provided below. Swing Line Loans shall bear
interest at the Floating Rate only.

(b) The Borrower shall repay to the Swing Line Lender the unpaid principal
amount of each Swing Line Loan on the earlier of the Revolving Loan Termination
Date and the first date after such Swing Line Loan is made that is the 15th or
last day of a calendar month and is at least two Business Days after such Swing
Line Loan is made; provided that on each date that a Revolving Loan is borrowed,
the Borrower shall repay all Swing Line Loans then outstanding. The Borrower
irrevocably authorizes the Swing Line Lender to charge the Borrower’s accounts
with the Swing Line Lender (up to the amount available in each such account) in
order to immediately pay the amount of such Borrowing to the extent amounts
received from the Borrower are not sufficient to repay in full such Borrowing.

(c) Each Swing Line Loan shall bear interest on the outstanding principal amount
thereof, for each day from and including the day such Swing Line Loan is made,
but excluding the date it is paid, at a rate per annum equal to the Floating
Rate for such day.

2.1.5 Procedure for Swing Line Borrowing; Refunding of Swing Line Loans.

(a) If the Borrower has entered into an AutoBorrow Agreement with the Swing Line
Lender and such agreement is in effect, each Swing Line Borrowing and each
prepayment thereof shall be made as provided in such AutoBorrow Agreement. In
all other cases, the provisions of clauses (b) and (c) below shall apply.

(b) Whenever the Borrower desires that the Swing Line Lender make Swing Line
Loans it shall give the Administrative Agent and the Swing Line Lender
irrevocable notice in the manner set forth in Section 2.13 (which notice must be
received by the Administrative Agent and the Swing Line Lender not later than
2:00 p.m., New York City time, on the proposed Borrowing Date), specifying
(i) the amount to be borrowed and (ii) the requested Borrowing Date (which shall
be a Business Day prior to the Revolving Loan Termination Date). Promptly after
receipt said notice by the Swing Line Lender, the Swing Line Lender will confirm
with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received said notice, and if not, the Swing Line
Lender will provide said notice to the Administrative Agent. Unless the Swing
Line Lender has received notice (by telephone or in writing) from the
Administrative Agent prior to 3:00 p.m. on the date of the proposed Swing

 

- 25 -



--------------------------------------------------------------------------------

Line Loan directing the Swing Line Lender not to make the Swing Line Loan
because the Swing Line Loan would exceed the limitations set forth in
Section 2.1.4(a) hereof or because all of the conditions to funding in
Section 4.2 are not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the proposed
Borrowing Date make the Swing Line Loan available to the Borrower by depositing
such proceeds in the account of the Borrower with the Swing Line Lender on such
Borrowing Date in immediately available funds. Each borrowing under the Swing
Line Commitment shall be in an amount equal to $500,000 or a whole multiple of
$100,000 in excess thereof.

(c) The Swing Line Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs the Swing Line Lender to act on its behalf), on one Business Day’s
notice given by the Swing Line Lender to the Administrative Agent no later than
12:00 Noon, New York City time, request each Lender to make, and each Lender
hereby agrees to make, a Revolving Loan, in an amount equal to such Lender’s Pro
Rata Share of the aggregate amount of the Swing Line Loans (the “Refunded Swing
Line Loans”) outstanding on the date of such notice, to repay the Swing Line
Lender. Each Lender shall make the amount of such Revolving Loan available to
the Administrative Agent at the Funding Office in immediately available funds,
not later than 10:00 a.m., New York City time, one Business Day after the date
of such notice. The proceeds of such Revolving Loans shall be immediately made
available by the Administrative Agent to the Swing Line Lender for application
by the Swing Line Lender to the repayment of the Refunded Swing Line Loans. The
Borrower irrevocably authorizes the Administrative Agent to charge the
Borrower’s accounts with the Administrative Agent in order to immediately pay
the amount of such Refunded Swing Line Loans to the extent amounts received from
the Lenders are not sufficient to repay in full such Refunded Swing Line Loans.

(d) If prior to the time a Revolving Loan would have otherwise been made
pursuant to Section 2.1.5(c), one of the events described in Section 7.6 or 7.7
shall have occurred and be continuing with respect to the Borrower or if for any
other reason, as determined by the Swing Line Lender in its sole discretion,
Revolving Loans may not be made as contemplated by Section 2.1.5(c), each Lender
shall, on the date such Revolving Loan was to have been made pursuant to the
notice referred to in Section 2.1.5(c), purchase for cash an undivided
participating interest in then outstanding Swing Line Loans by paying to the
Administrative Agent an amount (the “Swing Line Participation Amount”) equal to
(i) such Lender’s Pro Rata Share times (ii) the sum of the aggregate principal
amount of Swing Line Loans then outstanding that were to have been repaid with
such Revolving Loans. The Swing Line Participation Amounts shall immediately be
made available by the Administrative Agent to the Swing Line Lender for
application by the Swing Line Lender to the repayment of the Refunded Swing Line
Loans.

(e) Whenever, at any time after the Swing Line Lender has received from any
Lender such Lender’s Swing Line Participation Amount, the Swing Line Lender
receives any payment on account of the Swing Line Loans, the Swing Line Lender
will distribute to the Administrative Agent for payment to each Lender, each
Lender’s Swing Line Participation Amount (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s
participating interest was outstanding and funded and, in the case of principal
and interest payments, to reflect such Lender’s pro rata portion of such payment
if such payment is not sufficient to pay the principal of and interest on all
Swing Line Loans then due);

 

- 26 -



--------------------------------------------------------------------------------

provided, however, that in the event that such payment received by the Swing
Line Lender is required to be returned, such Lender will return to the
Administrative Agent for payment to the Swing Line Lender any portion thereof
previously distributed to it by the Administrative Agent on behalf of the Swing
Line Lender.

(f) Each Lender’s obligation to make the Loans referred to in Section 2.1.5(c)
and to purchase participating interests pursuant to Section 2.1.5(d) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right that
such Lender or the Borrower may have against the Swing Line Lender, the Borrower
or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Section 4, (iii) any adverse change in the
condition (financial or otherwise) of the Borrower, (iv) any breach of this
Agreement or any other Loan Document by the Borrower, any other Loan Party or
any other Lender or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.

2.1.6 Amendment and Restatement. On the Closing Date (or as soon as practicable
with respect to (c)):

(a) the Borrower shall pay all accrued and unpaid interest, commitment fees,
break funding fees and all other fees that are outstanding under the Existing
Credit Agreement for the account of each “Lender” under the Existing Credit
Agreement;

(b) subject to their reallocation among the Lenders in accordance with Schedule
1, all loans, participations and other indebtedness, obligations and liabilities
outstanding under the Existing Credit Agreement on such date shall continue to
constitute Loans and other indebtedness, obligations and liabilities under this
Agreement, and all Existing Letters of Credit will automatically, without any
further action on the part of any Person, be deemed to be Letters of Credit
hereunder pursuant to Section 2.2.1; and

(c) the Administrative Agent shall use reasonable efforts to cause each “Lender”
under the Existing Credit Agreement to deliver to the Borrower as soon as
practicable after the Closing Date the Note issued by the Borrower to it under
the Existing Credit Agreement, marked “canceled” or an affidavit that such note
has been lost and (in any event) has been canceled.

2.1.7 It is the intent of the parties hereto that this Agreement amends and
restates in its entirety the Existing Credit Agreement and re-evidences the
obligations of the Borrower outstanding thereunder. The commitments of the
“Lenders” under the Existing Credit Agreement are reallocated among the Lenders
under this Agreement as set forth on Schedule 1 and any “Lender” under the
Existing Credit Agreement who is not a Lender under this Agreement is released
of its commitment under the Existing Credit Agreement. This Agreement does not
constitute a novation of the obligations and liabilities under the Existing
Credit Agreement or evidence repayment of any such obligations and liabilities.
All loans, letters of credit, letter of credit participations and other
indebtedness, obligations and liabilities outstanding under the Existing Credit
Agreement on such date shall continue to constitute Loans, Letters of Credit and
other indebtedness, obligations and liabilities under this Agreement. The

 

- 27 -



--------------------------------------------------------------------------------

“Lenders” in the Existing Credit Agreement that are Lenders under this Agreement
waive notice under Section 13.1 of the Existing Credit Agreement to the extent
that such notice relates to voluntary prepayments under Section 2.6 of the
Existing Credit Agreement.

2.2 Letters of Credit.

2.2.1 L/C Commitment.

(a) Subject to the terms and conditions hereof, the Issuing Lender, in reliance
on the agreements of the other Revolving Lenders set forth in Section 2.2.4(a),
agrees to issue Letters of Credit for the account of the Borrower on any
Business Day during the Revolving Commitment Period in such form as may be
approved from time to time by the Issuing Lender; provided that the Issuing
Lender shall have no obligation to issue any Letter of Credit if, after giving
effect to such issuance, (i) the L/C Obligations would exceed $150,000,000 or
(ii) the aggregate amount of the Available Revolving Commitments would be less
than zero. The parties hereto agree that the Existing Letters of Credit will
automatically, without any further action on the part of any Person, be deemed
to be Letters of Credit hereunder issued hereunder on the Closing Date for the
account of the Borrower. Without limiting the foregoing (i) each such Existing
Letter of Credit shall be included in the calculation of the L/C Exposure,
(ii) all liabilities of the Borrower and the other Loan Parties with respect to
such Existing Letters of Credit shall constitute Obligations and (iii) each
Lender shall have reimbursement obligations with respect to such Existing
Letters of Credit as provided in Section 2.2.5.

(b) Each Letter of Credit shall (i) be denominated in U.S. dollars and
(ii) expire no later than the Revolving Termination Date. Notwithstanding the
foregoing, any Letter of Credit issued hereunder may, in the sole discretion of
the Issuing Lender, expire after the Revolving Termination Date but on or before
the date that is 90 days after the Revolving Termination Date, provided that the
Borrower shall provide cash collateral in an amount equal to 102% of the L/C
Obligations in respect of any such outstanding Letter of Credit to the Issuing
Lender at least 30 days prior to the Revolving Termination Date, which such
amount shall be (A) deposited by the Borrower in an account with and in the name
of the Issuing Lender and (B) held by such Issuing Lender for the satisfaction
of the Borrower’s reimbursement obligations in respect of such Letter of Credit
until the expiration of such Letter of Credit. Any Letter of Credit issued with
an expiration date beyond the Revolving Termination Date shall, to the extent of
any undrawn amount remaining thereunder on the Revolving Termination Date, cease
to be a “Letter of Credit” outstanding under this Agreement for purposes of the
Revolving Lenders’ obligations to participate in Letters of Credit pursuant to
this Agreement.

(c) The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit if such issuance would conflict with, or cause the Issuing Lender or any
L/C Participant to exceed any limits imposed by, any applicable requirement of
law.

2.2.2 Procedure for Issuance of Letter of Credit. The Borrower may from time to
time request that the Issuing Lender issue a Letter of Credit by delivering to
the Issuing Lender at its address for notices specified herein an Application
therefor, completed to the satisfaction of the Issuing Lender, and such other
certificates, documents and other papers and information as the Issuing Lender
may request. Upon receipt of any Application, the Issuing Lender will process

 

- 28 -



--------------------------------------------------------------------------------

such Application and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby (but in no event shall the Issuing Lender be required to issue any
Letter of Credit earlier than three Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed to by the
Issuing Lender and the Borrower. The Issuing Lender shall furnish a copy of such
Letter of Credit to the Borrower promptly following the issuance thereof. The
Issuing Lender shall promptly furnish to the Administrative Agent, which shall
in turn promptly furnish to the Lenders, notice of the issuance of each Letter
of Credit (including the amount thereof).

2.2.3 Letter of Credit Fees.

(a) The Borrower agrees to pay the Issuing Lender a fronting fee in an amount
agreed between the Borrower and the Issuing Lender (but not less than 0.125% per
annum on the face amount of the Letter of Credit), payable quarterly in arrears
on the last day of each calendar quarter, for the term of the Letter of Credit,
together with the Issuing Lender’s customary letter of credit issuance and
processing fees. The fronting fee and customary letter of credit issuance and
processing fees shall be retained by the Issuing Lender, which fee shall not be
shared with the other Lenders.

(b) In addition, the Borrower agrees to pay the Administrative Agent a fee equal
to the Applicable Letter of Credit Fee Rate (on a per annum basis) shown on the
Pricing Schedule times the aggregate face amount of all outstanding Letters of
Credit (as reduced from time to time), payable quarterly in arrears on the last
day of each calendar quarter, for the term of the Letter of Credit and shall be
shared by the Issuing Lender and the other Lenders on the basis of each Lender’s
Pro Rata Share.

2.2.4 L/C Participations.

(a) The Issuing Lender irrevocably agrees to grant and hereby grants to each L/C
Participant, and, to induce the Issuing Lender to issue Letters of Credit, each
L/C Participant irrevocably agrees to accept and purchase and hereby accepts and
purchases from the Issuing Lender, on the terms and conditions set forth below,
for such L/C Participant’s own account and risk an undivided interest equal to
such L/C Participant’s Pro Rata Share in the Issuing Lender’s obligations and
rights under and in respect of each Letter of Credit and the amount of each
draft paid by the Issuing Lender thereunder. Each L/C Participant agrees with
the Issuing Lender that, if a draft is paid under any Letter of Credit for which
the Issuing Lender is not reimbursed in full by the Borrower in accordance with
the terms of this Agreement (or in the event that any reimbursement received by
the Issuing Lender shall be required to be returned by it at any time), such L/C
Participant shall pay to the Issuing Lender upon demand at the Issuing Lender’s
address for notices specified herein an amount equal to such L/C Participant’s
Pro Rata Share of the amount that is not so reimbursed (or is so returned). Each
L/C Participant’s obligation to pay such amount shall be absolute and
unconditional and shall not be affected by any circumstance, including (i) any
setoff, counterclaim, recoupment, defense or other right that such L/C
Participant may have against the Issuing Lender, the Borrower or any other
Person for any reason whatsoever, (ii) the occurrence or continuance of a
Default or an Event of Default or the

 

- 29 -



--------------------------------------------------------------------------------

failure to satisfy any of the other conditions specified in Article IV,
(iii) any adverse change in the condition (financial or otherwise) of the
Borrower, (iv) any breach of this Agreement or any other Loan Document by the
Borrower, any other Loan Party or any other L/C Participant or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing

(b) If any amount required to be paid by any L/C Participant to the Issuing
Lender pursuant to Section 2.2.4(a) in respect of any unreimbursed portion of
any payment made by the Issuing Lender under any Letter of Credit is paid to the
Issuing Lender within three Business Days after the date such payment is due,
such L/C Participant shall pay to the Issuing Lender on demand an amount equal
to the product of (i) such amount, times (ii) the daily average Federal Funds
Effective Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available to the
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any L/C Participant pursuant to
Section 2.2.4(a) is not made available to the Issuing Lender by such L/C
Participant within three Business Days after the date such payment is due, the
Issuing Lender shall be entitled to recover from such L/C Participant, on
demand, such amount with interest thereon calculated from such due date at the
rate per annum applicable to Revolving Loans that are Floating Rate Advances. A
certificate of the Issuing Lender submitted to any L/C Participant with respect
to any amounts owing under this Section shall be conclusive in the absence of
manifest error.

(c) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its Pro Rata Share of
such payment in accordance with Section 2.2.4(a), the Issuing Lender receives
any payment related to such Letter of Credit (whether directly from the Borrower
or otherwise, including proceeds of collateral applied thereto by the Issuing
Lender), or any payment of interest on account thereof, the Issuing Lender will
distribute to such L/C Participant its Pro Rata Share thereof; provided,
however, that in the event that any such payment received by the Issuing Lender
shall be required to be returned by the Issuing Lender, such L/C Participant
shall return to the Issuing Lender the portion thereof previously distributed by
the Issuing Lender to it.

2.2.5 Reimbursement Obligation of the Borrower. If any draft is paid under any
Letter of Credit, the Borrower shall reimburse the Issuing Lender for the amount
of (a) the draft so paid and (b) any taxes, fees, charges or other costs or
expenses incurred by the Issuing Lender in connection with such payment, not
later than 12:00 Noon, New York City time, on (i) the Business Day that the
Borrower receives notice of such draft, if such notice is received on such day
prior to 10:00 a.m., New York City time, or (ii) if clause (i) above does not
apply, the Business Day immediately following the day that the Borrower receives
such notice. Each such payment shall be made to the Issuing Lender at its
address for notices referred to herein in U.S. dollars and in immediately
available funds. Interest shall be payable on any such amounts from the date on
which the relevant draft is paid until payment in full at (x) until the Business
Day next succeeding the date of the relevant notice, the Floating Rate and
(y) thereafter, the rate set forth in Section 2.10.

 

- 30 -



--------------------------------------------------------------------------------

2.2.6 Obligations Absolute. The Borrower’s obligations under this Section 2.2
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment that the Borrower
may have or have had against the Issuing Lender, any beneficiary of a Letter of
Credit or any other Person. The Borrower also agrees with the Issuing Lender
that the Issuing Lender shall not be responsible for, and the Borrower’s
Reimbursement Obligations under Section 2.2.5 shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, or any dispute between or among the Borrower and any
beneficiary of any Letter of Credit or any other party to which such Letter of
Credit may be transferred or any claims whatsoever of the Borrower against any
beneficiary of such Letter of Credit or any such transferee. The Issuing Lender
shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Issuing Lender. The Borrower agrees that any action taken or omitted by the
Issuing Lender under or in connection with any Letter of Credit or the related
drafts or documents, if done in the absence of gross negligence or willful
misconduct, shall be binding on the Borrower and shall not result in any
liability of the Issuing Lender to the Borrower.

2.2.7 Letter of Credit Payments. If any draft shall be presented for payment
under any Letter of Credit, the Issuing Lender shall promptly notify the
Borrower of the date and amount thereof. The responsibility of the Issuing
Lender to the Borrower in connection with any draft presented for payment under
any Letter of Credit shall, in addition to any payment obligation expressly
provided for in such Letter of Credit, be limited to determining that the
documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are substantially in conformity with such
Letter of Credit.

2.2.8 Applications. To the extent that any provision of any Application related
to any Letter of Credit is inconsistent with the provisions of this Section 2.2,
the provisions of this Section 2.2 shall apply.

2.2.9 Guaranty of Subsidiaries. The Borrower hereby absolutely and
unconditionally guarantees the prompt and punctual payment of all Obligations of
all Subsidiaries to the Administrative Agent and Lenders arising from the
issuance of any Letters of Credit for the account of one or more Subsidiaries.

2.3 Mandatory Prepayments.

(a) As long as no Event of Default has occurred and is continuing, then within
365 days after the Parent or any of its Subsidiaries shall receive Net Available
Cash from any Asset Sale, the Parent or any of its Subsidiaries may use the Net
Available Cash from such Asset Sale to acquire Additional Assets, If the Parent
or any of its Subsidiaries do not so use any or all of such Net Available Cash,
then on the 366th day after its receipt the Net Available Cash not so used shall
be applied toward the prepayment of the Term Loans as set forth in
Section 2.3(b). The requirement in the first sentence of this Section 2.3(a)
shall be deemed to be satisfied if any agreement (including a lease) committing
to make the acquisitions or expenditures referred to

 

- 31 -



--------------------------------------------------------------------------------

therein is entered into by the Parent or any of its Subsidiaries within the time
period specified in such sentence and such Net Available Cash is subsequently
applied in accordance with such agreement within six months following the
execution of such agreement.

(b) Amounts to be applied in connection with prepayments made pursuant to
Section 2.3 shall be applied to the prepayment of the Term Loans in accordance
with Section 2.11. The application of any prepayment pursuant to Section 2.11
shall be made, first, to Floating Rate Advances and, second, to Eurodollar
Advances. Each prepayment of the Loans under Section 2.3 shall be accompanied by
accrued interest to the date of such prepayment on the amount prepaid and any
amounts owing pursuant to Section 3.3.

2.4 Commitment Fee; Reductions in Aggregate Loan Commitments; Other Fees.

(a) The Borrower agrees to pay to the Administrative Agent, to be shared by the
Revolving Lenders on the basis of each Revolving Lender’s Pro Rata Share, a
commitment fee at a per annum rate equal to the Applicable Fee Rate on the daily
unused portion of the Aggregate Revolving Commitment during the Revolving
Commitment Period, payable quarterly in arrears on last day of each calendar
quarter hereafter and on the Revolving Loan Termination Date. For the purposes
hereof, “unused portion” shall mean the Aggregate Revolving Commitment, minus
the aggregate principal amount outstanding on all Revolving Loans, minus the
aggregate face amount of all outstanding Letters of Credit. Swing Line Loans
shall not count as usage of any Lender’s Revolving Commitment for purposes of
calculating the commitment fee due hereunder.

(b) The Borrower may permanently reduce the Aggregate Revolving Commitment in
whole or in part ratably among the Revolving Lenders in integral multiples of
$1,000,000, upon at least five Business Days’ written notice to the
Administrative Agent, which notice shall specify the amount of any such
reduction, provided, however, that the amount of the Aggregate Revolving
Commitment may not be reduced below the aggregate principal amount of the
outstanding Revolving Loans, the Swing Line Loan and the aggregate face amount
of all outstanding Letters of Credit.

(c) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.

2.5 Minimum Amount of Each Loan Advance. Each Eurodollar Advance shall be in the
minimum amount of $1,000,000 (and in multiples of $100,000 if in excess
thereof), and each Floating Rate Advance (other than an Advance to repay a Swing
Line Loan) shall be in the minimum amount of $200,000 (and in multiples of
$100,000 if in excess thereof), provided, however, that any Floating Rate
Advance may be in the amount of the unused Aggregate Revolving Commitment.

2.6 Optional Prepayments. The Borrower may from time to time pay, without
penalty or premium, in a minimum aggregate amount of $1,000,000 or any integral
multiple of $100,000 in excess thereof, any portion of the outstanding Floating
Rate Advances (or the full

 

- 32 -



--------------------------------------------------------------------------------

outstanding balance of all Floating Rate Advances, if less than such minimum),
upon one Business Days’ prior notice to the Administrative Agent. The Borrower
may from time to time pay, subject to the payment of any funding indemnification
amounts required by Section 3.3 but otherwise without penalty or premium, in a
minimum aggregate amount of $1,000,000 or any integral multiple of $100,000 in
excess thereof, any portion (or the full outstanding balance of all Eurodollar
Advances, if less than such minimum) of the outstanding Eurodollar Advances upon
five Business Days’ prior notice to the Administrative Agent. Prepayments shall
be applied as provided in Section 2.11.

2.7 Method of Selecting Types and Eurodollar Interest Periods. The Borrower
shall select the Type of Advance and, in the case of each Eurodollar Advance,
the Eurodollar Interest Period applicable thereto from time to time. The
Borrower shall give the Administrative Agent irrevocable notice in the manner
set forth in Section 2.13 (a “Borrowing Notice”) not later than 12:00 Noon, New
York City time, at least one Business Day before the Borrowing Date of each
Floating Rate Advance (other than a Swing Line Loan) and three Business Days
before the Borrowing Date for each Eurodollar Advance, specifying:

 

  (a) the Borrowing Date, which shall be a Business Day, of such Advance;

 

  (b) the aggregate amount of such Advance;

 

  (c) the Type of Advance selected; and

 

  (d) in the case of each Eurodollar Advance, the Eurodollar Interest Period
applicable thereto.

Not later than 1:00 p.m., New York City time on each Borrowing Date, each Lender
shall make available its Loan or Loans in funds immediately available in New
York City to the Administrative Agent at the Funding Office. The Administrative
Agent will make the funds so received from the Lenders available to the Borrower
at the Administrative Agent’s aforesaid address. The Borrower shall not be
entitled to more than six Eurodollar Rate tranches and one Floating Rate tranche
at any one time on the Revolving Loans and the Borrower shall not be entitled to
more than two Eurodollar Rate tranches and one Floating Rate tranche at any one
time on the Term Loans.

2.8 Conversion and Continuation of Outstanding Advances. Floating Rate Advances
(other than Swing Line Loans) shall continue as Floating Rate Advances unless
and until such Floating Rate Advances are converted into Eurodollar Advances
pursuant to this Section 2.8 or are repaid. Each Eurodollar Advance shall
continue as a Eurodollar Advance until the end of the then applicable Eurodollar
Interest Period therefor, at which time such Eurodollar Advance shall be
automatically converted into a Floating Rate Advance unless (x) such Eurodollar
Advance is or was repaid in accordance with Section 2.6 or (y) the Borrower
shall have given the Administrative Agent a Conversion/Continuation Notice (as
defined below) requesting that, at the end of such Eurodollar Interest Period,
such Eurodollar Advance continue as a Eurodollar Advance for the same or another
Eurodollar Interest Period. Subject to the terms of Section 2.5, the Borrower
may elect from time to time to convert all or any part of a Floating Rate
Advance into a Eurodollar Advance, provided that no Floating Rate Advance may be

 

- 33 -



--------------------------------------------------------------------------------

converted into a Eurodollar Advance when any Event of Default has occurred and
is continuing and the Administrative Agent or the Required Lenders have
determined in its or their reasonable discretion not to permit such conversions.
The Borrower shall give the Administrative Agent irrevocable notice in the
manner set forth in Section 2.13 (a “Conversion/Continuation Notice”) of each
conversion of a Floating Rate Advance into a Eurodollar Advance or continuation
of a Eurodollar Advance not later than 12:00 p.m. (New York City time) at least
three Business Days prior to the date of the requested conversion or
continuation, specifying:

(a) the requested date, which shall be a Business Day, of such conversion or
continuation,

(b) the aggregate amount and Type of the Advance which is to be converted or
continued, and

(c) the amount of such Advance which is to be converted into or continued as a
Eurodollar Advance and the duration of the Eurodollar Interest Period applicable
thereto.

2.9 Changes in Interest Rate, etc. Each Floating Rate Advance (other than a
Swing Line Loan) shall bear interest on the outstanding principal amount
thereof, for each day from and including the date such Advance is made or is
automatically converted from a Eurodollar Advance into a Floating Rate Advance
pursuant to Section 2.8, to but excluding the date it is paid or is converted
into a Eurodollar Advance pursuant to Section 2.8 hereof, at a rate per annum
equal to the Floating Rate for such day. Changes in the rate of interest on that
portion of any Advance maintained as a Floating Rate Advance will take effect
simultaneously with each change in the Alternate Base Rate. Each Eurodollar
Advance shall bear interest on the outstanding principal amount thereof from and
including the first day of the Eurodollar Interest Period applicable thereto to
(but not including) the last day of such Eurodollar Interest Period at the
interest rate determined by the Administrative Agent as applicable to such
Eurodollar Advance based upon the Borrower’s selections under Sections 2.7 and
2.8 and otherwise in accordance with the terms hereof. No Eurodollar Interest
Period with respect to any Revolving Loan may end after the Revolving Loan
Termination Date and no Eurodollar Interest Period with respect to any Term Loan
may end after the maturity date thereof. The Borrower shall use commercially
reasonable efforts to select Eurodollar Interest Periods so that it is not
necessary to repay any portion of a Eurodollar Advance prior to the last day of
the applicable Eurodollar Interest Period in order to make a mandatory or
scheduled repayment required by this Agreement.

2.10 Rates Applicable After Default. Notwithstanding anything to the contrary
contained in Section 2.7 or 2.8, during the continuance of an Event of Default
or Default the Required Lenders may, at their option, by notice to the Borrower
(which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 9.12 requiring unanimous consent of the
Lenders to changes in interest rates), declare that no Advance may be made as,
converted into or continued as a Eurodollar Advance. During the continuance of
an Event of Default under Section 7.2, 7.6 or 7.7 (i) each Eurodollar Advance
(in the case of an Event of Default under Section 7.2, with respect to which
such Event of Default shall exist) shall bear interest for the remainder of the
applicable Eurodollar Interest Period at the rate otherwise applicable to such
Eurodollar Interest Period plus 2% per annum and (ii) each Floating Rate

 

- 34 -



--------------------------------------------------------------------------------

Advance (in the case of an Event of Default under Section 7.2, with respect to
which such Event of Default shall exist) shall bear interest at a rate per annum
equal to the Floating Rate in effect from time to time plus 2% per annum.

2.11 Method of Payment.

(a) Each borrowing by the Borrower from the Lenders hereunder, each payment by
the Borrower on account of any fees (except as set forth in any agreement
governing the payment thereof) and any reduction of the Commitments of the
Lenders shall be made pro rata according to the respective Pro Rata Shares, as
the case may be, of the relevant Lenders.

(b) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Loans shall be made pro rata according to the
respective outstanding principal amounts of the Loans then held by the Lenders.

(c) The amount of each principal prepayment of the Term Loans shall be applied
to reduce then remaining installments of the Term Loans and Incremental Term
Loans, as the case may be, pro rata based upon the respective then remaining
principal amounts thereof.

(d) All payments of the Secured Obligations hereunder shall be made, without
setoff, deduction, or counterclaim, in immediately available funds to the
Administrative Agent at the Administrative Agent’s address specified pursuant to
Article XIII, or at any other Lending Installation of the Administrative Agent
specified in writing by the Administrative Agent to the Borrower, by 1:00 p.m.
(New York City time) on the date when due and, shall (except with respect to
repayment of the Swing Line Loan) be applied ratably by the Administrative Agent
among the Lenders. Each payment delivered to the Administrative Agent for the
account of any Lender shall be delivered promptly by the Administrative Agent to
such Lender in the same type of funds that the Administrative Agent received at
the Funding Office or at any Lending Installation specified in a notice received
by the Administrative Agent from such Lender. The Administrative Agent is hereby
authorized to charge the account of the Borrower maintained with the
Administrative Agent for each payment of principal, interest and bank fees as
they become due hereunder; all other fees due hereunder shall be paid by
Borrower upon the receipt of an invoice at Borrower’s address.

2.12 Noteless Agreement; Evidence of Obligations.

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Obligations of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

(b) The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the Type thereof and the
Eurodollar Interest Period with respect thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.

 

- 35 -



--------------------------------------------------------------------------------

(c) The entries maintained in the accounts maintained pursuant to paragraphs
(a) and (b) above shall be prima facie evidence of the existence and amounts of
the Obligations therein recorded; provided, however, that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.

(d) Any Lender may request that its Loans or the Swing Line Lender may request
that its Swing Line Loan, be evidenced by a Note. In such event, the Borrower
shall execute and deliver to such Lender a Note for such Loans payable to such
Lender in a form supplied by the Administrative Agent and acceptable to such
Lender. Thereafter, the Loans evidenced by such Note and interest thereon shall
at all times (including after any assignment pursuant to Section 12.3) be
represented by one or more Notes payable to the payee named therein or any
assignee pursuant to Section 12.3, except to the extent that any such Lender or
assignee subsequently returns any such Note for cancellation and requests that
such Loans once again be evidenced as described in paragraphs (a) and (b) above.

2.13 Borrowing Notices. The Borrower hereby authorizes the Lenders and the
Administrative Agent to extend, convert or continue Advances, effect selections
of Types of Advances and to transfer funds based on email, facsimile or
telephonic notices made by any person or persons the Administrative Agent in
good faith believes to be acting on behalf of the Borrower, it being understood
that the foregoing authorization is specifically intended to allow Borrowing
Notices and Conversion/Continuation Notices to be given in such manner. If the
Borrower elects to provide telephonic notice as set forth herein, the Borrower
agrees to deliver promptly to the Administrative Agent a written confirmation,
if such confirmation is requested by the Administrative Agent, of each
telephonic notice signed by an Authorized Officer. If the written confirmation
of the telephonic notice differs in any material respect from the action taken
by the Administrative Agent and the Lenders, the records of the Administrative
Agent shall govern absent manifest error.

2.14 Interest Payment Dates; Interest and Fee Basis. Interest accrued on each
Floating Rate Advance shall be payable on each Payment Date, commencing with the
first such date to occur after the date hereof and at maturity. Interest at the
Floating Rate shall be calculated for actual days elapsed on the basis of a
365-day (366-day in leap year) basis. Interest accrued on each Eurodollar
Advance shall be payable on the last day of its applicable Eurodollar Interest
Period (or if the applicable Eurodollar Interest Period is greater than three
months, on the last day of the third month of such Eurodollar Interest Period),
on any date on which the Eurodollar Advance is prepaid, whether by acceleration
or otherwise, and at maturity. Interest at the Eurodollar Rate and fees shall be
calculated for actual days elapsed on the basis of a 360-day year. Interest
shall be payable for the day an Advance is made but not for the day of any
payment on the amount paid if payment is received prior to noon (local time) at
the place of payment. If any payment of principal of or interest on an Advance
shall become due on a day which is not a Business Day, such payment shall be
made on the next succeeding Business Day and, in the case of a principal
payment, such extension of time shall be included in computing interest in
connection with such payment.

 

- 36 -



--------------------------------------------------------------------------------

2.15 Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions. Promptly after receipt thereof, the Administrative Agent will notify
each Lender of the contents of each Aggregate Revolving Commitment reduction
notice, Borrowing Notice, Conversion/Continuation Notice, and repayment notice
received by it hereunder. The Administrative Agent will notify each Lender of
the interest rate and Eurodollar Interest Period applicable to each Eurodollar
Advance promptly upon determination of such interest rate and will give each
Lender prompt notice of each change in the Alternate Base Rate.

2.16 Lending Installations. Each Lender may book its Loans at any Lending
Installation selected by such Lender and may change its Lending Installation
from time to time. All terms of this Agreement shall apply to any such Lending
Installation and the Loans and any Notes issued hereunder shall be deemed held
by each Lender for the benefit of any such Lending Installation. Each Lender
may, by written notice to the Administrative Agent and the Borrower in
accordance with Article XIII, designate replacement or additional Lending
Installations through which Loans will be made by it and for whose account Loan
payments are to be made.

2.17 Non-Receipt of Funds by the Administrative Agent. Unless the Borrower or a
Lender, as the case may be, notifies the Administrative Agent prior to the date
on which it is scheduled to make payment to the Administrative Agent of (a) in
the case of a Lender, the proceeds of a Loan or (b) in the case of the Borrower,
a payment of principal or interest to the Administrative Agent for the account
of the Lenders, that it does not intend to make such payment, the Administrative
Agent may assume that such payment has been made. The Administrative Agent may,
but shall not be obligated to, make the amount of such payment available to the
intended recipient in reliance upon such assumption. If such Lender or the
Borrower, as the case may be, has not in fact made such payment to the
Administrative Agent, the recipient of such payment shall, on demand by the
Administrative Agent, repay to the Administrative Agent the amount so made
available together with interest thereon in respect of each day during the
period commencing on the date such amount was so made available by the
Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to (i) in the case of payment by a Lender, the
Federal Funds Effective Rate for such day for the first three days and,
thereafter, the interest rate applicable to the relevant Loan or (ii) in the
case of payment by the Borrower, the interest rate applicable to the relevant
Loan.

2.18 Collateral and Guarantees.

(a) On the Closing Date, subject to Section 6.21, the Secured Obligations shall
be secured by the following on a pari passu basis:

(i) first priority perfected security interest in all inventory, accounts,
equipment, instruments, chattel paper, documents, general intangibles (and
proceeds thereof and in the case of inventory, all products thereof) of the
Borrower or any Domestic Subsidiary having a total Book Value exceeding
$35,000,000 as of the date hereof;

(ii) first priority perfected ship mortgage on the liftboats owned by the
Borrower or any Domestic Subsidiary as of the date hereof;

 

- 37 -



--------------------------------------------------------------------------------

(iii) first priority perfected security interest in all outstanding shares of
stock or partnership or membership interests, as the case may be, of each
Domestic Subsidiary having a total Book Value exceeding $35,000,000 as of the
date hereof;

(iv) first priority perfected security interest in 66% of the outstanding equity
interests of each first tier Foreign Subsidiary owned directly by the Borrower
or a Domestic Subsidiary as of the date hereof (or if the Borrower or the
Domestic Subsidiaries shall own less than 66% of the outstanding equity
interests, then all of the equity interests owned by them) and having a total
Book Value exceeding $35,000,000;

(v) first priority perfected security interest in the Parent’s entire membership
interest of the Borrower;

(vi) joint and several guaranties by each of the Domestic Subsidiaries having a
total Book Value exceeding $35,000,000 as of the date hereof; and

(vii) joint and several guaranty by the Parent.

Notwithstanding the foregoing, the aggregate Book Value of all Domestic
Subsidiaries not subject to the guaranty and collateral requirements of this
Section 2.18 shall at no time exceed $250,000,000.

(b) In the case of any Domestic Subsidiary that is not previously subject to the
collateral requirements set forth in Section 2.18(a) but which has a total Book
Value exceeding $35,000,000 at the end of any fiscal quarter after the Closing
Date, the Borrower covenants and agrees to execute or cause to be executed,
within 60 days after the end of such fiscal quarter, Collateral Documents
reasonably required by the Administrative Agent in order to subject such
Domestic Subsidiary to the collateral requirements set forth in Section 2.18(a).
The Borrower shall also, if requested by the Administrative Agent, deliver to
the Administrative Agent certificates and legal opinions relating to the matters
described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent. Once a Domestic
Subsidiary has executed Collateral Documents, the Collateral Documents for that
Domestic Subsidiary shall remain in effect irrespective of its total Book Value.

(c) On the Closing Date, the amount of the Loans and Letters of Credit that will
be secured by the Collateral will be limited to the lowest maximum principal
amount permitted to be secured under (x) the Indenture dated as of April 27,
2011 relating to the 6.375% Senior Notes due 2019 (the “2011 Notes”) and (y) the
Indenture dated as of May 22, 2006 relating to the 6.875% Senior Notes due 2014
(the “2006 Notes”) without triggering the equal and ratable provisions thereof,
provided that upon delivery of consolidated financial statements after the
Closing Date to the trustee for the holders of the 2011 Notes and the 2006
Notes, such limitations on the principal amount of the Obligations secured by
the Collateral set forth in clauses (x) and (y) above shall be eliminated.

2.19 Defaulting Lender. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

 

- 38 -



--------------------------------------------------------------------------------

(a) Fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender.

(b) The Commitment amounts outstanding on the Loans of such Defaulting Lender
shall not be included in determining whether all Lenders or the Required Lenders
have taken or may take any action hereunder (including any consent to any
amendment or waiver pursuant to Section 9.12); provided that this clause
(b) shall not apply to the vote of a Defaulting Lender in the case of any
waiver, amendment or modification (i) requiring the consent of all Lenders or
(ii) described in clause (i) or (ii) of the first proviso in Section 9.12.

(c) If any Swing Line Exposure or L/C Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i) all or any part of the Swing Line Exposure and L/C Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Pro Rata Shares but only to the extent the sum
of all non-Defaulting Lenders’ Revolving Extensions of Credit plus such
Defaulting Lender’s Swing Line Exposure and L/C Exposure does not exceed the
total of all non-Defaulting Lenders’ Revolving Commitment;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swing Line Exposure
and (y) second, cash collateralize for the benefit of the Issuing Lender only
the Borrower’s obligations corresponding to such Defaulting Lender’s L/C
Exposure (after giving effect to any partial reallocation pursuant to clause
(i) above) in accordance with the procedures set forth in Section 8.1 for so
long as such L/C Exposure is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s L/C Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender with respect to such
Defaulting Lender’s L/C Exposure during the period such Defaulting Lender’s L/C
Exposure is cash collateralized;

(iv) if the L/C Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders shall be adjusted in
accordance with such non-Defaulting Lenders’ Pro Rata Shares; and

(v) if all or any portion of such Defaulting Lender’s L/C Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Lender or any other
Lender hereunder, all fees payable under Section 3.3(a) with respect to such
Defaulting Lender’s L/C Exposure shall be payable to the Issuing Lender until
and to the extent that such L/C Exposure is reallocated and/or cash
collateralized.

(d) So long as any Lender is a Defaulting Lender, the Swing Line Lender shall
not be required to fund any Swing Line Loan and any Issuing Lender shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrower.

 

- 39 -



--------------------------------------------------------------------------------

(e) Any amount payable to such Defaulting Lender under this Agreement (whether
on account of principal, interest, fees or otherwise and including any amount
that would otherwise be payable to such Defaulting Lender pursuant to this
Agreement, shall, in lieu of being distributed to such Defaulting Lender, be
retained by the Administrative Agent in a segregated account and, subject to any
applicable requirements of law, be applied at such time or times as may be
determined by the Administrative Agent (i) first, to the payment of any amounts
owing by such Defaulting Lender to the Administrative Agent hereunder,
(ii) second, to the payment of any amounts owing by such Defaulting Lender to
the Swing Line Lender or any Issuing Lender hereunder, (iii) third, to the cash
collateralization of any participating interest in any Swing Line Loan or Letter
of Credit (in which case any cash collateral posted by the Borrower pursuant to
this Section 2.19 shall be released to the Borrower in an equal amount),
(iv) fourth, if so determined by the Administrative Agent, held in such account
as cash collateral for future funding obligations of the Defaulting Lender under
this Agreement, (v) fifth, pro rata, to the payment of any amounts owing to the
Borrower or the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower or any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement, (vi) sixth, to the funding of any Revolving Loan for the account
of the Defaulting Lender, and (vii) seventh, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction.

(f) In the event that the Administrative Agent, the Borrower, the Swing Line
Lender and the Issuing Lender each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swing Line Exposure and L/C Exposure of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Pro Rata Share and on such
date such Lender shall purchase at par such of the Loans of the other Lenders
(other than Swing Line Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its Pro
Rata Share.

(g) The Borrower may, at its sole expense and effort, upon notice to such Lender
and the Administrative Agent, require that the Defaulting Lender assign without
recourse (in accordance with and subject to the restrictions set forth in
Article XII of this Agreement in the case of voluntary assignments by a Lender)
all of its interests, rights and obligations under this Agreement to an assignee
that shall assume such obligations (which assignee may be another Lender);
provided, that (i) such assignee shall have received the prior written approval
of the Borrower and the Administrative Agent, which consent shall not be
unreasonably withheld, and (ii) such Defaulting Lender shall have received
payment of an amount equal to the outstanding principal amount of all
Obligations owed to it, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (in the case of such
outstanding principal and accrued interest) and from the Borrower (in the case
of all other amounts).

(h) If (i) a Bankruptcy Event with respect to a Lender Parent of any Lender
shall occur following the date hereof and for so long as such event shall
continue or (ii) the Swing Line Lender or the Issuing Lender has a good faith
belief that any Lender has defaulted in fulfilling its obligations under one or
more other agreements in which such Lender commits to

 

- 40 -



--------------------------------------------------------------------------------

extend credit, the Swing Line Lender shall not be required to fund any Swing
Line Loan and the Issuing Lender shall not be required to issue, amend or
increase any Letter of Credit, unless the Swing Line Lender or the Issuing
Lender, as the case may be, shall have entered into arrangements with the
Borrower or such Lender, satisfactory to the Swing Line Lender or the Issuing
Lender, as the case may be, to defease any risk to it in respect of such Lender
hereunder.

2.20 Incremental Facilities.

(a) The Borrower and any one or more Lenders (including New Lenders) may, from
time to time after delivery of its financial statements for the fiscal year
ending December 31, 2011, agree that such Lenders shall make, obtain or increase
the amount of their Incremental Term Loans or Revolving Commitments, as
applicable, by executing and delivering to the Administrative Agent an Increased
Facility Activation Notice specifying (i) the amount of such increase and the
Facility or Facilities involved, (ii) the applicable Increased Facility Closing
Date and (iii) in the case of Incremental Term Loans, (x) the amortization
schedule for such Incremental Term Loans, which shall comply with
Section 2.1.3(d) and (y) the Applicable Margin for such Incremental Term Loans;
provided, that if the total yield (calculated for both the Incremental Term
Loans and the Term Loans, including the upfront fees and any interest rate
floors) in respect of any Incremental Term Loans exceeds the total yield for the
existing Term Loans, the Applicable Margin for the Term Loans shall be increased
so that the total yield in respect of such Incremental Term Loans is no higher
than the total yield for the existing Term Loans. All Incremental Term Loans
will mature on the Term Loan Maturity Date. Notwithstanding the foregoing,
(i) without the consent of the Required Lenders, the aggregate amount of
borrowings of Incremental Term Loans and the aggregate amount of incremental
Revolving Commitments obtained after the Closing Date pursuant to this paragraph
shall not exceed $200,000,000 and (ii) without the consent of the Administrative
Agent, (x) each increase effected pursuant to this paragraph shall be in a
minimum amount of at least $25,000,000 and (y) no more than four Increased
Facility Closing Dates may be selected by the Borrower after the Closing Date.
No Lender shall have any obligation to participate in any increase described in
this paragraph unless it agrees to do so in its sole discretion.

(b) Any additional bank, financial institution or other entity which, with the
consent of the Borrower and the Administrative Agent (which consent shall not be
unreasonably withheld), elects to become a “Lender” under this Agreement in
connection with any transaction described in Section 2.20(a) shall execute a New
Lender Supplement (each, a “New Lender Supplement”), substantially in the form
of Exhibit E, whereupon such bank, financial institution or other entity (a “New
Lender”) shall become a Lender for all purposes and to the same extent as if
originally a party hereto and shall be bound by and entitled to the benefits of
this Agreement.

(c) Unless otherwise agreed by the Administrative Agent, on each Increased
Facility Closing Date with respect to Revolving Commitments, the Borrower shall
borrow Revolving Loans under the relevant increased Revolving Commitment from
each Lender participating in the relevant increase in an amount determined by
reference to the amount of each Type of Loan (and, in the case of Eurodollar
Advances, of each Eurodollar tranche) which would then have been outstanding
from such Lender if (i) each such Type or Eurodollar tranche had been borrowed
or effected on such Increased Facility Closing Date and (ii) the aggregate
amount

 

- 41 -



--------------------------------------------------------------------------------

of each such Type or Eurodollar tranche requested to be so borrowed or effected
had been proportionately increased. The Eurodollar Base Rate applicable to any
Eurodollar Advance borrowed pursuant to the preceding sentence shall equal the
Eurodollar Base Rate then applicable to the Eurodollar Advance of the other
Lenders in the same Eurodollar tranche or, until the expiration of the
then-current Interest Period, such other rate as shall be agreed upon between
the Borrower and the relevant Lender.

(d) Notwithstanding anything to the contrary in this Agreement, each of the
parties hereto hereby agrees that, on each Increased Facility Activation Date,
this Agreement shall be amended to the extent (but only to the extent) necessary
to reflect the existence and terms of the Incremental Term Loans evidenced
thereby. Any such deemed amendment may be effected in writing by the
Administrative Agent with the Borrower’s consent (not to be unreasonably
withheld) and furnished to the other parties hereto.

ARTICLE III

YIELD PROTECTION; TAXES

3.1 Yield Protection; Changes in Capital Adequacy Regulations.

(a) Subject to Section 3.1(b), if, on or after the date of this Agreement, the
adoption of any law or any governmental or quasi-governmental rule, regulation,
policy, guideline or directive (whether or not having the force of law), or any
change in the interpretation or administration thereof by any governmental or
quasi-governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender or
applicable Lending Installation with any request or directive (whether or not
having the force of law) of any such authority, central bank or comparable
agency: (i) subjects any Lender to any Taxes with respect to this Agreement, any
Letter of Credit or any Eurodollar Advance, or changes the basis of taxation of
payments (other than with respect to Excluded Taxes) to any Lender in respect
thereof, or (ii) imposes or increases or deems applicable any reserve,
assessment, insurance charge, special deposit or similar requirement against
assets of, deposits with or for the account of, or credit extended by, any
Lender or any applicable Lending Installation (other than reserves and
assessments taken into account in determining the interest rate applicable to
Eurodollar Advances), or (iii) imposes any other condition the result of which
is to increase the cost to any Lender of making, funding or maintaining its
Eurodollar Advances (or in the case of (i), any of its Loans or Letters of
Credit), or reduces any amount receivable by any Lender in connection with its
Eurodollar Advances (or in the case of (i), any of its Loans or Letters of
Credit), or requires any Lender to make any payment calculated by reference to
the amount of Eurodollar Advances (or in the case of (i), any Loans or Letters
of Credit) held or interest received by it, by an amount deemed material by such
Lender, and the result of any of the foregoing is to increase the cost to such
Lender of making or maintaining its Eurodollar Advances, Commitment or Loans or
participating in Letters of Credit, as applicable, or to reduce the return
received by such Lender, in connection with such Eurodollar Advances,
Commitment, Loans or Letters of Credit, as applicable, then within 15 days of
demand by such Lender, the Borrower shall pay such Lender such additional amount
or amounts as will compensate such Lender for such increased cost or reduction
in amount received. For purposes of this Section 3.1, “Lender” includes an
Issuing Lender and a Lending Installation.

 

- 42 -



--------------------------------------------------------------------------------

(b) If a Lender determines the amount of capital required or expected to be
maintained by such Lender, any Lending Installation of such Lender or any
corporation controlling such Lender is increased as a result of a Change, then,
within 15 days of demand by such Lender, the Borrower shall pay such Lender the
amount necessary to compensate for any shortfall in the rate of return on the
portion of such increased capital which such Lender determines is attributable
to this Agreement, its Loans or its Commitment to make Loans hereunder (after
taking into account such Lender’s policies as to capital adequacy). “Change”
means any adoption of or change in any other law, governmental or
quasi-governmental rule, regulation, policy, guideline, interpretation, or
directive (whether or not having the force of law) after the date of this
Agreement which affects the amount of capital required or expected to be
maintained by any Lender or any Lending Installation or any corporation
controlling any Lender.

(c) Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a Change, regardless
of the date enacted, adopted, issued or implemented.

(d) A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Borrower (with a copy to the Administrative
Agent) shall be conclusive in the absence of manifest error. Notwithstanding
anything to the contrary in this Section, the Borrower shall not be required to
compensate a Lender pursuant to this Section for any amounts incurred more than
three months prior to the date that such Lender notifies the Borrower of such
Lender’s intention to claim compensation therefor; provided that, if the
circumstances giving rise to such claim have a retroactive effect, then such
three-month period shall be extended to include the period of such retroactive
effect. The obligations of the Borrower pursuant to this Section shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.

3.2 Availability of Types of Advances. If any Lender reasonably determines that
maintenance of its Eurodollar Advances at a suitable Lending Installation would
violate any applicable law, rule, regulation, or directive, whether or not
having the force of law, or if the Required Lenders determine that (i) deposits
of a type and maturity appropriate to match fund Eurodollar Advances are not
available or (ii) the interest rate applicable to Eurodollar Advances does not
accurately reflect the cost of making or maintaining Eurodollar Advances, then
the Administrative Agent shall suspend the availability of Eurodollar Advances
and require any affected Eurodollar Advances to be repaid or converted to
Floating Rate Advances, subject to the payment of any funding indemnification
amounts required by Section 3.3.

 

- 43 -



--------------------------------------------------------------------------------

3.3 Funding Indemnification. If any payment of a Eurodollar Advance occurs on a
date which is not the last day of the applicable Eurodollar Interest Period,
whether because of acceleration, prepayment or otherwise (but excluding a
mandatory prepayment under Section 2.3), or a Eurodollar Advance is not made on
the date specified by the Borrower for any reason other than default by the
Lenders, the Borrower will indemnify each Lender for any loss or cost incurred
by it resulting therefrom, including, without limitation, any loss or cost in
liquidating or employing deposits acquired to fund or maintain such Eurodollar
Advance.

3.4 Taxes.

(a) All payments by or on behalf of any Loan Party to or for the account of any
Lender or the Administrative Agent hereunder or under any other Loan Document
shall be made free and clear of and without deduction for any and all Taxes;
provided if any Taxes or Other Taxes are required by applicable law (as
determined in good faith by the applicable withholding agent) to be withheld
from or in respect of any sum payable hereunder or under any Loan Document to
any Lender or the Administrative Agent, (a) the sum payable by the applicable
Loan Party shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 3.4) such Lender or the Administrative Agent (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (b) the applicable withholding agent shall make such
deductions and (c) the applicable withholding agent shall pay the full amount
deducted to the relevant authority in accordance with applicable law.

(b) In addition, the Borrower hereby agrees to pay any present or future stamp
or documentary taxes and any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under any Note or from the
execution or delivery of, or otherwise with respect to, this Agreement or any
other Loan Document, including any interest, additions to tax or penalties
applicable thereto (“Other Taxes”) to the relevant governmental authority in
accordance with applicable law.

(c) Whenever any Taxes or Other Taxes are payable by any Loan Party, as promptly
as possible thereafter the Borrower shall send to the Administrative Agent for
its own account or for the account of the relevant Lender, as the case may be, a
certified copy of an original official receipt received by the Borrower showing
payment thereof. If (i) such Loan Party fails to pay any Taxes or Other Taxes
when due to the appropriate taxing authority, (ii) the Borrower fails to remit
to the Administrative Agent the required receipts or other required documentary
evidence or (iii) any Taxes or Other Taxes are imposed directly upon the
Administrative Agent or any Lender, the Borrower shall indemnify the
Administrative Agent and the Lenders for such amounts and any incremental taxes,
interest or penalties that may become payable by the Administrative Agent or any
Lender as a result of any such failure, in the case of (i) and (ii), or any such
direct imposition, in the case of (iii). Payments due under this indemnification
shall be made within 30 days of the date the Administrative Agent or such Lender
makes demand therefor pursuant to Section 3.5. A certificate as to the amount of
such payments delivered to the Borrower by the Administrative Agent or a Lender
shall be conclusive absent manifest error.

 

- 44 -



--------------------------------------------------------------------------------

(d) (i) Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.4(d)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;

(B) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(i) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(ii) executed originals of IRS Form W-8ECI;

(iii) in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Non-U.S. Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower

 

- 45 -



--------------------------------------------------------------------------------

within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN; or

(iv) to the extent a Non-U.S. Lender is not the beneficial owner of the Loans,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
F-2 or Exhibit F-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Non-U.S. Lender is a
partnership and one or more direct or indirect partners of such Non-U.S. Lender
are claiming the portfolio interest exemption, such Non-U.S. Lender may provide
a U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner;

(C) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

- 46 -



--------------------------------------------------------------------------------

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(e) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Taxes attributable to such Lender (but
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Taxes and without limiting the obligation of the
Loan Parties to do so) and (ii) any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 12.2(c) relating to the maintenance of
a Participant Register, in either case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant governmental
authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
Section 3.4(e).

(f) Each party’s obligations under this Section 3.4 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under the Loan
Documents.

(g) For purposes of this Section 3.4, the term “Lender” includes an Issuing
Lender.

3.5 Lender Statements; Survival of Indemnity. To the extent reasonably possible,
each Lender shall designate an alternate Lending Installation with respect to
its Eurodollar Advances to reduce any liability of the Borrower to such Lender
under Sections 3.1, 3.2 and 3.4 or to avoid the unavailability of Eurodollar
Advances under Section 3.3, so long as such designation is not, in the judgment
of such Lender, disadvantageous to such Lender. Each Lender shall deliver a
written statement of such Lender to the Borrower (with a copy to the
Administrative Agent) as to the amount due, if any, under Section 3.1, 3.2 or
3.4. Such written statement shall set forth in reasonable detail the
calculations upon which such Lender determined such amount and shall be final,
conclusive and binding on the Borrower in the absence of manifest error.
Determination of amounts payable under such Sections in connection with a
Eurodollar Advance shall be calculated as though each Lender funded its
Eurodollar Advance through the purchase of a deposit of the type and maturity
corresponding to the deposit used as a reference in determining the Eurodollar
Rate applicable to such Loan, whether in fact that is the case or not. Unless
otherwise provided herein, the amount specified in the written statement of any
Lender shall be payable on demand after receipt by the Borrower of such written
statement. The obligations of the Borrower under Sections 3.1, 3.2 and 3.4 shall
survive payment of the Obligations and termination of this Agreement.

 

- 47 -



--------------------------------------------------------------------------------

3.6 Replacement of Lender. If (a) the Borrower is required pursuant to
Section 3.1, 3.2 or 3.4 to make any additional payment to any Lender, (b) any
Lender’s obligation to make or continue, or to convert Floating Rate Advances
into, Eurodollar Advances shall be suspended pursuant to Section 3.3, (c) any
Lender becomes a Defaulting Lender, or (d) any Lender does not consent to any
proposed amendment, supplement, modification, consent or waiver of any provision
of this Agreement or any other Loan Document that requires the consent of each
of the Lenders or each of the Lenders affected thereby (so long as the consent
of the Required Lenders (with the percentage in such definition being deemed to
be 80% for this purpose) has been obtained), then the Borrower may elect upon
notice to such Lender and the Administrative Agent, to replace such Lender (the
“Affected Lender”) as a Lender party to this Agreement, provided that no Event
of Default or Default shall have occurred and be continuing at the time of such
replacement, and provided further that, concurrently with such replacement,
(i) another bank or other entity which is reasonably satisfactory to the
Borrower and the Administrative Agent shall agree, as of such date, to purchase
for cash the Advances and other Obligations due to the Affected Lender pursuant
to an assignment substantially in the form of Exhibit B and to become a Lender
for all purposes under this Agreement and to assume all obligations of the
Affected Lender to be terminated as of such date and to comply with the
requirements of Section 12.2 applicable to assignments, and (ii) the Borrower
shall pay to such Affected Lender in same day funds on the day of such
replacement (A) all interest, fees and other amounts then accrued but unpaid to
such Affected Lender by the Borrower hereunder to and including the date of
termination, including without limitation payments due to such Affected Lender
under Sections 3.1, 3.2 and 3.4, and (B) an amount, if any, equal to the payment
which would have been due to such Lender on the day of such replacement under
Section 3.4 had the Loans of such Affected Lender been prepaid on such date
rather than sold to the replacement Lender. Any such replacement shall not be
deemed to be a waiver of any rights that the Borrower, the Administrative Agent
or any other Lender shall have against the replaced Lender.

ARTICLE IV

CONDITIONS PRECEDENT

4.1 Effectiveness; Conditions Precedent to Advances. The effectiveness of this
Agreement and the agreement of each Lender to make the initial extension of
credit requested to be made by it is subject to the satisfaction, prior to or
concurrently with the making of such extension of credit on the Closing Date, of
the following conditions precedent:

(a) Credit Agreement. The Administrative Agent shall have received this
Agreement, executed and delivered by the Administrative Agent, the Parent, the
Borrower and the Lenders.

(b) Notes. Each Lender requesting a Note shall have received its respective Note
executed by the Borrower evidencing its Loans.

(c) Collateral Documents. The Administrative Agent shall have received
Collateral Documents reflecting the execution and delivery of this Agreement,
together with any additional Collateral Documents set forth in Section 2.18(a)
hereof.

 

- 48 -



--------------------------------------------------------------------------------

(d) Merger, etc.

(i) The Borrower shall contemporaneously be consummating the Merger pursuant to
the Purchase Agreement and no provision thereof shall have been amended or
waived, and no consent shall have been given or request shall have been made by
the Parent or Borrower resulting in an action taken by Target or its
subsidiaries thereunder, in any manner materially adverse to the interests of
the Arrangers or the Lenders without the prior written consent of the Arrangers
(it being understood that any amendment to any Purchase Agreement Representation
is material and adverse to the interests of the Arrangers and the Lenders).

(ii) The Borrower shall have received at least $700,000,000 in gross cash
proceeds from the issuance of the Senior Notes (or such lesser amount as
consented to by the Arrangers, such consent not to be unreasonably withheld).

(iii) The Administrative Agent shall have received satisfactory evidence that,
after giving effect to the Merger and the other transactions contemplated
hereby, neither the Parent nor any of its Subsidiaries shall have any Material
Indebtedness for borrowed money other than the indebtedness created by the Loan
Documents, the Senior Notes and the indebtedness listed on Schedule 5.

(iv) The Administrative Agent shall have received satisfactory evidence that,
after giving effect to the Merger and the other transactions contemplated
hereby, (i) all indebtedness relating to the Target’s existing credit facility
and the 2016 Notes shall have been paid in full and (ii) satisfactory
arrangements shall have been made for the termination of all Liens granted in
connection therewith.

(e) Financial Statements. The Lenders shall have received (i) the Pro Forma
Financial Statements, (ii) audited consolidated financial statements of the
Parent and its Subsidiaries and the Target, respectively, for the three most
recently completed fiscal years ended at least 90 days before the Closing Date
and (iii) unaudited interim consolidated financial statements of the Parent and
its Subsidiaries and the Target, respectively, for each fiscal quarter ended
after the date of the latest applicable financial statements delivered pursuant
to clause (ii) of this paragraph ended at least 45 days before the Closing Date
(it being understood that the filing of the required financial statements on
Form 10-K and Form 10-Q by the Target will satisfy the foregoing requirements).

(f) Legal Opinions. The Administrative Agent shall have received the legal
opinion of Jones, Walker, Waechter, Poitevent, Carrere & Denegre L.L.P., counsel
to the Parent, Borrower and its Subsidiaries, in the form and substance
satisfactory to the Administrative Agent. Such legal opinions shall cover such
matters incident to the transactions contemplated by this Agreement as the
Administrative Agent may reasonably require.

(g) Entity Documents. Copies of the certificate of incorporation and bylaws of
the Parent, articles of organization (or certificate of formation) and operating
agreement (or limited liability company agreement) of Borrower, and the
corresponding organization documents of all of Borrower’s Domestic Subsidiaries
who are party to a Loan Document, together with all amendments, each certified
by the Secretary or Assistant Secretary of the Parent or Borrower, and a
certificate of good standing or existence for the Parent, Borrower and

 

- 49 -



--------------------------------------------------------------------------------

Borrower’s Domestic Subsidiaries who are party to a Loan Document, each
certified by the appropriate governmental officer in its jurisdiction of
incorporation, and copies of the articles of incorporation of any foreign
Subsidiary, together with all amendments certified by the secretary of said
Subsidiary.

(h) Closing Certificates. Closing certificates by the Secretary or Assistant
Secretary of the Parent, Borrower and the authorized person for each Subsidiary,
of its Board of Directors’ resolutions or consent of members or partners, and of
resolutions or actions of any other body authorizing the execution of the Loan
Documents to which the Parent, Borrower or any of Borrower’s Subsidiaries is a
party, including an incumbency certificate, executed by the Secretary or
Assistant Secretary of the Borrower, which shall identify by name and title of
the Authorized Officers and any other officers of the Borrower authorized to
sign the Loan Documents to which the Borrower is a party, upon which certificate
the Administrative Agent and the Lenders shall be entitled to rely until
informed of any change in writing by the Borrower.

(i) Fees. The Lenders and the Administrative Agent shall have received all fees
required to be paid, and all expenses (including the reasonable fees and
expenses of legal counsel) for which invoices have been presented (so long as
such invoices have been presented at least one Business Day prior to the Closing
Date). All such amounts will be paid with proceeds of Loans made on the Closing
Date and will be reflected in the funding instructions given by the Borrower to
the Administrative Agent on or before the Closing Date.

(j) Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in each of the jurisdictions where the Loan Parties are
organized, and such search shall reveal no Liens on any of the assets of the
Loan Parties except for (i) Permitted Liens or (ii) Liens discharged (or for
which effective provision for discharge has been made) on or prior to the
Closing Date pursuant to documentation reasonably satisfactory to the
Administrative Agent.

(k) Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent shall
have received (to the extent not currently held by the Administrative Agent
pursuant to the collateral documents under the Existing Credit Agreement)
(i) the certificates representing the shares of Equity Interest pledged pursuant
to the Collateral Documents, together with an undated stock power for each such
certificate executed in blank by a duly authorized officer of the pledgor
thereof (except for certificates which cannot be delivered after the Borrower’s
use of commercially reasonable efforts without undue burden or expense) and
(ii) each promissory note (if any) pledged to the Administrative Agent pursuant
to the Collateral Documents endorsed (without recourse) in blank (or accompanied
by an executed transfer form in blank) by the pledgor thereof.

(l) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by the Collateral Documents or
under law or reasonably requested by the Administrative Agent to be filed,
registered or recorded in order to create in favor of the Administrative Agent,
for the benefit of the Lenders, a perfected Lien on the Collateral described
therein, prior and superior in right to any other Person (other than with
respect to Permitted Liens), shall be in proper form for filing, registration or
recordation.

 

- 50 -



--------------------------------------------------------------------------------

(m) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate of the chief financial officer or chief executive officer
of the Borrower substantially in the form of Exhibit C, certifying the solvency
of the Parent and the Subsidiaries, on a consolidated basis, after giving effect
to the Merger and the other transactions contemplated hereby.

(n) USA Patriot Act. To the extent requested by the Administrative Agent at
least 10 Business Days prior to the Closing Date, the Administrative Agent shall
have received at least five days prior to the Closing Date all documentation and
other information as is reasonably requested in writing by the Administrative
Agent about the Borrower and the Subsidiaries and required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the PATRIOT Act.

(o) Accuracy of Purchase Agreement Representations and Specified
Representations. The representations made by the Target in the Purchase
Agreement as are material to the interests of the Lenders, but only to the
extent that the accuracy of any such representation is a condition to the
Parent’s and the Borrower’s obligations to close under the Merger Documentation
or the Parent and the Borrower have the right to terminate their obligations
under the Purchase Agreement as a result of a breach of such representations in
the Purchase Agreement (the “Purchase Agreement Representations”) and the
representations and warranties set forth in Sections 5.1, 5.2, 5.3, 5.4, 5.12,
5.15 and 5.17 of this Agreement (collectively, the “Specified Representations”),
shall be true and correct in all material respects; provided that
(i) notwithstanding anything set forth in this Agreement or any letter agreement
or other undertaking concerning the transactions contemplated hereby to the
contrary, a failure of any Purchase Agreement Representation to be true and
correct in all material respects shall not result in a failure of a condition to
the initial availability of the Loans on the Closing Date, unless such failure
results in a failure of a condition precedent to the Parent’s and the Borrower’s
obligation to consummate the Merger or such failure gives the Parent and the
Borrower the right (taking into account any applicable cure provisions) to
terminate the Parent’s and the Borrower’s obligations under the Purchase
Agreement and (ii) to the extent any of the Specified Representations is
qualified or subject to “Material Adverse Effect” (or an equivalent term), for
purposes of the making of such Specified Representation as of the Closing Date
(or a date prior thereto), the definition of “Material Adverse Effect” (or such
equivalent terms) shall be “Buyer Material Adverse Effect”.

(p) No Change. Since January 1, 2011, (i) except as set forth in the Company
Disclosure Letter (as defined in the Purchase Agreement) (each schedule of which
corresponds to a numbered and/or lettered section of the Purchase Agreement and
of which disclosure made in any section of the Company Disclosure Letter shall
be deemed to be disclosed for all purposes of the Purchase Agreement and all
other sections of the Company Disclosure Letter to the extent that it is
reasonably apparent that such disclosure is responsive or applicable),
(ii) except as set forth in the Company SEC Reports (as defined in the Purchase
Agreement) filed with the SEC between January 1, 2010 and the date of the
Purchase Agreement (including information set forth in any exhibit thereto, but
excluding any disclosure set forth in any risk factor section, any disclosure in
any section relating to forward looking statements or any other statements that
are predictive or primarily cautionary in nature other than any historical facts
included therein, the “Specified Company SEC Disclosure”), to the extent that it
is reasonably apparent that the

 

- 51 -



--------------------------------------------------------------------------------

disclosure in the Specified Company SEC Disclosure is responsive to the matters
set forth in Article 4 of the Purchase Agreement, (iii) except as disclosed in
the Specified Company SEC Disclosure filed after January 1, 2011 but before the
date of the Purchase Agreement, (iv) except as set forth in the Parent
Disclosure Letter (as defined in the Purchase Agreement) (each schedule of which
corresponds to a numbered and/or lettered section of the Purchase Agreement and
of which disclosure made in any section of the Parent Disclosure Letter shall be
deemed to be disclosed for all purposes of the Purchase Agreement and all other
sections of the Parent Disclosure Letter to the extent that it is reasonably
apparent that such disclosure is responsive or applicable), (v) except as set
forth in the Parent SEC Reports (as defined in the Purchase Agreement) filed
with the SEC between January 1, 2010 and the date of the Purchase Agreement
(including information set forth in any exhibit thereto, but excluding any
disclosure set forth in any risk factor section, any disclosure in any section
relating to forward looking statements or any other statements that are
predictive or primarily cautionary in nature other than any historical facts
included therein, the “Specified Parent SEC Disclosure”), to the extent that it
is reasonably apparent that the disclosure in the Specified Parent SEC
Disclosure is responsive to the matters set forth in Article 5 of the Purchase
Agreement, (vi) except as disclosed in the Specified Parent SEC Disclosure filed
after January 1, 2011 but before the date of the Purchase Agreement or
(vii) contemplated by, or as disclosed pursuant to, the Purchase Agreement,
there has not been a Buyer Material Adverse Effect. For the avoidance of doubt,
on the Closing Date, the representations and warranties contained in Article V
or in any other Loan Documents shall be made only with respect to the Parent and
its Subsidiaries as existing prior to the effectiveness of the Merger.

4.2 Each Advance After the Closing Date. The Lenders shall not (except as
otherwise set forth in Section 2.1.4 with respect to Revolving Loans for the
purpose of repaying Swing Line Loans) be required to make any Advance after the
Closing Date (for the sake of clarity, this Section 4.2 shall not apply to the
initial Advances to be made on the Closing Date) unless on the applicable
Borrowing Date:

(a) There exists no Event of Default or Default.

(b) The representations and warranties contained in Article V or in any other
Loan Documents are true and correct in all material respects as of such
Borrowing Date except to the extent any such representation or warranty is
stated to relate solely to an earlier date, in which case such representation or
warranty shall have been true and correct in all material respects on and as of
such earlier date (provided that such materiality qualifier shall not be
applicable to any representation or warranty that already is qualified or
modified by materiality in the text thereof).

(c) No Material Adverse Effect has occurred since the Closing Date or the date
of any consolidated financial statements of the Parent submitted subsequent to
the Closing Date.

Each Borrowing Notice with respect to each such Advance (or, in the case of
Swing Line Borrowings made pursuant to an AutoBorrow Agreement, each borrowing
pursuant to such AutoBorrow Agreement) shall constitute a representation and
warranty by the Parent and Borrower that the conditions contained in Section 4.2
have been satisfied.

 

- 52 -



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Parent and Borrower represent and warrant to the Lenders that:

5.1 Existence and Standing. The Parent is a corporation, the Borrower is a
limited liability company, and each of the Borrower’s Subsidiaries is a
corporation, partnership or limited liability company duly and properly
incorporated or organized, as the case may be, validly existing and (to the
extent such concept applies to such entity) in good standing under the laws of
its jurisdiction of incorporation or organization and has all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted, except where such failure could not reasonably be expected to have a
Material Adverse Effect.

5.2 Authorization and Validity. Each of the Parent, the Borrower and the
Borrower’s Subsidiaries has the power and authority and legal right to execute
and deliver the Loan Documents to which it is a party and to perform its
obligations thereunder. The execution and delivery by the Parent, the Borrower,
and the Borrower’s Subsidiaries of the Loan Documents to which it is a party and
the performance of its obligations thereunder have been duly authorized by
proper corporate or company proceedings, and the Loan Documents to which the
Parent, the Borrower, and the Borrower’s Subsidiaries is a party constitute
legal, valid and binding obligations of the Parent, the Borrower, and the
Borrower’s Subsidiaries enforceable against the Parent, the Borrower, and the
Borrower’s Subsidiaries in accordance with their terms, except as enforceability
may be limited by bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally.

5.3 No Conflict; Government Consent. Neither the execution and delivery by the
Parent, the Borrower, and the Borrower’s Subsidiaries of the Loan Documents to
which it is a party, nor the consummation of the transactions therein
contemplated (including any Advances made to the Borrower on the date this
representation is made), nor compliance with the provisions thereof will violate
(a) any law, rule, regulation, order, writ, judgment, injunction, decree or
award binding on the Parent, the Borrower, or any of the Borrower’s Subsidiaries
or (b) the Parent’s, the Borrower’s, or any Subsidiary’s articles or certificate
of incorporation, partnership agreement, certificate of partnership, articles or
certificate of organization, by-laws, or operating or other management
agreement, as the case may be, or (c) the provisions of any indenture,
instrument or agreement to which the Parent, the Borrower, or any of the
Borrower’s Subsidiaries is a party or is subject, or by which it, or its
Property, is bound, or conflict with or constitute a default thereunder, or
result in, or require, the creation or imposition of any Lien in, of or on the
Property of the Parent, the Borrower, or the Borrower’s Subsidiaries pursuant to
the terms of any such indenture, instrument or agreement, except where such
failure could not reasonably be expected to have a Material Adverse Effect. No
order, consent, adjudication, approval, license, authorization, or validation
of, or filing, recording or registration with, or exemption by, or other action
in respect of any governmental or public body or authority, or any subdivision
thereof, which has not been obtained by the Parent, the Borrower, or any of the
Borrower’s Subsidiaries, is required to be obtained by the Parent, the Borrower,
or any of the Borrower’s Subsidiaries in connection with the execution and
delivery of the Loan Documents, the Advances under this Agreement, the payment
and performance by the Borrower of the Secured Obligations or the legality,
validity, binding effect or enforceability of any of the Loan Documents.

 

- 53 -



--------------------------------------------------------------------------------

5.4 Financial Statements.

(a) The audited December 31, 2010 and the unaudited September 30, 2011
consolidated financial statement of the Parent and its consolidated Subsidiaries
heretofore delivered to the Lenders fairly present, in all material respects,
the consolidated financial condition and consolidated results operations of the
Parent and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to year-end adjustments and the absence of
footnotes in the case of the unaudited statements.

(b) The unaudited pro forma consolidated financial statements of the Parent and
its consolidated Subsidiaries as at September 30, 2011 (including the notes
thereto) (the “Pro Forma Financial Statements”), copies of which have heretofore
been furnished to each Lender, has been prepared giving effect to (i) the
consummation of the Merger, (ii) the Loans to be made and the Senior Notes to be
issued on the Closing Date and the use of proceeds thereof and (iii) the payment
of fees and expenses in connection with the foregoing. The Pro Forma Financial
Statements (i) have been prepared in good faith based on the same assumptions
used to prepare the pro forma financial statements included in the confidential
information memorandum (which assumptions are believed by the Parent to be
reasonable), (ii) are based on information available to the Parent after due
inquiry, (iii) accurately reflect all adjustments necessary to give effect to
the transactions contemplated hereby and (iv) present fairly, in all material
respects, the pro forma financial position of the Parent and the Subsidiaries as
of September 30, 2011.

5.5 Material Adverse Change. Since January 1, 2011 there has been no change in
the business, Property, prospects, condition (financial or otherwise) or results
of operations of the Parent and its Subsidiaries, taken as a whole, which could
reasonably be expected to have a Material Adverse Effect.

5.6 Taxes. The Parent, the Borrower, and the Borrower’s Subsidiaries have filed
or caused to be filed all United States federal tax returns or extensions
relating thereto and all other tax returns which are required to be filed and
have paid all taxes due pursuant to said returns or pursuant to any assessment
received by the Parent, the Borrower, or any of the Borrower’s Subsidiaries,
except (a) such taxes, if any, as are being contested in good faith and as to
which adequate reserves have been provided in accordance with GAAP, or (b) to
the extent that the failure to do so could not reasonably be expected to result
in a Material Adverse Effect. Adequate charges, accruals and reserves in respect
of any taxes or other governmental charges have been provided on the books of
the Parent, the Borrower and the Borrower’s Subsidiaries in accordance with
GAAP.

5.7 Litigation and Contingent Obligations. There is no litigation, arbitration,
governmental investigation, proceeding or inquiry pending or, to the knowledge
of any of their officers, threatened against or affecting the Parent, the
Borrower or the Borrower’s Subsidiaries which could reasonably be expected to
have a Material Adverse Effect or which seeks to prevent, enjoin or delay the
making of any Loans. Other than any liability incident to any litigation,
arbitration or proceeding which could not reasonably be expected to have a
Material Adverse

 

- 54 -



--------------------------------------------------------------------------------

Effect, none of the Parent, the Borrower or the Borrower’s Subsidiaries has any
material contingent obligations not provided for or disclosed in the financial
statements referred to in Section 5.4, except for Additional Contingent
Consideration that may be payable in connection with an Acquisition.

5.8 Subsidiaries. The Borrower is the sole Subsidiary of the Parent, and the
Parent owns all of the membership interest of the Borrower. Schedule 3 contains
an accurate list of all Subsidiaries of the Parent and the Borrower (as of the
Closing Date), setting forth their respective jurisdictions of organization and
the percentage of their respective capital stock or other ownership interests
owned by the Borrower or other Subsidiaries. All of the issued and outstanding
shares of capital stock or other ownership interests of such Subsidiaries have
been (to the extent such concepts are relevant with respect to such ownership
interests) duly authorized and issued and are fully paid and non-assessable.

5.9 ERISA. Each Plan complies in all material respects with all applicable
requirements of law and regulations, no Reportable Event has occurred with
respect to any Plan, neither the Borrower nor any ERISA Affiliate has withdrawn
from any Plan or initiated steps to do so, and no steps have been taken to
reorganize or terminate any Plan. Neither the Parent nor the Borrower is an
entity deemed to hold “plan assets” within the meaning of 29 C.F.R. § 2510.3-101
of an employee benefit plan (as defined in Section 3(3) of ERISA) which is
subject to Title I of ERISA or any plan (within the meaning of Section 4975 of
the Code), and neither the execution of this Agreement nor the making of Loans
hereunder gives rise to a prohibited transaction within the meaning of
Section 406 of ERISA or Section 4975 of the Code. No Plan is in at risk,
endangered, or critical status (within the meaning of Sections 303 or 305 of
ERISA) or insolvent (within the meaning of Section 4245 of ERISA). Neither the
Borrower nor any ERISA Affiliate has failed to pay when due (after expiration of
any applicable grace period) any installment with respect to liability imposed
in connection with a withdrawal under Section 4201 of ERISA.

5.10 Accuracy of Information. All written or formally presented information,
other than the Projections and information of a general economic or industry
specific nature (the “Information”), that has been or will be made available to
the Lenders by the Parent or the Borrower or any of their respective
representatives in connection with the transactions contemplated hereby, when
taken as a whole, does not or will not, when furnished to us and taken as a
whole, contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements contained therein not
materially misleading in light of the circumstances under which such statements
are made (giving effect to all supplements and updates thereto). The financial
projections and other forward-looking information (the “Projections”) that have
been or will be made available to the Lenders by the Parent or the Borrower or
any of their respective representatives in connection with the transactions
contemplated hereby have been or will be prepared in good faith based upon
assumptions believed by the Parent and the Borrower to be reasonable at the time
furnished (it being recognized by the Lenders that such Projections are not to
be viewed as facts and that actual results during the period or periods covered
by any such Projections may differ from the projected results, and such
differences may be material and such Projections should not be regarded as a
representation that the projected results will be achieved).

 

- 55 -



--------------------------------------------------------------------------------

5.11 Material Agreements. None of the Parent, the Borrower or any of the
Borrower’s Subsidiaries is a party to any agreement or instrument or subject to
any charter or other corporate restriction which could reasonably be expected to
have a Material Adverse Effect if the Parent, the Borrower or the Borrower’s
Subsidiaries complies with the terms thereof. None of the Parent, the Borrower
or any of the Borrower’s Subsidiaries is in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in (a) any agreement to which it is a party, which default could
reasonably be expected to have a Material Adverse Effect or (b) any agreement or
instrument evidencing or governing Funded Indebtedness.

5.12 Compliance With Laws. To the best of the knowledge of the officers of the
Parent and the Borrower, the Parent, the Borrower and the Borrower’s
Subsidiaries have complied with all laws, rules, regulations, orders and
restrictions of any domestic or foreign government or any instrumentality or
agency thereof having jurisdiction over the conduct of their respective
businesses or the ownership of their respective Property, including, without
limitation, Regulation U, T and X of the Board of Governors of the Federal
Reserve System, and all Environmental Laws, except for any failure to comply
with any of the foregoing which could not reasonably be expected to have a
Material Adverse Effect. Margin stock (as defined in Regulation U) constitutes
less than 25% of the value of those assets of the Parent, the Borrower and the
Borrower’s Subsidiaries which are subject to any limitation on sale, pledge, or
other restriction hereunder.

5.13 Ownership of Properties. On the date of this Agreement and on the Closing
Date, the Parent, the Borrower and the Borrower’s Subsidiaries will have good
title, free of all Liens other than Permitted Liens, to all of the Property and
assets reflected in the Parent’s most recent consolidated financial statements
provided to the Administrative Agent as owned by the Parent, the Borrower and
the Borrower’s Subsidiaries, excluding sales in the ordinary course since that
date.

5.14 Environmental Matters. In the ordinary course of its business, the officers
of the Borrower consider the effect of Environmental Laws on the business of the
Parent, the Borrower and the Borrower’s Subsidiaries, in the course of which
they identify and evaluate potential risks and liabilities accruing due to
Environmental Laws. On the basis of this consideration, the Parent and the
Borrower have concluded that they are aware of no non-compliance with the
Environmental Laws that could reasonably be expected to have a Material Adverse
Effect. None of the Parent, the Borrower or any of the Borrower’s Subsidiaries
has received any notice to the effect that its operations are not in material
compliance with any of the requirements of applicable Environmental Laws or are
the subject of any federal or state investigation evaluating whether any
remedial action is needed to respond to a release of any toxic or hazardous
waste or substance into the environment, which non-compliance or remedial action
could reasonably be expected to have a Material Adverse Effect.

5.15 Investment Company Act. None of the Parent, the Borrower or any of the
Borrower’s Subsidiaries is an “investment company” or a company “controlled” by
an “investment company”, within the meaning of the Investment Company Act of
1940, as amended.

 

- 56 -



--------------------------------------------------------------------------------

5.16 Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Loan Party pending or, to the knowledge of the Parent
or the Borrower, threatened; (b) hours worked by and payment made to employees
of each Loan Party have not been in violation of the Fair Labor Standards Act or
any other applicable law dealing with such matters; and (c) all payments due
from any Loan Party on account of employee health and welfare insurance have
been paid or accrued as a liability on the books of the relevant Loan Party.

5.17 Solvency. On the date hereof and immediately following the making of each
Loan, if any, made on the date hereof and after giving effect to the application
of the proceeds of such Loans, (a) the sum of the liabilities (including
contingent liabilities) of the Parent and its subsidiaries, on a consolidated
basis, does not exceed the fair value of the present assets of the Parent and
its subsidiaries, on a consolidated basis; (b) the present fair saleable value
of the assets of the Parent and its subsidiaries, on a consolidated basis, is
greater than the total amount that will be required to pay the probable
liabilities (including contingent liabilities) of the Parent and its
subsidiaries as they become absolute and matured; (c) the capital of the Parent
and its subsidiaries, on a consolidated basis, is not unreasonably small in
relation to their business as contemplated on the date hereof; (d) the Parent
and its subsidiaries, on a consolidated basis, have not incurred and do not
intend to incur, or believe that they will incur, debts or other liabilities,
including current obligations, beyond their ability to pay such debts or other
liabilities as they become due (whether at maturity or otherwise); and (e) the
Parent and its subsidiaries, on a consolidated basis, are “solvent” within the
meaning given to that term and similar terms under applicable laws relating to
fraudulent transfers and conveyances. The Borrower does not intend to, or to
permit any of its Subsidiaries, to, and does not believe that it or any of its
Subsidiaries, will, incur debts beyond its ability to pay such debts as they
mature, taking into account the timing of and amounts of cash to be received by
it or any such Subsidiary, and the timing of the amounts of cash to be payable
on or in respect of its Funded Indebtedness or the indebtedness of any such
Subsidiary.

ARTICLE VI

COVENANTS

So long as the Commitments remain in effect, any Letter of Credit remains
outstanding or any Loan or other amount is owing to any Lender or the
Administrative Agent hereunder:

6.1 Financial Reporting.

(a) The Parent and Borrower will maintain, for themselves and for each
Subsidiary, a system of accounting established and administered in accordance
with GAAP, and furnish to the Lenders:

(i) Within 90 days after the close of each of the Parent’s fiscal years, or
earlier if required pursuant to the Securities Exchange Act of 1934 and the
rules of the Securities and Exchange Commission thereunder as in effect on the
date thereof, an unqualified audit report certified by an independent certified
public accounting firm of national standing, prepared in accordance with GAAP on
a consolidated basis for the

 

- 57 -



--------------------------------------------------------------------------------

Parent and its consolidated Subsidiaries, including balance sheets as of the end
of such period, related profit and loss statement, statement of changes in
shareholders equity and statement of cash flows (but excluding any work papers
relating thereto), accompanied by a certificate of said accountants that, in
connection with their audit, nothing came to their attention that caused them to
believe that the Parent and its Subsidiaries failed to comply with the terms,
covenants, provisions or conditions of Articles V, VI or VII of this Agreement
insofar as they relate to accounting matters.

(ii) Within 45 days after the close of each of the first three fiscal quarters
of each fiscal year of the Parent, or earlier if required pursuant to the
Securities Exchange Act of 1934 and the rules of the Securities and Exchange
Commission thereunder as in effect on the date thereof, consolidated unaudited
balance sheets of the Parent and its consolidated Subsidiaries as at the close
of each fiscal quarter and consolidated profit and loss statements for the
period from the beginning of such fiscal year to the end of such quarter, all
certified by its chief financial officer.

(iii) Simultaneously with the furnishing of the financial statements required
under Sections 6.1(a)(i) and (ii), a Compliance Certificate.

(iv) As soon as possible and in any event within 10 days after receipt by the
Parent or Borrower, a copy of any notice alleging any violation of any federal,
state or local environmental, health or safety law or regulation by the Parent,
Borrower or any of Borrower’s Subsidiaries, which, in either case, could
reasonably be expected to have a Material Adverse Effect.

(v) Such other information (including non-financial information) as the
Administrative Agent or any Lender may from time to time reasonably request.

(b) Reports and financial statements required to be delivered by the Parent and
the Borrower pursuant to clauses (a)(i) and (a)(ii) of this Section 6.1 shall be
deemed to have been delivered on the date on which the Parent posts such
reports, or reports containing such financial statements, on its website on the
Internet at www.superiorenergy.com, at www.sec.gov or at such other website
identified by the Parent in a notice to the Administrative Agent and that is
accessible by the Lenders without charge; provided that the Parent shall deliver
paper copies of such information to any Lender promptly upon request of such
Lender through the Administrative Agent and provided further that the Lenders
shall be deemed to have received the information specified in clauses (a)(i)
through (a)(iv) of this Section 6.1 on the date (x) the information is posted on
a website identified from time to time by the Administrative Agent to the
Lenders and the Parent and such website is accessible by the Lenders without
charge, and (y) such posting is notified to the Lenders (it being understood
that the Parent shall have satisfied the timing obligations imposed by those
clauses as of the date such information is delivered to the Administrative
Agent).

6.2 Use of Proceeds. The Borrower will, and will cause each Subsidiary to use
the proceeds of the Term Loans, together with the proceeds of the Revolving
Loans made on the Closing Date (i) to refinance certain existing indebtedness of
the Target, (ii) to pay the cash consideration for the Merger, and (iii) to pay
certain transaction costs. The Borrower will, and

 

- 58 -



--------------------------------------------------------------------------------

will cause each Subsidiary to, use the proceeds of the Revolving Loans made
after the Closing Date for one or more of the following: (i) for Capital
Expenditures and Acquisitions permitted by this Agreement, and (ii) for general
corporate purposes.

6.3 Notice of Default. The Borrower will give prompt notice in writing to the
Administrative Agent of the occurrence of any Event of Default or Default and of
any other development, financial or otherwise, which could reasonably be
expected to have a Material Adverse Effect.

6.4 Conduct of Business. The Parent and the Borrower will, and will cause each
of the Borrower’s Subsidiaries to, carry on and conduct its business in
substantially the same manner and in the same general fields of enterprise as it
is presently conducted and do all things necessary to remain duly incorporated
or organized, validly existing and (to the extent such concept applies to such
entity) in good standing as a corporation, partnership or limited liability
company in its jurisdiction of incorporation or organization, as the case may
be, and maintain all requisite authority to conduct its business in each
jurisdiction in which its business is conducted, in each case, where the failure
to do so could not reasonably be expected to have a Material Adverse Effect. The
Parent will continue to be the sole member of the Borrower, and the Borrower
shall continue to be the sole Subsidiary of the Parent.

6.5 Taxes. The Parent and the Borrower will, and will cause each of the
Borrower’s Subsidiaries to, timely file complete and to the best of the Parent’s
and the Borrower’s knowledge, correct United States federal and applicable
foreign, state and local tax returns required by law and pay when due all taxes,
assessments and governmental charges and levies upon it or its income, profits
or Property, taking into account any extensions relating thereto, except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

6.6 Insurance. The Parent and the Borrower will, and will cause each of the
Borrower’s Subsidiaries to, maintain with financially sound and reputable
insurance companies insurance on a material portion of their Property in such
amounts and covering such risks as is consistent with sound business practice,
or as otherwise provided in the Collateral Documents, and the Borrower will
furnish to any Lender upon request full information as to the insurance carried.

6.7 Compliance with Laws; Environmental and ERISA Matters.

(i) The Parent and the Borrower will, and will cause each of the Parent’s
Subsidiaries to, comply in all material respects with all laws, rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which
it or its Property may be subject including, without limitation, Regulations U,
T, and X of the Board of Governors of the Federal Reserve System, and also
including, without limitation, ERISA and Environmental Laws.

(ii) The Parent and Borrower will furnish to the Lenders, promptly following
receipt thereof, copies of any documents described in Section 101(f), (j), (k),
and (l) of ERISA that any Loan Party or any ERISA Affiliate may request and/or

 

- 59 -



--------------------------------------------------------------------------------

receive with respect to any Plan; provided, that if the Loan Parties or any
ERISA Affiliate has not requested such documents or notices from the
administrator or sponsor of the applicable Plan, then, upon reasonable request
of the Lenders, the Loan Parties and/or their ERISA Affiliates shall promptly
make such request and the Borrower shall provide copies of such documents and
notices to the Lenders promptly after receipt thereof.

6.8 Maintenance of Properties. The Parent and the Borrower will, and will cause
each of the Borrower’s Subsidiaries to, do all things reasonably necessary to
maintain, preserve, protect and keep its Property material to its business in
good repair, working order and condition in light of the uses for such Property,
ordinary wear and tear excepted, and make all necessary and proper repairs,
renewals and replacements so that its business carried on in connection
therewith may be properly conducted at all times.

6.9 Inspection. The Parent and the Borrower will, and will cause each of the
Borrower’s Subsidiaries to, permit the Administrative Agent and the Lenders, by
their respective representatives and agents, to inspect any of the Property,
books and financial records of the Parent, the Borrower and each of the
Borrower’s Subsidiaries, to examine and make copies of the books of accounts and
other financial records of the Parent, the Borrower and each of the Borrower’s
Subsidiaries, and to discuss the affairs, finances and accounts of the Parent,
the Borrower and each of the Borrower’s Subsidiaries with, and to be advised as
to the same by, their respective officers at such reasonable times and
intervals, subject to prior reasonable notice and during business hours, as the
Administrative Agent or any Lender may designate, provided that other than
during the continuation of an Event of Default, the Administrative Agent and the
Lenders shall not exercise such rights more often than two times during any
calendar year.

6.10 Restricted Payments. The Parent will not, and will not permit any
Subsidiary to, declare or make, or agree to pay or make, directly or indirectly,
any Restricted Payment, or incur any obligation (contingent or otherwise) to do
so, except (i) Subsidiaries may declare and pay dividends ratably with respect
to their Equity Interests; and (ii) the Parent may make Restricted Payments so
long as, both at the time of, and immediately after effect has been given to,
such proposed action, no Event of Default shall have occurred and be continuing
(and, based on pro forma financial reports after giving effect to the proposed
Restricted Payment, would not reasonably be expected to occur).

6.11 Funded Indebtedness; Rate Management Obligations.

(a) The Borrower will not, nor will it permit any of its Subsidiaries to,
create, incur or suffer to exist any Funded Indebtedness or Rate Management
Obligations, except:

(i) The Loans and the Letters of Credit.

(ii) Rate Management Obligations (A) related to the Loans or any other Funded
Indebtedness permitted pursuant to this Section 6.11 or (B) entered into in the
ordinary course of business to hedge or mitigate risk to which the Borrower or
any Subsidiary has actual exposure, including without limitation, oil and gas
production, foreign exchange transactions, sales and related activities.

 

- 60 -



--------------------------------------------------------------------------------

(iii) Funded Indebtedness of the Borrower owed to the Parent or one or more of
its Subsidiaries or Funded Indebtedness of one or more of its Subsidiaries owed
to the Parent or the Borrower or Funded Indebtedness of one or more of the
Subsidiaries owed to one or more of the other Subsidiaries.

(iv) Funded Indebtedness guaranteed by the Maritime Administration under Title
XI of the Merchant Marine Act of 1946, as amended, for the construction of
marine vessels related to the Borrower’s business, up to the aggregate principal
amount of $45,000,000.

(v) Funded Indebtedness listed in Schedule 5 hereto.

(vi) Other secured Funded Indebtedness and Rate Management Obligations not
exceeding $75,000,000 in the aggregate principal amount outstanding at any time.

(vii) Other unsecured Funded Indebtedness and Rate Management Obligations not
exceeding $150,000,000 in the aggregate principal amount outstanding at any
time.

(viii) The refinancing, refunding, renewal or extension of any Funded
Indebtedness described in the foregoing Section 6.11(a)(i) through
(vii) (without increasing, or shortening the maturity of, the principal amount
thereof).

(b) The Parent will not create, incur or suffer to exist any Funded
Indebtedness, except Funded Indebtedness owed to the Borrower or a Subsidiary
and Guarantee Obligations in respect of:

(i) The Loans and the Letters of Credit.

(ii) The Borrower’s Obligations arising under Rate Management Transactions.

(iii) Any other Funded Indebtedness or Rate Management Obligations of the
Borrower or its Subsidiaries permitted by Section 6.11(a).

6.12 Merger. The Borrower will not, nor will it permit any of its Subsidiaries
to, merge or consolidate with or into any other Person, except that a Subsidiary
may merge into the Borrower or a Wholly-Owned Subsidiary, and the Borrower or a
Subsidiary may merge with another Person to effect an Acquisition permitted by
Section 6.15, provided that if the Borrower is a party to such merger, the
Borrower will be the surviving entity. The Parent will not merge or consolidate
with or into any other Person.

6.13 Sale of Assets.

(a) The Borrower will not, nor will it permit any of its Subsidiaries to, sell,
lease, transfer or otherwise dispose of its Property to any other Person,
except:

 

- 61 -



--------------------------------------------------------------------------------

(i) Sales of inventory, used or surplus equipment and investments in the
ordinary course of business.

(ii) Leases of its Property in the ordinary course of business.

(iii) Sales, transfers or other dispositions of its Property that, together with
all other Property of the Borrower and its Subsidiaries previously sold,
transferred or disposed of not otherwise permitted by this Section 6.13(a)
during the twelve-month period ending with the month in which any such sale,
transfer or other disposition occurs, do not constitute a Substantial Portion of
the Property of the Borrower and its Subsidiaries, taken as a whole.

(iv) Transfers of Property among the Borrower and its Subsidiaries.

(v) A sale of assets which are promptly replaced thereafter by assets of a
similar type and value, or otherwise useful in the business of the Borrower or
one of the Subsidiaries.

(vi) Sales of oil, gas and other minerals in the ordinary course of business,
including the sale, transfer or other disposition of any oil and gas property or
interest therein.

(b) The Parent will not lease, sell, transfer or otherwise dispose of any of its
membership interest in the Borrower to any other Person.

6.14 Liens.

(a) The Borrower will not, nor will it permit any of its Subsidiaries to,
create, incur, or suffer to exist any Lien in, of or on the Property of the
Borrower or any of its Subsidiaries, except for the following:

(i) Liens for taxes, assessments or governmental charges or levies on its
Property if the same are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books.

(ii) Liens imposed by law, such as carriers’, warehousemen’s, mechanics’,
maritime, and oil and gas well liens and other similar liens arising in the
ordinary course of business which secure payment of obligations not more than 90
days past due or which are being contested in good faith by appropriate
proceedings and for which adequate reserves shall have been set aside on its
books.

(iii) Inchoate and contractual Liens arising in the ordinary course of the oil
and gas business under joint operating agreements, leases, farm outs, division
orders and similar agreements.

(iv) Liens arising out of pledges or deposits (A) under worker’s compensation
laws, unemployment insurance, old age pensions, or other social security or
retirement benefits, or similar legislation; and (B) under bids, tenders and
performance agreements.

 

- 62 -



--------------------------------------------------------------------------------

(v) Utility easements, building restrictions and such other encumbrances or
charges against real property as are of a nature generally existing with respect
to properties of a similar character and which do not in any material way affect
the marketability of the same or interfere with the use thereof in the business
of the Borrower or its Subsidiaries.

(vi) Liens in favor of the Administrative Agent to secure the Secured
Obligations granted pursuant to any Collateral Document.

(vii) Attachment, judgment and other similar, non-tax Liens in connection with
court proceedings, but only if and for so long as the execution or other
enforcement of such Liens is and continues to be effectively stayed and bonded
on appeal in a manner reasonably satisfactory to Lenders for the full amount of
such Liens, the validity and amount of the claims secured thereby are being
actively contested in good faith and by appropriate lawful proceedings, such
Liens do not, in the aggregate, materially detract from the value of the
Property of the Borrower or any of its Subsidiaries or materially impair the use
thereof in the operation of the Borrower’s or any of its Subsidiaries’ business
and such Liens are and remain junior in priority to the Liens in favor of the
Lender.

(viii) Liens on vessels, charters or related items securing Funded Indebtedness
permitted under Sections 6.11(a)(iv) .

(ix) Liens securing Funded Indebtedness of the Borrower and its Subsidiaries in
connection with any refinancing permitted under Section 6.11(a)(viii) to the
extent that the Funded Indebtedness being refinanced was secured by the same
Liens.

(x) Liens securing Funded Indebtedness and Rate Management Obligations permitted
under Section 6.11(a)(vi).

(xi) Other Liens on assets of the Borrower or its Subsidiaries having an
aggregate value not exceeding $25,000,000.

(b) The Parent will not create, incur, or suffer to exist any Lien in, of or on
the Property of the Parent, except for the following:

(i) Liens for taxes, assessments or governmental charges or levies on its
Property if the same are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books.

(ii) Liens arising out of pledges or deposits under worker’s compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation.

 

- 63 -



--------------------------------------------------------------------------------

(iii) Liens in favor of the Administrative Agent to secure the Secured
Obligations granted pursuant to any Collateral Document.

(iv) Attachment, judgment and other similar, non-tax Liens in connection with
court proceedings, but only if and for so long as the execution or other
enforcement of such Liens is and continues to be effectively stayed and bonded
on appeal in a manner reasonably satisfactory to Lenders for the full amount of
such Liens, the validity and amount of the claims secured thereby are being
actively contested in good faith and by appropriate lawful proceedings, such
Liens do not, in the aggregate, materially detract from the value of the
Property of the Borrower or any of its Subsidiaries or materially impair the use
thereof in the operation of the Borrower’s or any of its Subsidiaries’ business
and such Liens are and remain junior in priority to the Liens in favor of the
Lender.

6.15 Acquisitions. The Borrower will not, and will not permit any of its
Subsidiaries to, make any Acquisition of any Person, except as follows: (a) the
Acquisition shall be with the consent of the Person (non-hostile); (b) the total
consideration (including all potential Additional Contingent Consideration) for
the Acquisition shall not exceed $150,000,000; (c) the total consideration
(including all Additional Contingent Consideration) of all Acquisitions during
any 12-month period shall not exceed $300,000,000 in the aggregate; (d) the
business and assets subject to the Acquisition shall be in a similar or related
line of business as the Borrower and its Subsidiaries; (e) at the time of the
Acquisition, no Default and no Event of Default shall exist; (f) no Event of
Default shall exist as a result of the Acquisition and the Parent and the
Borrower shall be in compliance on a Pro Forma Basis with the financial
covenants in Section 6.18; (g) in the case of a merger of the Borrower, the
Borrower shall be the surviving entity; (h) the Borrower and the affected
Subsidiaries shall comply with the provisions of Section 2.18(b); (j) if
required by the Administrative Agent, the Borrower shall submit a legal opinion
with respect to the Acquisition to the Administrative Agent, in form and
substance reasonably satisfactory to the agent; and (k) based on pro forma
financial statements, the Borrower shall have at least $15,000,000 of
availability under the Revolving Commitment immediately following the
Acquisition.

The Parent will not directly make any Acquisition of any Person.

For the avoidance of doubt, this Section 6.15 shall not prohibit the Merger.

6.16 Transactions with Affiliates. The Borrower and the Parent will not, and
will not permit any of the Borrower’s Subsidiaries to, enter into any
transaction (including, without limitation, the purchase or sale of any Property
or service) with, or make any payment or transfer to, any Affiliate except
(a) in the ordinary course of business and pursuant to the reasonable
requirements of the Borrower’s or the Parent’s or such Subsidiary’s business and
upon fair and reasonable terms no less favorable to the Borrower, the Parent or
such Subsidiary then the Borrower, the Parent or such Subsidiary would obtain in
a comparable arms height and length transaction; and (b) transactions between or
among the Borrower and/or the Parent and/or any Wholly-Owned Subsidiary of the
Borrower and/or the Parent.

 

- 64 -



--------------------------------------------------------------------------------

6.17 Appraisals. At any time following the Closing Date, the Administrative
Agent shall have the right to, or the Administrative Agent at the request of the
Required Lenders shall, order and obtain appraisals from nationally recognized
firm(s) reasonably acceptable to the Administrative Agent, and in form and
substance satisfactory to the Administrative Agent, of the fair market value of
all or any portion of the fixed assets (including property, plant, vessels and
equipment) of the Parent and its Subsidiaries, at the Borrower’s expense, once
prior to the initial Revolving Loan Termination Date. The Borrower shall
cooperate with the Administrative Agent and the appraiser(s) so as to facilitate
the delivery of the appraisal within 60 days after the Administrative Agent’s
request therefor.

6.18 Financial Covenants.

6.18.1 Maximum Leverage Ratio. The Parent will not permit the ratio (the
“Leverage Ratio”), determined on a Pro Forma Basis, of (i) the Funded
Indebtedness of the Parent and its Subsidiaries, determined on a consolidated
basis plus Additional Contingent Consideration as of the end of each fiscal
quarter (the determination date) to (ii) EBITDA for the four fiscal quarters
ending with such determination date, to be greater than 3.00 to 1.00.

6.18.2 Maximum Adjusted Leverage Ratio. The Parent will not permit the ratio
(the “Adjusted Leverage Ratio”), determined on a Pro Forma Basis, of (a) Funded
Indebtedness, plus Additional Contingent Consideration, plus the present value
of all obligations for platform decommissioning, wellbore plug and abandonment,
and pipeline decommissioning, in each case as reflected on the Parent’s
financial statements in accordance with GAAP as of the end of each fiscal
quarter (the determination date), less performance bond amounts and escrow
account amounts securing decommissioning obligations as of the determination
date, to (b) EBITDA for the four fiscal quarters ending with such determination
date, to be greater than 3.65 to 1.00.

6.18.3 Minimum Interest Coverage Ratio. The Parent will not permit the ratio,
determined on a Pro Forma Basis (the “Interest Coverage Ratio”), of (a) EBITDA
for the four fiscal quarters ending with each fiscal quarter (the determination
date) to (b) Interest Expense actually paid in cash during the four fiscal
quarters ending with such determination date, to be less than 3.00 to 1.00.

Notwithstanding anything to the contrary contained in this Agreement, except as
expressly set forth herein, all accounting determinations for purposes of
calculating or determining the financial covenants set forth in this
Section 6.18 (Financial Covenants) shall be made in accordance with GAAP applied
on a basis consistent in all material respects with that used in preparing the
audited financial statements of the Parent for the fiscal year ended
December 31, 2011.

6.19 Investments. Except for Investments in Cash Equivalents, Investments
permitted under Section 6.11 and Investments existing on the Closing Date and
listed on Schedule 4, Borrower will not, and will not permit any of its
Subsidiaries to, make any Investments in any Person who is not a Wholly-Owned
Subsidiary if, as a result thereof, the aggregate amount (measured at the time
of the Investment) of all Investments made by the Borrower and its Subsidiaries
exceeds fifteen percent (15%) of Consolidated Tangible Assets.

 

- 65 -



--------------------------------------------------------------------------------

6.20 Optional Payments and Modifications of Certain Debt Instruments. The
Borrower will not, and will not permit any of its Subsidiaries to, make or offer
to make any optional or voluntary payment, prepayment, repurchase or redemption
of or otherwise optionally or voluntarily defease or segregate funds with
respect to the Senior Notes or any other indebtedness of the Borrower listed on
Schedule 5 hereto (other than with the Net Cash Proceeds of any offerings of
Equity Interests or refinancing, refunding, renewal or extension of such
indebtedness (without increasing, or shortening the maturity of, the principal
amount thereof)) if at the time of and immediately after effect has been given
to such proposed action, an Event of Default shall occur and be continuing (or,
based on pro forma financial reports after giving effect to the proposed action
and any concurrent repayment of debt, would reasonably be expected to occur).

6.21 Delivery of Pledged Certificates. To the extent not previously received
pursuant to Section 4.1(k), within 15 calendar days following the Closing Date
or such later date as determined in the sole discretion of the Administrative
Agent, the Administrative Agent shall have received the certificates
representing the shares of Equity Interest pledged pursuant to the Collateral
Documents, together with an undated stock power for each such certificate
executed in blank by a duly authorized officer of the pledgor thereof. Any
material Domestic Subsidiaries of the Parent resulting from the consummation of
the Merger will be added as parties to any applicable Collateral Documents and
as guarantors within 15 calendar days following the Closing Date or such later
date as determined in the sole discretion of the Administrative Agent. The
Borrower shall, if requested by the Administrative Agent, deliver to the
Administrative Agent certificates and legal opinions relating to the matters
described in the immediately preceding sentence, which opinions shall be in form
and substance, and from counsel, reasonably satisfactory to the Administrative
Agent.

ARTICLE VII

EVENTS OF DEFAULT

The occurrence of any one or more of the following events shall constitute an
Event of Default:

7.1 Any representation or warranty made or deemed made by or on behalf of the
Parent, the Borrower or any of Borrower’s Subsidiaries to the Lenders or the
Administrative Agent under or in connection with this Agreement, any Loan, or
any certificate or information delivered in connection with this Agreement or
any other Loan Document shall be materially false on the date as of which made.

7.2 Nonpayment of any interest or principal on the Loan, or nonpayment of any
commitment fee or other obligations under any of the Loan Documents, or
nonpayment of any Rate Management Obligations or Specified Cash Management
Obligations to any Lender, or nonpayment of any reimbursement obligations to a
Lender under any Letter of Credit, in each case (other than with respect to any
such principal amount or reimbursement obligations) within five days after the
same becomes due.

 

- 66 -



--------------------------------------------------------------------------------

7.3 The breach by the Parent or Borrower of any of the terms or provisions of
Section 6.2, 6.3, 6.10, 6.11, 6.12, 6.13, 6.14, 6.15, 6.16, 6.18, 6.19 or 6.20.

7.4 The breach by the Parent or Borrower (other than a breach which constitutes
an Event of Default under another Section of this Article VII) of any of the
terms or provisions of this Agreement or any other Loan Document which is not
remedied within 30 days after written notice from the Administrative Agent or
any Lender.

7.5 Failure of the Parent, the Borrower or any of the Borrower’s Subsidiaries to
pay when due any Funded Indebtedness, Additional Contingent Consideration, Rate
Management Obligations or Specified Cash Management Obligations to any Person
(other than the Lenders) aggregating in excess of $20,000,000 (“Material
Indebtedness”); or the default by the Parent, the Borrower or any of the
Borrower’s Subsidiaries in the performance (beyond the applicable grace period
with respect thereto, if any) of any term, provision or condition contained in
any agreement under which any such Material Indebtedness was created or is
governed, or any other event shall occur or condition exist, the effect of which
default or event is to cause, or to permit the holder or holders of such
Material Indebtedness to cause, such Material Indebtedness to become due prior
to its stated maturity; or any Material Indebtedness of the Borrower or any of
its Subsidiaries shall be declared to be due and payable or required to be
prepaid or repurchased (other than by a regularly scheduled payment) prior to
the stated maturity thereof; or the Parent, the Borrower or any of Borrower’s
Subsidiaries shall not pay, or admit in writing its inability to pay, its debts
generally as they become due. Notwithstanding the foregoing, the default by
Superior Energy Liftboats on any Funded Indebtedness guaranteed by the Maritime
Administration shall be excluded from the effect of this Section 7.5, unless and
until the Maritime Administration makes a formal demand for payment under any
guaranty issued by the Parent, the Borrower or other Subsidiary in connection
therewith.

7.6 The Parent, the Borrower or any of Borrower’s Subsidiaries shall (a) have an
order for relief entered with respect to it under the Federal bankruptcy laws as
now or hereafter in effect, (b) make an assignment for the benefit of creditors,
(c) apply for, seek, consent to, or acquiesce in, the appointment of a receiver,
custodian, trustee, examiner, liquidator or similar official for it or any
Substantial Portion of its Property, (d) institute any proceeding seeking an
order for relief under the Federal bankruptcy laws as now or hereafter in effect
or seeking to adjudicate it a bankrupt or insolvent, or seeking dissolution,
winding up, liquidation, reorganization, arrangement, adjustment or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors or fail to file an answer or other pleading
denying the material allegations of any such proceeding filed against it,
(e) take any corporate or partnership action to authorize or effect any of the
foregoing actions set forth in this Section 7.6 or (f) fail to contest in good
faith any appointment or proceeding described in Section 7.7.

7.7 Without the application, approval or consent of the Parent, the Borrower or
any of Borrower’s Subsidiaries, a receiver, trustee, examiner, liquidator or
similar official shall be appointed for the Parent, the Borrower or any of
Borrower’s Subsidiaries or any Substantial Portion of its Property, or a
proceeding described in Section 7.6(d) shall be instituted against the Parent,
the Borrower or any of Borrower’s Subsidiaries and such appointment continues
undischarged or such proceeding continues undismissed or unstayed for a period
of 30 consecutive days.

 

- 67 -



--------------------------------------------------------------------------------

7.8 Any court, government or governmental agency shall condemn, seize or
otherwise appropriate, or take custody or control of, all or any portion of the
Property of the Parent, the Borrower and Borrower’s Subsidiaries which, when
taken together with all other Property of the Parent, the Borrower and
Borrower’s Subsidiaries so condemned, seized, appropriated, or taken custody or
control of, during the twelve-month period ending with the month in which any
such action occurs, constitutes a Substantial Portion.

7.9 The Parent, the Borrower or any of Borrower’s Subsidiaries shall fail within
60 days to pay, bond or otherwise discharge one or more (a) judgments or orders
for the payment of money in excess of $25,000,000 (or the equivalent thereof in
currencies other than U.S. dollars) in the aggregate, or (b) nonmonetary
judgments or orders which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, which judgment(s), in any such case,
is/are not stayed on appeal or otherwise being appropriately contested in good
faith.

7.10 Any Change in Control shall occur.

7.11 Any Collateral Document shall, as a result of any action or inaction taken
by any Loan Party, fail to create a valid and perfected first priority security
interest in any Substantial Portion of the Collateral purported to be covered
thereby, except as permitted by the terms of this Agreement or any Collateral
Document, or any Loan Document shall fail, as a result of any action or inaction
taken by any Loan Party, to remain in full force or effect or any action shall
be taken to discontinue or to assert the invalidity or unenforceability of any
Loan Document.

7.12 The occurrence of any of the following that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect: a
Reportable Event with respect to any Plan; the withdrawal by the Borrower or any
ERISA Affiliate from any Plan; the insolvency, reorganization or termination of
any Plan; any Plan becoming in at risk, endangered, or critical status (within
the meaning of Sections 303 or 305 of ERISA); the failure to pay when due (after
expiration of any applicable grace period) any installment with respect to
liability imposed in connection with a withdrawal under Section 4201 of ERISA;
or either the Parent or the Borrower becoming an entity deemed to hold “plan
assets” within the meaning of 29 C.F.R. § 2510.3-101 of an employee benefit plan
(as defined in Section 3(3) of ERISA) which is subject to Title I of ERISA or
any plan (within the meaning of Section 4975 of the Code).

ARTICLE VIII

ACCELERATION AND REMEDIES

8.1 Acceleration. If any Event of Default described in Section 7.6 or 7.7 occurs
with respect to the Parent or the Borrower, the obligations of the Lenders to
make Loans hereunder shall automatically terminate and the Obligations shall
immediately become due and payable without any election or action on the part of
the Administrative Agent or any Lender. If any other Event of Default occurs,
the Required Lenders (or the Administrative Agent with the

 

- 68 -



--------------------------------------------------------------------------------

consent of the Required Lenders) may terminate or suspend the obligations of the
Lenders to make Loans hereunder, or declare the Obligations to be due and
payable, or both, whereupon the Obligations shall become immediately due and
payable, without presentment, demand, protest or notice of any kind, all of
which the Borrower hereby expressly waives.

With respect to all Letters of Credit with respect to which presentment for
honor shall not have occurred at the time of an acceleration pursuant to this
paragraph, the Borrower shall at such time deposit in a cash collateral account
opened by the Administrative Agent an amount equal to the aggregate then undrawn
and unexpired amount of such Letters of Credit. Amounts held in such cash
collateral account shall be applied by the Administrative Agent to the payment
of drafts drawn under such Letters of Credit, and the unused portion thereof
after all such Letters of Credit shall have expired or been fully drawn upon, if
any, shall be applied to repay other obligations of the Borrower hereunder and
under the other Loan Documents. After all such Letters of Credit shall have
expired or been fully drawn upon, all reimbursement obligations shall have been
satisfied and all other obligations of the Borrower hereunder and under the
other Loan Documents shall have been paid in full, the balance, if any, in such
cash collateral account shall be returned to the Borrower (or such other Person
as may be lawfully entitled thereto).

If, within 30 days after acceleration of the maturity of the Obligations or
termination of the obligations of the Lenders to make Loans hereunder as a
result of any Event of Default (other than any Event of Default as described in
Section 7.6 or 7.7 with respect to the Parent or the Borrower) and before any
judgment or decree for the payment of the Obligations due shall have been
obtained or entered, the Required Lenders (in their sole discretion) shall so
direct, the Administrative Agent shall, by notice to the Borrower, rescind and
annul such acceleration and/or termination.

8.2 Preservation of Rights. No delay or omission of the Lenders or the
Administrative Agent to exercise any right under the Loan Documents shall impair
such right or be construed to be a waiver of any Event of Default or an
acquiescence therein, and the making of a Loan notwithstanding the existence of
an Event of Default or the inability of the Borrower to satisfy the conditions
precedent to such Loan shall not constitute any waiver or acquiescence. Any
single or partial exercise of any such right shall not preclude other or further
exercise thereof or the exercise of any other right, and no waiver, amendment or
other variation of the terms, conditions or provisions of the Loan Documents
whatsoever shall be valid unless in writing signed by the Lenders required
pursuant to Section 9.12, and then only to the extent in such writing
specifically set forth. All remedies contained in the Loan Documents or by law
afforded shall be cumulative and all shall be available to the Administrative
Agent and the Lenders until the Secured Obligations have been paid in full.

ARTICLE IX

GENERAL PROVISIONS

9.1 Survival of Representations. All representations and warranties of the
Parent and the Borrower contained in this Agreement shall survive the making of
the Loans herein contemplated.

 

- 69 -



--------------------------------------------------------------------------------

9.2 Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, no Lender shall be obligated to extend credit to the
Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.

9.3 Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.

9.4 Entire Agreement. This Agreement and the other Loan Documents represent the
entire agreement of the Parent, the Borrower, the Administrative Agent and the
Lenders with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Loan Documents.

9.5 Several Obligations; Benefits of this Agreement. The respective obligations
of the Lenders hereunder are several and not joint and no Lender shall be the
partner or agent of any other (except to the extent to which the Administrative
Agent is authorized to act as an agent). The failure of any Lender to perform
any of its obligations hereunder shall not relieve any other Lender from any of
its obligations hereunder. This Agreement shall not be construed so as to confer
any right or benefit upon any Person other than the parties to this Agreement
and their respective successors and assigns, provided, however, that the parties
hereto expressly agree that the Arrangers shall enjoy the benefits of the
provisions of Sections 9.6, 9.10 and 10.7 to the extent specifically set forth
therein and shall have the right to enforce such provisions on its own behalf
and in its own name to the same extent as if it were a party to this Agreement.

9.6 Expenses; Indemnification.

(a) The Borrower shall reimburse the Administrative Agent and the Arrangers for
any costs and out-of-pocket expenses (including attorneys’ fees and time charges
of attorneys for the Administrative Agent, which attorneys may be employees of
the Administrative Agent) paid or incurred by the Administrative Agent or the
Arrangers in connection with the preparation, negotiation, execution, delivery,
syndication, review, amendment, modification, and administration of the Loan
Documents. The Borrower also agrees to reimburse the Administrative Agent, the
Arrangers and the Lenders for any costs and out-of-pocket expenses (including
attorneys’ fees and time charges of attorneys for the Administrative Agent, the
Arrangers and the Lenders, which attorneys may be employees of the
Administrative Agent, the Arrangers or the Lenders) paid or incurred by the
Administrative Agent, the Arrangers or any Lender in connection with the
collection and enforcement of the Loan Documents.

(b) The Borrower hereby further agrees to indemnify the Administrative Agent,
the Arrangers, the Issuing Lender, the Swing Line Lender, each Lender, their
respective affiliates, and each of their directors, officers and employees
(each, an “Indemnitee”) against all losses, claims, damages, penalties,
judgments, liabilities and expenses (including, without limitation, all expenses
of litigation or preparation therefor whether or not the Administrative Agent,
the Arrangers, any Lender or any affiliate is a party thereto) which any of them
may pay

 

- 70 -



--------------------------------------------------------------------------------

or incur arising out of or relating to this Agreement, the other Loan Documents
and any such other documents, including any claim, litigation, investigation or
proceeding regardless of whether any Indemnitee is a party thereto and whether
or not the same are brought by the Borrower, its equity holders, affiliates or
creditors or any other Person, the Merger or the transactions contemplated
hereby, including any of the foregoing relating to the use of proceeds of the
Loans or the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of the Parent, the Borrower or
any of the Parent’s Subsidiaries or any of the Properties of the Parent, the
Borrower or any of the Parent’s Subsidiaries and the reasonable fees and
expenses of legal counsel in connection with claims, actions or proceedings by
any Indemnitee against any Loan Party under any Loan Document except to the
extent that they are determined in a final nonappealable judgment by a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of the party seeking indemnification. The obligations of the Borrower
under this Section 9.6 shall survive the termination of this Agreement.

9.7 Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged hereunder, including all charges or fees in
connection therewith deemed in the nature of interest under applicable law,
shall not exceed the Highest Lawful Rate (as such term is defined below). It is
the intention of the Lenders and the Borrower to conform strictly to any
applicable usury laws. Accordingly, if any Lender contracts for, charges, or
receives any consideration which constitutes interest in excess of the Highest
Lawful Rate, then any such excess shall be cancelled automatically and, if
previously paid, shall at such Lender’s option be applied to the outstanding
amount of the Loans made hereunder or be refunded to the Borrower. As used in
this paragraph, the term “Highest Lawful Rate” means the maximum lawful interest
rate, if any, that at any time or from time to time may be contracted for,
charged, or received under the laws applicable to such Lender which are
presently in effect or, to the extent allowed by law, under such applicable laws
which may hereafter be in effect and which allow a higher maximum nonusurious
interest rate than applicable laws now allow.

9.8 [Reserved].

9.9 Severability of Provisions. Any provision in any Loan Document that is held
to be inoperative, unenforceable, or invalid in any jurisdiction shall, as to
that jurisdiction, be inoperative, unenforceable, or invalid without affecting
the remaining provisions in that jurisdiction or the operation, enforceability,
or validity of that provision in any other jurisdiction, and to this end the
provisions of all Loan Documents are declared to be severable.

9.10 Acknowledgements. Each of the Parent and the Borrower hereby acknowledges
that: (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents; (b) neither the
Administrative Agent nor any Lender has any fiduciary relationship with or duty
to the Parent or the Borrower arising out of or in connection with this
Agreement or any of the other Loan Documents, and the relationship between
Administrative Agent and Lenders, on one hand, and the Parent and the Borrower,
on the other hand, in connection herewith or therewith is solely that of debtor
and creditor; and (c) no joint venture is created hereby or by the other Loan
Documents or otherwise exists by virtue of the transactions contemplated hereby
among the Parent, the Borrower and the Lenders.

 

- 71 -



--------------------------------------------------------------------------------

9.11 Confidentiality. Each of the Administrative Agent and each Lender agrees to
keep confidential all non-public information provided to it by any Loan Party,
the Administrative Agent or any Lender pursuant to or in connection with this
Agreement that is designated by the provider thereof as confidential; provided
that nothing herein shall prevent the Administrative Agent or any Lender from
disclosing any such information (a) to the Administrative Agent, any other
Lender or any affiliate thereof, (b) subject to an agreement to comply with the
provisions of this Section, to any actual or prospective Transferee or any
direct or indirect counterparty to any Rate Management Obligation, Specified
Cash Management Obligation or other swap agreement (or any professional advisor
to such counterparty), (c) to its employees, directors, agents, attorneys,
accountants and other professional advisors or those of any of its affiliates
who need to know such information, (d) upon the request or demand of any
governmental authority or quasi-governmental authority, (e) in response to any
order of any court or other governmental authority or quasi-governmental
authority or as may otherwise be required pursuant to any requirement of law,
(f) if requested or required to do so in connection with any litigation or
similar proceeding, (g) that has been publicly disclosed, (h) to the National
Association of Insurance Commissioners or any similar organization or any
nationally recognized rating agency that requires access to information about a
Lender’s investment portfolio in connection with ratings issued with respect to
such Lender, or (i) in connection with the exercise of any remedy hereunder or
under any other Loan Document, or (j) if agreed by the Borrower in its sole
discretion, to any other Person.

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.

All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities. Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.

9.12 Amendments and Waivers. None of this Agreement, any other Loan Document, or
any terms hereof or thereof may be amended, supplemented or modified except in
accordance with the provisions of this Section 9.12. The Required Lenders and
each Loan Party party to the relevant Loan Document may, or, with the written
consent of the Required Lenders, the Administrative Agent and each Loan Party
party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Loan Parties hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the

 

- 72 -



--------------------------------------------------------------------------------

requirements of this Agreement or the other Loan Documents or any Event of
Default and its consequences; provided, however, that no such waiver and no such
amendment, supplement or modification shall (i) forgive the principal amount or
extend the final scheduled date of maturity of any Loan, reduce the stated rate
of any interest or fee payable hereunder (except (x) in connection with the
waiver of applicability of any post-default increase in interest rates and
(y) that any amendment or modification of defined terms used in the financial
covenants in this Agreement shall not constitute a reduction in the rate of
interest or fees for purposes of this clause (i)) or extend the scheduled date
of any payment thereof, or increase the amount or extend the expiration date of
any Lender’s Commitment, in each case without the written consent of each Lender
directly affected thereby; (ii) eliminate or reduce the voting rights of any
Lender under this Section 9.12 without the written consent of such Lender;
(iii) consent to the assignment or transfer by the Borrower of any of its rights
and obligations under this Agreement and the other Loan Documents without the
consent of all Lenders; (iv) release all or any Substantial Portion of the
Collateral or release any Domestic Subsidiary from its guaranty, in each case
without the written consent of all Lenders; provided, however, that without the
consent of any Lender, the Administrative Agent may release any Collateral in
order to give effect to, or otherwise in connection with, any asset sale,
transfer or other disposition of such Collateral permitted by this Agreement;
(v) amend, modify or waive any provision of Section 2.11 or Section 11.2 without
the written consent of all of the Lenders; (vi) reduce the percentage specified
in the definition of Required Lenders without the written consent of all
Lenders; (vii) amend, modify or waive any provision of Section 10 or any other
provision of any Loan Document that affects the Administrative Agent without the
written consent of the Administrative Agent; (viii) amend, modify or waive any
provision of Section 2.1.4 without the written consent of the Administrative
Agent; or (ix) amend, modify or waive any provision of Section 2.2 without the
written consent of the Issuing Lender. Any such waiver and any such amendment,
supplement or modification shall apply equally to each of the Lenders and shall
be binding upon the Loan Parties, the Lenders, the Administrative Agent and all
future holders of the Loans. In the case of any waiver, the Loan Parties, the
Lenders and the Administrative Agent shall be restored to their former position
and rights hereunder and under the other Loan Documents, and any Event of
Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Event of Default, or impair any
right consequent thereon.

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share in the benefits of this Agreement and the other Loan Documents with the
Term Loans and Revolving Extensions of Credit and the accrued interest and fees
in respect thereof and (b) to include appropriately the Lenders holding such
credit facilities in any determination of the Required Lenders.

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant Replacement Term Loans (as defined below) to permit the
refinancing, replacement or modification of all outstanding Term Loans
(“Replaced Term Loans”) with a replacement term loan tranche hereunder
(“Replacement Term Loans”), provided that (a) the aggregate principal

 

- 73 -



--------------------------------------------------------------------------------

amount of such Replacement Term Loans shall not exceed the aggregate principal
amount of such Replaced Term Loans, (b) the Applicable Margin for such
Replacement Term Loans shall not be higher than the Applicable Margin for such
Replaced Term Loans and (c) the weighted average life to maturity of such
Replacement Term Loans shall not be shorter than the weighted average life to
maturity of such Replaced Term Loans at the time of such refinancing.

9.13 The PATRIOT Act. Each Lender hereby notifies the Parent, Borrower and
Subsidiaries that pursuant to the requirements of the Uniting and Strengthening
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
of 2001 (Title III of P.L. No. 107-56) (known as “the PATRIOT Act”), each Lender
is required to obtain, verify and record information that identifies the Parent,
Borrower and Subsidiaries, which information includes the name and address of
the Parent, Borrower and Subsidiaries and other information that will allow such
Lender to identify the Parent, Borrower and Subsidiaries in accordance with the
PATRIOT Act.

ARTICLE X

THE ADMINISTRATIVE AGENT

10.1 Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.

10.2 Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.

10.3 Exculpatory Provisions. None of the Administrative Agent, the Syndication
Agents, the Documentation Agents or any of their respective officers, directors,
employees, agents, advisors, attorneys-in-fact or affiliates shall be (a) liable
for any action lawfully taken or omitted to be taken by it or such Person under
or in connection with this Agreement or any other Loan Document (except to the
extent that any of the foregoing are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from its or such Person’s
own gross negligence or willful misconduct) or (b) responsible in any manner to
any of the Lenders for any recitals, statements, representations or warranties
made by any Loan Party or any officer thereof contained in this Agreement or any
other Loan Document

 

- 74 -



--------------------------------------------------------------------------------

or in any certificate, report, statement or other document referred to or
provided for in, or received by the Administrative Agent, the Syndication Agents
or the Documentation Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder. The Administrative Agent, the Syndication Agents and
the Documentation Agents shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

10.4 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy
or email message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including
counsel to the Parent or the Borrower), independent accountants and other
experts selected by the Administrative Agent. The Administrative Agent may deem
and treat the payee of any Note as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement and the other Loan Documents in accordance with a request
of the Required Lenders (or, if so specified by this Agreement, all Lenders),
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Lenders and all future holders of the Loans.

10.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender, the Parent or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement, all
Lenders); provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.

 

- 75 -



--------------------------------------------------------------------------------

10.6 Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that none of the Administrative Agent, the Syndication Agents and
the Documentation Agents nor any of their respective officers, directors,
employees, agents, advisors, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by the Administrative Agent,
any Syndication Agent or any Documentation Agent hereafter taken, including any
review of the affairs of a Loan Party or any affiliate of a Loan Party, shall be
deemed to constitute any representation or warranty by the Administrative Agent,
any Syndication Agent or any Documentation Agent to any Lender. Each Lender
represents to the Administrative Agent, the Syndication Agents and the
Documentation Agents that it has, independently and without reliance upon the
Administrative Agent, any Syndication Agent, any Documentation Agent or any
other Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates and made its own decision to make its Loans
hereunder and enter into this Agreement. Each Lender also represents that it
will, independently and without reliance upon the Administrative Agent, any
Syndication Agent, any Documentation Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, advisors, attorneys-in-fact
or affiliates.

10.7 Indemnification. The Lenders agree to indemnify the Administrative Agent,
each Syndication Agent and each Documentation Agent and their respective
officers, directors, employees, affiliates, agents, advisors and controlling
persons (each, an “Agent Indemnitee”) (to the extent not reimbursed by the
Parent or the Borrower and without limiting the obligation of the Parent or the
Borrower to do so), ratably according to their respective Aggregate Exposure
Percentages in effect on the date on which indemnification is sought under this
Section (or, if indemnification is sought after the date upon which the
Commitments shall have terminated and the Loans shall have been paid in full,
ratably in accordance with such Aggregate Exposure Percentages immediately prior
to such date), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever that may at any time (whether before or after the payment
of the Loans) be imposed on, incurred by or asserted against such Agent
Indemnitee in any way relating to or arising out of, the Commitments, this
Agreement, any of the other Loan Documents or any documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
or any action taken or omitted by such Agent Indemnitee under or in connection
with any of the foregoing; provided that no Lender shall be liable for the
payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements that are
found by a final and nonappealable decision of a court of competent jurisdiction
to have resulted from such Agent Indemnitee’s gross negligence or willful
misconduct. The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

 

- 76 -



--------------------------------------------------------------------------------

10.8 Administrative Agent in Its Individual Capacity. The Administrative Agent,
each Syndication Agent, each Documentation Agent and their respective affiliates
may make loans to, accept deposits from and generally engage in any kind of
business with any Loan Party as though such Administrative Agent, Syndication
Agent or Documentation Agent were not an agent hereunder. With respect to its
Loans made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, the Administrative Agent, each Syndication Agent and each
Documentation Agent shall have the same rights and powers under this Agreement
and the other Loan Documents as any Lender and may exercise the same as though
it were not an Administrative Agent, and the terms “Lender” and “Lenders” shall
include the Administrative Agent, each Syndication Agent and each Documentation
Agent in its individual capacity.

10.9 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders and the Borrower. If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default under Section 7.2 or Section 7.6 with respect
to the Borrower shall have occurred and be continuing) be subject to approval by
the Borrower (which approval shall not be unreasonably withheld or delayed),
whereupon such successor agent shall succeed to the rights, powers and duties of
the Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 10 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Article X and of
Section 9.6 shall continue to inure to its benefit.

10.10 Arrangers, Documentation Agent and Syndication Agent. None of the
Arrangers, the Documentation Agents or the Syndication Agents shall have any
duties or responsibilities hereunder in their capacities as such.

10.11 Releases of Guarantees and Liens.

(a) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Administrative Agent is hereby irrevocably authorized by each
Lender (without requirement of notice to or consent of any Lender except as
expressly required by Section 9.12) to take any action requested by the Borrower
having the effect of releasing any Collateral or guarantee obligations (i) to
the extent necessary to permit consummation of any transaction not prohibited by
any Loan Document or that has been consented to in accordance with Section 9.12
or (ii) under the circumstances described in paragraph (b) below.

(b) At such time as the Loans, the Reimbursement Obligations and the other
obligations under the Loan Documents shall have been paid in full, the
Commitments have been

 

- 77 -



--------------------------------------------------------------------------------

terminated and no Letters of Credit shall be outstanding, the Collateral shall
be released from the Liens created by the Collateral Documents, and the
Collateral Documents and all obligations (other than those expressly stated to
survive such termination) of the Administrative Agent and each Loan Party under
the Collateral Documents shall terminate, all without delivery of any instrument
or performance of any act by any Person.

ARTICLE XI

SETOFF; RATABLE PAYMENTS

11.1 Setoff.

(a) Except to the extent that this Agreement or a court order expressly provides
for payments to be allocated to a particular Lender or to the Lenders under a
particular Facility, if any Lender (a “Benefitted Lender”) shall receive any
payment of all or part of the Obligations owing to it (other than in connection
with an assignment made pursuant to Section 12.1), or receive any Collateral in
respect thereof (whether voluntarily or involuntarily, by set-off, pursuant to
events or proceedings of the nature referred to in Section 7.6, or otherwise),
in a greater proportion than any such payment to or Collateral received by any
other Lender, if any, in respect of the Obligations owing to such other Lender,
such Benefitted Lender shall purchase for cash from the other Lenders a
participating interest in such portion of the Obligations owing to each such
other Lender, or shall provide such other Lenders with the benefits of any such
Collateral, as shall be necessary to cause such Benefitted Lender to share the
excess payment or benefits of such Collateral ratably with each of the Lenders;
provided, however, that if all or any portion of such excess payment or benefits
is thereafter recovered from such Benefitted Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without notice to the Borrower, any such notice
being expressly waived by the Borrower to the extent permitted by applicable
law, upon any Obligations becoming due and payable by the Borrower (whether at
the stated maturity, by acceleration or otherwise), to apply to the payment of
such Obligations, by setoff or otherwise, any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender, any Affiliate thereof or any of their respective branches
or agencies to or for the credit or the account of the Borrower; provided that
if any Defaulting Lender shall exercise any such right of setoff, (i) all
amounts so set off shall be paid over immediately to the Administrative Agent
for further application in accordance with the provisions of this Agreement and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Lender, the Swing Line Lender and the Lenders and (ii) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the obligations owing to such Defaulting Lender
as to which it exercised such right of set-off. Each Lender agrees promptly to
notify the Borrower and the Administrative Agent after any such application made
by such Lender, provided that the failure to give such notice shall not affect
the validity of such application.

 

- 78 -



--------------------------------------------------------------------------------

11.2 Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Loans (other than payments received pursuant to
Section 3.1, 3.2 or 3.4) in a greater proportion than that received by any other
Lender, such Lender agrees, promptly upon demand, to purchase a portion of the
Loans held by the other Lenders so that after such purchase each Lender will
hold its Pro Rata Share. If any Lender, whether in connection with setoff or
amounts which might be subject to setoff or otherwise, receives Collateral or
other protection for its Secured Obligations or such amounts which may be
subject to setoff, such Lender agrees, promptly upon demand, to take such action
necessary such that all Lenders share in the benefits of such Collateral ratably
in proportion to their respective Pro Rata Share, as applicable. In case any
such payment is disturbed by legal process, or otherwise, appropriate further
adjustments shall be made.

If an amount to be set off is to be applied to permitted Funded Indebtedness of
the Borrower to a Lender other than Secured Obligations under this Agreement,
such amount shall be applied ratably to such other Funded Indebtedness and to
the Secured Obligations.

ARTICLE XII

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

12.1 Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any affiliate of the Issuing
Lender that issues any Letter of Credit), except that (a) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and (b) no
Lender may assign or otherwise transfer its rights or obligations hereunder
except in accordance with this Section.

12.2 Permitted Assignments and Participations.

(a) [Reserved].

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent of:

(A) the Borrower (such consent not to be unreasonably withheld or delayed),
provided that no consent of the Borrower shall be required for an assignment to
a Lender, an affiliate of a Lender, an Approved Fund (as defined below) or, if
an Event of Default under Section 7.2 or 7.6 has occurred and is continuing, any
Person;

(B) the Administrative Agent (such consent not to be unreasonably withheld or
delayed), provided that no consent of the Administrative Agent shall be required
for an assignment of all or any portion of a Loan to an existing Lender, an
affiliate of an existing Lender or an Approved Fund; and

 

- 79 -



--------------------------------------------------------------------------------

(C) the Issuing Lender, in the case of any assignment of any Lender’s Revolving
Commitment.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent, provided that (1) no such consent of the Borrower shall be required if
an Event of Default has occurred and is continuing and (2) such amounts shall be
aggregated in respect of each Lender and its affiliates or Approved Funds, if
any;

(B) (1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 and (2) the assigning Lender shall have paid in
full any amounts owing by it to the Administrative Agent;

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws; and

(D) no such assignment shall be made to the Borrower or any of the Borrower’s
Subsidiaries or Affiliates.

For the purposes of this Section 12.2, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of

 

- 80 -



--------------------------------------------------------------------------------

a Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.1, 3.2, 3.4 and 9.6). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 12.2 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount (and
stated interest) of the Loans and L/C Obligations owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive, absent manifest error, and the Borrower, the
Agent, the Issuing Lender and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender at any
reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

For the avoidance of doubt, assignments may be non-ratable among the Facilities.

(c) (i) Any Lender may, without the consent of the Borrower or the Agent, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the Agent,
the Issuing Lender and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that (1) requires the consent of each Lender
directly affected thereby pursuant to the proviso to

 

- 81 -



--------------------------------------------------------------------------------

the second sentence of Section 8.2 and (2) directly affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of, and subject to the limitations
of, Sections 3.1, 3.2 and 3.4 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Sections 11.1 and 11.2 as though it were a Lender, provided such
Participant shall be subject to Section 11.2 as though it were a Lender. Each
Lender that sells a participation shall, acting solely for this purpose as an
agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans, Letters of Credit or its
other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 3.1, 3.2 or 3.4 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. No Participant shall be entitled to the benefits of Section 3.4
unless such Participant complies with Section 3.4(d) as if it were a Lender.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.

(e) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.

(f) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent and without regard to the
limitations set forth in Section 12.2(b). Each of the Parent, the Borrower, each
Lender and the Administrative Agent hereby confirms that it will not institute
against a Conduit Lender or join any other Person in instituting against a
Conduit Lender any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding under any state bankruptcy or similar law, for one year
and one day after the payment

 

- 82 -



--------------------------------------------------------------------------------

in full of the latest maturing commercial paper note issued by such Conduit
Lender; provided, however, that each Lender designating any Conduit Lender
hereby agrees to indemnify, save and hold harmless each other party hereto for
any loss, cost, damage or expense arising out of its inability to institute such
a proceeding against such Conduit Lender during such period of forbearance.

12.3 Dissemination of Information. The Borrower authorizes each Lender to
disclose to any Participant or any other Person acquiring an interest in the
Loan Documents by operation of law (each a “Transferee”) and any prospective
Transferee any and all information in such Lender’s possession concerning the
creditworthiness of the Parent, Borrower and Borrower’s Subsidiaries; provided
that each Transferee and prospective Transferee agrees to be bound by
Section 9.11 of this Agreement.

12.4 Tax Treatment. If any interest in any Loan Document is transferred to any
Transferee which is organized under the laws of any jurisdiction other than the
United States or any State thereof, the transferor Lender shall cause such
Transferee, concurrently with the effectiveness of such transfer, to comply with
the provisions of Section 3.4(d).

ARTICLE XIII

NOTICES

13.1 Notices. Except as otherwise permitted by Section 2.13 with respect to
Borrowing Notices, all notices, requests and other communications to any party
hereunder shall be in writing (including electronic transmission, facsimile
transmission or similar writing) and shall be given to such party: (a) in the
case of the Borrower, at Suite 2400, Pan American Life Center, 601 Poydras
Street, New Orleans, Louisiana 70130, Facsimile: (504) 365-9665 (Attention:
General Counsel), (b) in the case of the Administrative Agent or any Lender, at
its address or facsimile number set forth on Schedule 1 hereto or (c) in the
case of any party, at such other address or facsimile number as such party may
hereafter specify for the purpose by notice to the Administrative Agent and the
Borrower in accordance with the provisions of this Section 13.1. Each such
notice, request or other communication shall be effective (i) if given by
facsimile, when transmitted to the facsimile number specified in this Section
and confirmation of receipt is received, (ii) if given by mail, 72 hours after
such communication is deposited in the mails with first class postage prepaid,
addressed as aforesaid, or (iii) if given by any other means, when delivered
(or, in the case of electronic transmission, received) at the address specified
in this Section; provided that notices to the Administrative Agent under Article
II shall not be effective until received. Notices and other communications to
the Lenders hereunder may be delivered or furnished by electronic communications
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II or III unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

- 83 -



--------------------------------------------------------------------------------

13.2 Change of Address. Any party may change the address for service of notice
upon it by a notice in writing to the other parties hereto.

ARTICLE XIV

COUNTERPARTS

14.1 Counterparts. This Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one agreement, and any of the
parties hereto may execute this Agreement by signing any such counterpart. This
Agreement shall be effective when it has been executed by the Parent, the
Borrower, the Administrative Agent and the Lenders and each party has delivered
its signature page to the Administrative Agent by facsimile transmission or pdf.

ARTICLE XV

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

15.1 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

15.2 SUBMISSION TO JURISDICTION; WAIVERS. Each party hereto hereby irrevocably
and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive jurisdiction of the courts of the State of New York, the courts of the
United States for the Southern District of New York, and appellate courts from
any thereof; provided, that nothing contained herein or in any other Loan
Document will prevent any Lender or the Administrative Agent from bringing any
action to enforce any award or judgment or exercise any right under the
Collateral Documents or against any Collateral or any other property of any Loan
Party in any other forum in which jurisdiction can be established;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to it, as the case may be
pursuant to Section 13.1 or at such other address of which the other parties
shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law; and

 

- 84 -



--------------------------------------------------------------------------------

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

15.3 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

- 85 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parent, the Borrower, the Lenders and the Administrative
Agent have executed this Agreement as of the date first above written.

 

BORROWER:     SESI, L.L.C.     By:  

Superior Energy Services, Inc.,

Member Manager

 

        By:   /s/ Robert S. Taylor       Name: Robert S. Taylor      

Title: Executive Vice President, Chief

Financial Officer and Treasurer

 

THE PARENT:     SUPERIOR ENERGY SERVICES, INC.     By:   /s/ Robert S. Taylor  
    Name: Robert S. Taylor      

Title: Executive Vice President Chief

Financial Officer and Treasurer

[Signature Page to SESI, L.L.C. Credit Agreement]



--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT, ISSUING

LENDER AND LENDER:

    JPMORGAN CHASE BANK, N.A.     By:   /s/ John Kallenborn       Name: John
Kallenborn       Title: Market Manager & Senior Vice President

[Signature Page to SESI, L.L.C. Credit Agreement]



--------------------------------------------------------------------------------

 

LENDER:     BANK OF AMERICA, N.A.     By:   /s/ Gary L. Mingle       Name: Gary
L. Mingle       Title: Senior Vice - President

[Signature Page to SESI, L.L.C. Credit Agreement]



--------------------------------------------------------------------------------

 

ISSUING LENDER, SWING LINE LENDER AND LENDER:     WELLS FARGO BANK, N.A.     By:
  /s/ Philip C. Lavinger III       Name: Philip C. Lavinger III       Title:
Managing Director

[Signature Page to SESI, L.L.C. Credit Agreement]



--------------------------------------------------------------------------------

 

LENDER:     CAPITAL ONE, NATIONAL ASSOCIATION     By:   /s/ Mark Preston      
Name: Mark Preston       Title: Vice President

[Signature Page to SESI, L.L.C. Credit Agreement]



--------------------------------------------------------------------------------

 

LENDER:     ROYAL BANK OF CANADA     By:   /s/ Jay T. Sartain       Name: Jay T.
Sartain       Title: Authorized Signatory

[Signature Page to SESI, L.L.C. Credit Agreement]



--------------------------------------------------------------------------------

 

LENDER:     THE BANK OF NOVA SCOTIA     By:   /s/ Marc Graham       Name: Marc
Graham       Title: Director

[Signature Page to SESI, L.L.C. Credit Agreement]



--------------------------------------------------------------------------------

 

LENDER:    

Citibank, N.A.

    By:   /s/ John Miller       Name: John Miller       Title: Vice President

[Signature Page to SESI, L.L.C. Credit Agreement]



--------------------------------------------------------------------------------

 

LENDER:     Comerica Bank     By:   /s/ Gary Culbertson       Name: Gary
Culbertson       Title: Vice President

[Signature Page to SESI, L.L.C. Credit Agreement]



--------------------------------------------------------------------------------

 

LENDER:     HSBC Bank USA, N.A.     By:   /s/ Bruce Robinson       Name: Bruce
Robinson       Title: Vice President

[Signature Page to SESI, L.L.C. Credit Agreement]



--------------------------------------------------------------------------------

 

LENDER:     Candian Imperial Bank of Commerce, New York Agency     By:   /s/
Dominic Sorresso       Name: Dominic Sorresso       Title: Authorized Signatory
    By:   /s/ Robert Casey       Name: Robert Casey       Title: Authorized
Signatory

[Signature Page to SESI, L.L.C. Credit Agreement]



--------------------------------------------------------------------------------

 

LENDER:     Regions Bank     By:   /s/ Scott J. Sarrat       Name: Scott J.
Sarrat       Title: Vice-President

[Signature Page to SESI, L.L.C. Credit Agreement]



--------------------------------------------------------------------------------

 

LENDER:     Whitney Bank     By:   /s/ Hollie L. Ericksen       Name: Hollie L.
Ericksen       Title: Vice President

[Signature Page to SESI, L.L.C. Credit Agreement]



--------------------------------------------------------------------------------

 

LENDER:     PNC Bank, N.A.     By:   /s/ Anita Inkollu       Name: Anita Inkollu
      Title: Vice President

[Signature Page to SESI, L.L.C. Credit Agreement]



--------------------------------------------------------------------------------

 

LENDER:     Compass Bank     By:   /s/ Eric Appel       Name: Eric Appel      
Title: Senior Vice Persident

[Signature Page to SESI, L.L.C. Credit Agreement]



--------------------------------------------------------------------------------

 

LENDER:     Standard Chartered Bank     By:   /s/ James P. Hughes       Name:
James P. Hughes       Title: Director     By:   /s/ Moy Hiang Wong       Name:
Moy Hiang Wong       Title: Credit Documentation Officer

[Signature Page to SESI, L.L.C. Credit Agreement]



--------------------------------------------------------------------------------

 

LENDER:     Caterpillar Financial Services Corp.     By:   /s/ Roger Scott Freis
      Name: Roger Scott Freis       Title: Credit Manager

[Signature Page to SESI, L.L.C. Credit Agreement]